

Exhibit 10.1


Execution Version
 


THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION FOR CONSENTS TO
ANY CHAPTER 11 PLAN OF REORGANIZATION PURSUANT TO SECTIONS 1125 AND 1126 OF THE
BANKRUPTCY CODE OR A SOLICITATION TO TENDER OR EXCHANGE ANY CLAIMS OR
INTERESTS.  EACH CONSENTING CREDITOR’S VOTE ON THE PLAN SHALL NOT BE SOLICITED
UNLESS AND UNTIL SUCH CONSENTING CREDITOR HAS RECEIVED A DISCLOSURE STATEMENT
AND RELATED BALLOT(S), AS APPROVED BY THE BANKRUPTCY COURT.



 
RESTRUCTURING SUPPORT AGREEMENT
 
This Restructuring Support Agreement (as amended, supplemented, or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”) dated as of September 22, 2019, is entered into by and among the
following parties: (i) PG&E Corporation and Pacific Gas and Electric Company, as
debtors and debtors in possession (each, a “Debtor” and collectively, the
“Company” or the “Debtors”) in the Chapter 11 Cases (as defined below), and (ii)
each of the undersigned creditors party hereto from time to time solely in each
such creditor’s capacity as a holder of Subrogation Claims (as defined below)
(including Transferees and Joining Parties (each as defined below), collectively
the “Consenting Creditors”), and this Agreement shall not be binding on any such
holder in its capacity as the holder of any claim or interest other than a
Subrogation Claim.  The Company and the Consenting Creditors are referred to
herein as the “Parties” and each individually as a “Party.”  All capitalized
terms not defined herein shall have the meanings ascribed to them in the
settlement term sheet attached hereto as Exhibit A (the “Settlement Term
Sheet”), which Settlement Term Sheet is expressly incorporated by reference
herein and made a part of this Agreement as if fully set forth herein.
 
RECITALS:
 
WHEREAS, on January 29, 2019, (the “Petition Date”), the Debtors commenced
voluntary cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Northern District of California (the “Bankruptcy Court”), which Chapter
11 Cases have been consolidated by order of the Bankruptcy Court for procedural
purposes only and are being jointly administered under case number 19-30088
(DM);
 
WHEREAS, as of the date hereof, the Consenting Creditors have asserted certain
Subrogation Claims against the Company;
 
WHEREAS, before the date hereof, the Parties and their representatives have
engaged in arms’ length, good-faith negotiations regarding a settlement of the
Subrogation Claims against the Company on the terms set forth in the Settlement
Term Sheet;
 
WHEREAS, the Parties have agreed to settle the Subrogation Claims on the terms
and conditions set forth herein, and have agreed that the allowance of the
Allowed Subrogation Claim Amount (as defined below) will survive the termination
of this Agreement in certain circumstances, as expressly set forth herein;



--------------------------------------------------------------------------------





WHEREAS, the Parties have agreed to take certain actions in support of the
Settlement on the terms and conditions set forth in this Agreement and the
Settlement Term Sheet;
 
WHEREAS, the Company will be implementing the Settlement through the Plan (as
defined below) and certain other transactions as set forth herein and in the
Settlement Term Sheet; and
 
WHEREAS, the Parties desire to express to each other their mutual support and
commitment with respect to the Settlement, the Plan, and the other matters
discussed hereunder.


NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and incorporating and
affirming the accuracy of the Recitals stated above, the Parties, intending to
be legally bound, agree as follows:
 
1.          DEFINITIONS; RULES OF CONSTRUCTION.
 
(a)          Definitions.  The following terms shall have the following
definitions:
 
“A.B. 1054” means California Assembly Bill No. 1054, approved by the Governor on
July 12, 2019.
 
“Ad Hoc Subrogation Group” means that certain ad hoc group of holders of
Subrogation Claims, each in their capacities as such, represented by Willkie
Farr & Gallagher LLP, Diemer & Wei LLP and Rothschild & Co US Inc., the members
of which are disclosed in that certain Verified Statement of the Ad Hoc Group of
Subrogation Claim Holders Pursuant to Bankruptcy Rule 2019 [Dkt. No. 971] as
such statement may be amended from time to time.
 
“Ad Hoc Professionals” means (i) Willkie Farr & Gallagher LLP, (ii) Rothschild &
Co. US Inc., (iii) Diemer & Wei LLP, (iv) Kekst and Company Incorporated d/b/a
Kekst CNC, and (v) Wilson Public Affairs.
 
“Agreement” has the meaning set forth in the preamble hereof, and includes, for
the avoidance of doubt, the Settlement Term Sheet.
 
“Aggregate Subrogation Recovery” has the meaning set forth in the Settlement
Term Sheet.
 
“Allowance Termination Notice” has the meaning set forth in Section 5(d) hereof.
 
“Allowed Subrogation Claim Amount” has the meaning set forth in in Section 4
hereof.
 
“Alternative Restructuring” has the meaning set forth in Section 2(a)(iii).
 
“Bankruptcy Code” has the meaning set forth in the recitals hereof.
 


- 2 -

--------------------------------------------------------------------------------





“Bankruptcy Court” has the meaning set forth in the recitals hereof.
 
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, applicable to the Chapter 11 Cases, and any Local Rules
of the Bankruptcy Court.
 
“Business Day” means any day other than Saturday, Sunday, and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.
 
“Chapter 11 Cases” has the meaning set forth in the recitals hereof.
 
“Claim” has the meaning ascribed to such term under section 101(5) of the
Bankruptcy Code.
 
“Company” has the meaning set forth in the preamble hereof.
 
“Confidential Claims Information” has the meaning set forth in Section 3(a)(vii)
hereof.
 
“Confirmation Order” means an order entered by the Bankruptcy Court confirming
the Plan.
 
“Consenting Creditors” has the meaning set forth in the preamble hereof.
 
“Creditor Termination Event” has the meaning set forth in Section 5(d) hereof.
 
“Debtor Termination Event” has the meaning set forth in Section 5(e) hereof.
 
“Debtors” has the meaning set forth in the preamble hereof.
 
“Definitive Documents” means (i) the Plan and the Confirmation Order, (ii) the
Disclosure Statement and the Disclosure Statement Order, (iii) the Plan
Supplement, (iv) the RSA Approval Order, (v) any motions or pleadings filed by
the Debtors in the Chapter 11 Cases seeking approval or confirmation of the
foregoing, and (vi) any exhibits, appendices, or schedules contemplated by the
foregoing clause (i) – (v).
 
“Disclosure Statement” means the Debtors’ disclosure statement, including any
exhibits, appendices, or ballots attached thereto or contemplated thereby, and
any procedures related to the solicitation of votes to accept or reject the
Plan, in each case, as amended, supplemented, or otherwise modified from time to
time in accordance with the terms hereof.
 
“Disclosure Statement Order” means an order entered by the Bankruptcy Court
approving the Disclosure Statement and related solicitation materials, including
with respect to Section 2(a)(ii) hereof.
 
“Effective Date” means the effective date of the Plan.


- 3 -

--------------------------------------------------------------------------------





“Estimation Proceedings” means any court proceedings related to the estimation
or allowance of IP Claims (in the aggregate) (whether in the Bankruptcy Court,
California state court, Federal District Court or any other forum, including any
state court proceedings related to the Tubbs Fire).
 
“Findings and Orders” has the meaning set forth in Section 3(a)(v) hereof.
 
“Insolvency Termination” has the meaning set forth in Section 5(c) hereof.
 
“IP Claims” means any Wildfire Claim that is not a Public Entities Wildfire
Claim or a Subrogation Claim.
 
“Joinder” has the meaning set forth in Section 26 hereof.
 
“Joining Party” has the meaning set forth in Section 26 hereof.
 
“Non-Cash Recovery” has the meaning set forth in the Settlement Term Sheet.
 
“Paid Claims” as such term is used herein, means payments and legally
recoverable expenses made to or on behalf of insureds in connection with the
Wildfires and the insuring agreement between a holder of Subrogation Claims (or
an insurer from whom such holder directly or indirectly acquired Subrogation
Claims) and its insured, but not including payments of any personal injury or
death claims, non-recoverable expenses (including deductibles voluntarily
refunded), damages unrelated to the Wildfires and/or arising from the insurer’s
negligence or bad faith.  For the avoidance of doubt, Paid Claims shall also
include payments and recoverable expenses made by a Claimholder to or for the
benefit of insureds in connection with Wildfires required by California law as a
result of an insurer’s insolvency.
 
“Parties” has the meaning set forth in the preamble hereof.
 
“Person” has the meaning ascribed to such term under section 101(41) of the
Bankruptcy Code.
 
“Petition Date” has the meaning set forth in the recitals hereof.
 
“Plan” means the Debtors’ joint chapter 11 plan of reorganization, as such may
be amended, supplemented, or modified from time to time in accordance with
Section 9 hereof.  The draft of the Plan attached hereto as Exhibit B
incorporates the terms of the Settlement and otherwise does not adversely affect
the Settlement or the rights of the Parties hereto.  The Debtors shall file the
Plan with the Bankruptcy Court in the form attached no later than September 23,
2019, which Plan, date, or deadline may be amended, modified, or extended by
agreement of the Parties pursuant to Section 9 herein.  For the avoidance of
doubt, the Plan and the applicable Definitive Documents shall incorporate the
terms of the Settlement including any conditions thereto and all the terms of
the Settlement Term Sheet, and shall not otherwise adversely affect the
Settlement, or the rights of the Parties to this Agreement.


- 4 -

--------------------------------------------------------------------------------





“Plan Supplement” means the supplement to the Plan to be filed in the Chapter 11
Cases, that includes forms of certain documents effectuating the transaction
contemplated in the Plan and shall be filed with the Bankruptcy Court no later
than fourteen (14) days prior to the deadline set to file objections to the
confirmation of the Plan.
 
“Public Entities Wildfire Claim” means any Wildfire Claim against the Debtors
held by any of the Public Entities (as defined in the Plan), including any Claim
pleaded or asserted or that could have been pleaded or asserted by the Public
Entities based on the factual allegations set forth in the Public Entities
Operative Complaints (as defined in the Plan) or that were filed or could be
filed by the Public Entities in connection with the Chapter 11 Cases whether
arising under California law or any other applicable law of the United States
(state or federal) or any other jurisdiction, in each case whether such claims
are absolute or contingent, direct or indirect, known or unknown, foreseen or
unforeseen, in contract, tort or in equity, under any theory of law.
 
“Requisite Consenting Creditors” means, as of any time of determination,
Consenting Creditors holding at least 66 2/3% of RSA Claims (measured by dollar
amount).
 
“Reserved Claims” means projected payments relating to Subrogation Claims
reserved but not paid, as of the date of measurement.
 
“RSA Approval Order” means the order, in form and substance reasonably
acceptable to the Debtors and the Requisite Consenting Creditors, approving the
Debtors’ entry into this Agreement, which shall (i) be entered by the Bankruptcy
Court no later than the RSA Deadline, and (ii) allow the Subrogation Claims in
the aggregate allowed amount of $11 billion pursuant to Bankruptcy Rule 9019 as
provided herein.
 
“RSA Claims” means Subrogation Claims held by Consenting Creditors.
 
“RSA Deadline” means October 24, 2019, which date may be amended or extended by
agreement of the Debtors and the Requisite Consenting Creditors pursuant to
Section 9 herein.
 
“Settlement” has the meaning set forth in the Settlement Term Sheet.
 
“Settlement Payment Condition” has the meaning set forth in Section 3(a)(iii)
hereof.
 
“Settlement Term Sheet” has the meaning set forth in the recitals hereof.
 
“Subrogation Claims” has the meaning set forth in the Settlement Term Sheet, and
for the avoidance of doubt shall include Paid Claims and Reserved Claims.
 
“Support Period” means the period commencing on the date the conditions set
forth in Section 27 herein have been satisfied and ending on the earlier of (i)
termination of this Agreement in accordance with Section 5 hereof, and (ii) the
Effective Date.


- 5 -

--------------------------------------------------------------------------------





“Transfer” has the meaning set forth in Section 7(a) hereto.
 
“Transferee” has the meaning set forth in Section 7(a) hereto.
 
“Wildfire Claims” means Claims against the Debtors resulting from or in any way
relating to the Wildfires.
 
“Wildfires” means the wildfires listed on Schedule 1 to the Settlement Term
Sheet.
 
(b)          Rules of Construction.  Each reference in this Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall mean
and be a reference to this Agreement, including, for the avoidance of doubt, the
Settlement Term Sheet.  Including shall mean “including without limitation.”
Additionally, for all references to written notices or other writings described
herein, electronic mail to the Parties as set forth in Section 18 shall be
sufficient.  When a reference is made in this Agreement to a Section, Exhibit,
or Schedule, such reference shall be to a Section, Exhibit, or Schedule,
respectively, of or attached to this Agreement unless otherwise indicated. 
Unless the context of this Agreement otherwise requires, (i) words using the
singular or plural number also include the plural or singular number,
respectively, (ii) the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation,” and (iii) the word “or” shall not be exclusive and shall be read to
mean “and/or.”  The Parties agree that they have been represented by legal
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding, or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.
 
2.          COMMITMENT OF THE CONSENTING CREDITORS.
 
(a)          Affirmative Covenants.  Subject to the terms and conditions hereof,
for the duration of the Support Period, each Consenting Creditor shall:
 
(i)          Support and cooperate with the Debtors to obtain confirmation of
the Plan, provided that, notwithstanding anything to the contrary herein,
nothing in this Agreement shall be deemed to (A) create an obligation to (1)
take any actions outside the Chapter 11 Cases, or in the Chapter 11 Cases
unrelated to the treatment of Subrogation Claims, (2) take actions inconsistent
with any legal or contractual obligation or duty that the Consenting Creditor
reasonably believes that it has under the law, or (3)  assist the Company in
connection with any regulatory or legislative action, or (B) limit the right of
a Consenting Creditor to object to a provision of the Plan unrelated to the
Settlement or implementation of the Settlement, which objection shall be limited
and not seek to preclude or delay confirmation of the Plan;
 
(ii)          timely vote or cause to be voted (when solicited to do so in
accordance with this Agreement after receipt of a Disclosure Statement approved
 


- 6 -

--------------------------------------------------------------------------------



by the Bankruptcy Court and by the applicable deadline for doing so) all of its
RSA Claims to accept the Plan, and not to change or withdraw such vote (or cause
or direct such vote to be changed or withdrawn) prior to the voting deadline to
accept or reject the Plan; provided that such vote may, upon written notice to
the Debtors and the other Parties, be revoked (and, upon such revocation, deemed
void ab initio) by any Consenting Creditor at any time following the expiration
of the Support Period with respect to such Consenting Creditor;
 
(iii)         timely vote (or cause to be voted) its RSA Claims against any
plan, plan proposal, restructuring proposal, offer of dissolution, winding up,
liquidation, sale or disposition, reorganization, merger or restructuring of the
Company other than the Plan (each, an “Alternative Restructuring”);
 
(iv)         cooperate in good faith with respect to any subpoena served on the
holders of the RSA Claims or their counsel (whether prior to or after the
effectiveness of this Agreement) in connection with or related to Estimation
Proceedings; and
 
(v)          enter into a joint stipulation with the Debtors in any Estimation
Proceedings that (A) informs the relevant court that the Debtors are no longer
moving to estimate the Subrogation Claims and (B) withdraws the Consenting
Creditors and the Ad Hoc Professionals from any such proceeding (as applicable),
without prejudice, when the RSA Approval Order is entered by the Bankruptcy
Court.
 
(b)          Negative Covenants.  Subject to the terms and conditions hereof,
for the duration of the Support Period, each Consenting Creditor shall not:
 
(i)          delay, impede, or take any other action to interfere with the
acceptance or implementation of the Plan, including to vote any RSA Claims to
reject, the Plan; provided that (A) objecting to a provision of the Plan
unrelated to the Settlement or implementation of the Settlement (which objection
shall be limited and not seek to preclude or delay confirmation of the Plan),
and (B) participating in any ordinary course governmental processes in a manner
unrelated to the treatment of Subrogation Claims and the terms of the
Settlement, in each case, shall not be deemed to delay, impede, or interfere
with confirmation of the Plan; provided that taking any action under either
clause (A) or (B) of this Section 2(b)(i) shall not in any way be a basis for a
Consenting Creditor to not vote RSA Claims to accept the Plan (it being agreed
by the Debtors that the vote of a Consenting Creditor to accept the Plan shall
not be deemed to waive or otherwise limit its right to object to a provision of
the Plan under clause (A) of this Section 2(b)(i));
 
(ii)          directly or indirectly, file, propose, support, solicit, assist,
encourage, or participate in the formulation of or vote for any Alternative


- 7 -

--------------------------------------------------------------------------------





Restructuring or settlement of the Subrogation Claims other than as set forth
herein;
 
(iii)         take any action to delay, impede, or contest any Estimation
Proceedings; or
 
(iv)         directly or indirectly, encourage any entity to undertake any
action prohibited by this Section 2(b).
 
Nothing in this Agreement shall prohibit any Consenting Creditor from (A) taking
any action with regard to any Claims or interests it holds that are not RSA
Claims, (B) appearing as a party-in-interest in any matter arising in the
Chapter 11 Cases, and (C) taking or directing any action to be taken relating to
maintenance, protection, preservation or defense of any Claims and interests;
provided that, in each case, any such action is not inconsistent with such
Consenting Creditor’s obligations hereunder; and nothing in this Agreement shall
prohibit any Consenting Creditor from (X) enforcing any right, remedy,
condition, consent, or approval requirement under this Agreement or any
Definitive Documents, or (Y) taking any action to oppose any Alternative
Restructuring.  For the avoidance of doubt, notwithstanding the foregoing
sentence, nothing in this Agreement shall prohibit any Consenting Creditor from
taking any action with regard to any administrative expense claims that it holds
against the Debtors, or the Debtors from taking any action with respect thereto.
 
3.          COVENANTS OF THE COMPANY.
 
(a)          Affirmative Covenants of the Company.  Subject to the terms and
conditions hereof, for the duration of the Support Period, the Company shall:
 
(i)           use commercially reasonable efforts to propose and pursue the Plan
and seek the entry of a Confirmation Order, which incorporate the terms of the
Settlement including any conditions thereto (including all of the terms hereof
relating to the treatment of, and distributions on Subrogation Claims and the
Aggregate Subrogation Recovery);
 
(ii)          use commercially reasonable efforts to support, implement, and
complete the Settlement and all transactions contemplated under this Agreement,
including incorporating the Settlement into the applicable Definitive Documents;
 
(iii)         upon entry into any settlement with any holder or holders of IP
Claims that fixes the amount or terms for satisfaction of an IP Claim, including
with respect to rights against a post-Effective Date trust established for the
resolution and payment of such Claims, require, as a condition to payment or
other distribution to or for the benefit of such holder pursuant to such
settlement or other agreement, that the holder of the IP Claim contemporaneously
execute and deliver a release and waiver of any and all claims to the fullest
extent permitted by law against all parties in interest in the Chapter 11 Cases,
including any potential made-whole claims against present and former holders of


- 8 -

--------------------------------------------------------------------------------





Subrogation Claims, which release shall be in form and substance reasonably
acceptable to the Debtors and the Requisite Consenting Creditors. (the
“Settlement Payment Condition”);
 
(iv)         use commercially reasonable best efforts to seek confirmation of
the Plan on or prior to automatic termination of this Agreement pursuant to
Section 5(b) hereof);
 
(v)          propose and pursue the Plan and seek entry of a Confirmation Order
that contain (and the Plan and Confirmation Order shall contain) the following
provisions, findings and orders, as applicable in substantially the form set
forth below (the “Findings and Orders”):
 
(A)          the Bankruptcy Court “has determined that the resolution of the
insolvency proceeding provides funding or establishes reserves for, provides for
assumption of, or otherwise provides for satisfying any prepetition wildfire
claims asserted against the electrical corporation in the insolvency proceeding
in the amounts agreed upon in any pre-insolvency proceeding settlement
agreements or any post-insolvency settlement agreements, authorized by the court
through an estimation process or otherwise allowed by the court;” and
 
(B)          any settlement or other agreement with any holder or holders of an
IP Claim that fixes the amount or terms for satisfaction of an IP Claim,
including with a post-Effective Date trust established for the resolution and
payment of such claims, shall contain the Settlement Payment Condition;
 
(vi)         use commercially reasonable efforts to promptly notify or update
counsel to the Ad Hoc Subrogation Group upon becoming aware of any of the
following occurrences:  (A) a Creditor Termination Event has occurred, or
(B) any event that would reasonably be expected to materially impede or prevent
implementation of the Settlement;
 
(vii)        unless the Company obtains the prior written consent of a
Consenting Creditor: (A) use the information regarding any Subrogation Claims
owned at any time by such Consenting Creditor (the “Confidential Claims
Information”) solely in connection with this Agreement (including any disputes
relating thereto); and (B) except as required by law, rule, or regulation or by
order of a court, including the Bankruptcy Court, or as requested or required by
the Securities and Exchange Commission or by any other federal or state
regulatory, judicial, governmental, or supervisory authority or body, keep the
Confidential Claims Information strictly confidential and not disclose the
Confidential Claims Information to any other Person.  In the event that the
Company is required (by law, rule, regulation, deposition, interrogatories,
requests for information or documents in legal or administrative proceedings,
subpoena, civil investigative


- 9 -

--------------------------------------------------------------------------------





demand or other similar process, or by any governmental, judicial, regulatory,
or supervisory body) to disclose the Confidential Claims Information or the
contents thereof, the Company shall, to the extent legally permissible, provide
affected Consenting Creditors with prompt notice of any such request or
requirement so that such Consenting Creditors may seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
section at such Consenting Creditor’s sole cost and expense.  In no event shall
this Agreement be construed to impose on a Consenting Creditor an obligation to
disclose the price for or terms pursuant to which it acquired or disposed of any
Subrogation Claim.  The Company’s obligations under this section shall survive
termination of this Agreement;
 
(viii)       (A) pay the reasonable documented and contractual fees of the Ad
Hoc Professionals invoiced following entry of the RSA Approval Order on a
monthly basis promptly following receipt of summary invoices; and (B) on the
Effective Date, pay or reimburse the members of the Ad Hoc Subrogation Group for
the reasonable, documented and contractual professional fees and expenses
invoiced through entry of the RSA Approval Order by the Ad Hoc Professionals up
to an aggregate amount of $55 million (which cap shall apply to fees and
expenses invoiced before and after entry of the RSA Approval Order and which
shall include success fees, transaction fees or similar fees);
 
(ix)         negotiate in good faith to provide each holder of Subrogation
Claims the opportunity to receive on account of its Subrogation Claim any equity
distribution (other than a rights offering) offered under the Plan on the same
terms and at the same valuation as offered to any holder of an unsecured claim
(including, an unsecured IP Claim or unsecured IP Claims as a class) in
satisfaction of the Allowed Subrogation Claim in lieu of cash;
 
(x)          enter into a joint stipulation with the Consenting Creditors in any
Estimation Proceedings that (A) informs the relevant court that the Debtors are
no longer moving to estimate the Subrogation Claims and (B) withdraws the
Consenting Creditors and the Ad Hoc Professionals from any such proceeding (as
applicable) without prejudice when the RSA Approval Order is entered by the
Bankruptcy Court; and
 
(xi)         cause each of its direct and indirect subsidiaries, whether a Party
to this Agreement or not, to comply with the terms of this Agreement as if such
entity were a Debtor entity party hereto.
 
(b)          Negative Covenants of the Company.  Subject to the terms and
conditions hereof, for the duration of the Support Period, the Company shall
not, directly or indirectly:
 
(i)          propose, pursue, or support any Plan or Confirmation Order that
does not incorporate the terms of the Settlement, including the Findings and
Orders, and is not otherwise consistent with the terms hereof;
 


- 10 -

--------------------------------------------------------------------------------





(ii)          propose, support, solicit, encourage, or participate in any
chapter 11 plan or settlement of the Subrogation Claims other than as set forth
herein;
 
(iii)         enter into any settlement with any party or include any provisions
in a Plan or Confirmation Order that (A) incorporates any priority of payments
or waterfall provision that prioritizes recoveries on any other non-priority
unsecured claims ahead of Subrogation Claims, (B) otherwise materially impairs
the Debtors’ ability to pay the Aggregate Subrogation Recovery in cash on the
Effective Date, or (C) expressly reserves the right of any holder of IP Claims
to pursue made-whole claims against holders of Subrogation Claims;
 
(iv)        directly or indirectly, take any actions, or fail to take any
actions, where such taking or failing to take actions would be, in either case,
(A) inconsistent with this Agreement or (B) otherwise inconsistent with, or
reasonably expected to prevent, interfere with, delay or impede the
implementation or consummation of, the Plan or the Settlement; or
 
(v)         directly or indirectly, encourage any entity to undertake any action
prohibited by this Section 3(b).
 
4.          ALLOWED SUBROGATION CLAIM AMOUNT.  The Parties agree to settle the
Subrogation Claims for an aggregate allowed claim amount of $11 billion pursuant
to Bankruptcy Rule 9019 (the “Allowed Subrogation Claim Amount”).  The Allowed
Subrogation Claim Amount, shall be binding in the Chapter 11 Cases, and shall
survive termination of this Agreement, except as otherwise expressly provided in
this Agreement.  Notwithstanding the allowance of Subrogation Claims as provided
herein, the right of the Ad Hoc Subrogation Group to object to proofs of claim
filed by individual holders of Subrogation Claims that are not parties to this
Agreement shall be expressly reserved.  At any time the Allowed Subrogation
Claim Amount remains binding pursuant to the terms hereof, whether prior to or
subsequent to the termination of this Agreement, absent the consent of the
Requisite Consenting Creditors, the Debtors shall not (a) settle any Subrogation
Claims, including with respect to the allowed amount of such Claim, or (b)
object to any Subrogation Claim.
 
5.          TERMINATION.
 
(a)          Individual Consenting Creditor Termination.  Any individual holder
of Subrogation Claims shall be entitled to terminate this Agreement as to itself
if the Aggregate Subrogation Recovery is modified.
 
(b)          Automatic Termination:  This Agreement will terminate automatically
if, (i) the Plan is not confirmed by June 30, 2020 (or such later date as may be
authorized by any amendment to A.B. 1054), or (ii) the Effective Date does not
occur prior to December 31, 2020 (or six months following the deadline for
confirmation of the Plan if such deadline is extended by any amendment to A.B.
1054); provided, the deadlines set forth in items (i) and (ii) of the foregoing
may be extended by mutual written consent of the Debtors and Consenting
Creditors holding at least 51% of the dollar amount of the RSA Claims then party
to this Agreement.  For
 


- 11 -

--------------------------------------------------------------------------------





the avoidance of doubt, following a termination pursuant to this Section 5(b)
the Allowed Subrogation Claim Amount shall be binding in the Chapter 11 Cases,
and shall survive termination of this Agreement.
 
(c)          Insolvency Termination.  The Requisite Consenting Creditors may
terminate this Agreement if, upon the advice of the Ad Hoc Professionals (after
consultation with the Debtors’ professionals), they reasonably determine in good
faith at any time prior to confirmation of the Plan, that the Debtors are (i)
insolvent (whether as a result of judicial findings arising from the Estimation
Proceedings, litigation related to the IP Claims, the incurrence of
post-petition wildfire liabilities, or otherwise), or (ii) unable to raise
sufficient capital to pay the Aggregate Subrogation Recovery in cash and any
agreed upon Non-Cash Recovery on the Effective Date; provided that the Debtors
shall retain the right to promptly contest any such determination with the
dispute to be determined by the Bankruptcy Court whose determination shall be
binding for purposes of this Agreement.  If the Requisite Consenting Creditors
elect to terminate this Agreement following either of the foregoing
determinations, subject to the Bankruptcy Court’s ruling if such determination
is disputed by the Debtors, (an “Insolvency Termination”) then the Allowed
Subrogation Claim Amount shall no longer be binding in the Chapter 11 Cases, and
the holders of Subrogation Claims, the Debtors and other parties in interest
shall have all rights reserved, including with respect to the amount, future
allowability and treatment of all Subrogation Claims.
 
(d)          Requisite Consenting Creditors Termination Events.  The Requisite
Consenting Creditors may terminate this Agreement, in each case, upon delivery
of written notice to the Company at any time after the occurrence of or during
the continuation of any of the following events (each, a “Creditor Termination
Event”):
 
(i)          the breach by the Company of any of its obligations,
representations, warranties, or covenants set forth in this Agreement;
 
(ii)         The Debtors at any time either (A) fail to propose and pursue a
Plan and Confirmation Order that contain the terms of the Settlement, including
the Findings and Orders, and are otherwise consistent with the terms hereof, or
(B) propose, pursue or support or announce in writing or in court an intention
to propose, pursue or support a Plan or Confirmation Order inconsistent with the
terms of the Settlement, the Findings and Orders, or the terms hereof;
 
(iii)        The Plan proposed and pursued by the Debtors does not treat the IP
Claims consistent with the provisions of A.B. 1054;
 
(iv)        The Bankruptcy Court allows a plan proponent other than the Debtors
to commence soliciting votes on a plan other than the Plan incorporating the
Settlement, and the Debtors have not already solicited, or are not
simultaneously soliciting, votes on the Plan incorporating the Settlement;
 
(v)         The Bankruptcy Court confirms a plan other than the Plan
incorporating the Settlement;


- 12 -

--------------------------------------------------------------------------------





(vi)        The Plan is, or is modified to be, inconsistent with the Settlement;
 
(vii)       The issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction (including, without limitation, an order of the Bankruptcy Court
which has not been stayed), of any statute, regulation, ruling or order
declaring the Plan or any material portion thereof (in each case, to the extent
it relates to the Settlement or the terms hereof) to be unenforceable or
enjoining or otherwise restricting the consummation of any material portion of
the Plan (to the extent it relates to the Settlement) or the Settlement, and
such ruling, judgment, or order has not been stayed, reversed, or vacated,
within fifteen (15) calendar days after issuance;
 
(viii)      a trustee under section 1104 of the Bankruptcy Code or an examiner
with expanded powers shall have been appointed in the Chapter 11 Cases; or
 
(ix)        an order for relief under chapter 7 of the Bankruptcy Code shall
have been entered in the Chapter 11 Cases, or the Chapter 11 Cases shall have
been dismissed, in each case by order of the Bankruptcy Court.
 
Notwithstanding the foregoing, the Debtors shall have ten (10) days from the
receipt of any such written notice of termination from the Requisite Consenting
Creditors specifying the purported default or Creditor Termination Event to cure
any purported default or Creditor Termination Event under this section and no
termination of this Agreement shall be effective unless and until the expiration
of such ten (10) day period without such purported default or Creditor
Termination Event being waived or cured, provided that such ten (10) day period
shall not be applicable to the extent passage of such period would materially
impair the rights of Consenting Creditors to object to, vote against, or appear
in Court with respect to the Plan, which actions shall be permitted following
written notice of termination from the Requisite Consenting Creditors only if
the deadline to object to or vote on the Plan, or a court hearing on the Plan,
occurs within such ten (10) day period.  The Requisite Consenting Creditors may
elect to pursue a higher claim amount by written notice to the Debtors of such
election within ten (10) days of termination following a Creditor Termination
Event (the “Allowance Termination Notice”).  Following the delivery of an
Allowance Termination Notice, the Allowed Subrogation Claim Amount shall no
longer be binding in the Chapter 11 Cases, and the holders of Subrogation
Claims, the Debtors and other parties in interest shall have all rights
reserved, including with respect to the amount, future allowability and
treatment of all Subrogation Claims.
 
(e)          Debtors Termination.  The Debtors may terminate this Agreement by
written notice to the Ad Hoc Professionals upon (each, a “Debtor Termination
Event”):
 
(i)          the breach by Consenting Creditors holding at least 5% of the RSA
Claims then party to this Agreement (measured either by dollar amount or number
of holders) of any of their undertakings, obligations, representations,
warranties, or covenants set forth in this Agreement and thereafter the Allowed
Subrogation
 


- 13 -

--------------------------------------------------------------------------------





Claim Amount shall no longer be binding in the Chapter 11 Cases, and the holders
of Subrogation Claims, the Debtors and other parties in interest shall have all
rights reserved, including with respect to the amount, future allowability and
treatment of all Subrogation Claims; or
 
(ii)         (A) The Bankruptcy Court confirms a plan other than the Plan
incorporating the Settlement, or (B) the issuance, promulgation, or enactment by
any governmental entity, including any regulatory or licensing authority or
court of competent jurisdiction (including, without limitation, an order of the
Bankruptcy Court which has not been stayed), of any statute, regulation, ruling
or order declaring the Plan or any material portion thereof (in each case, to
the extent it relates to the Settlement or the terms hereof) to be unenforceable
or enjoining or otherwise restricting the consummation of any material portion
of the Plan (to the extent it relates to the Settlement) or the Settlement, and
such ruling, judgment, or order has not been stayed, reversed, or vacated,
within fifteen (15) calendar days after issuance.  For the avoidance of doubt,
following a termination pursuant to this Section 5(e)(ii), unless otherwise
ordered by a court of competent jurisdiction or governmental entity, the Allowed
Subrogation Claim Amount shall be binding in the Chapter 11 Cases, and shall
survive such termination of this Agreement, subject to the right of the
Requisite Consenting Creditors to deliver an Allowance Termination Notice as set
forth above.
 
Notwithstanding the foregoing, the Consenting Creditors shall have ten (10) days
from the receipt of any such written notice of termination from the Debtors
specifying the purported default or Debtor Termination Event to cure any
purported default or Debtor Termination Event under this section and no
termination of this Agreement shall be effective unless and until the expiration
of such ten (10) day period without such purported default or Debtor Termination
Event being waived or cured.  The Debtor Termination Event set forth in Section
5(e)(i) shall be deemed cured if, ten (10) days after receipt of the termination
notice, non-breaching Consenting Creditors then party to this Agreement (A) hold
at least 95% of the RSA Claims (in dollar amount), and (B) out number RSA Claim
holders breaching this Agreement by a ratio of 19-1.
 
(f)          Termination Generally.
 
(i)          No Party may terminate this Agreement based on an event caused by
such Party’s own failure to perform or comply in all material respects with the
terms and conditions of this Agreement (unless such failure to perform or comply
arises as a result of another Party’s actions or inactions).
 
(ii)         Upon termination of this Agreement in accordance with this Section
5, all Parties shall be released from any prospective commitments, undertakings,
and agreements under or related to this Agreement other than obligations under
this Agreement which by their terms expressly survive termination.
 


- 14 -

--------------------------------------------------------------------------------





(iii)        For the avoidance of doubt, (A) termination of this Agreement shall
not relieve any Party of any liability on account of any breach hereof,
including any breach of covenants, and the Parties may pursue remedies at law or
in equity, (B) without limiting the foregoing, termination does not relieve any
Consenting Creditor from liability to any other Consenting Creditor for any
intentional or knowing breach hereof, (C) notwithstanding anything herein to the
contrary, the delivery of the Allowance Termination Notice to the Debtors shall
not be required upon the occurrence of an Insolvency Termination in order for
the holders of RSA Claims, the Debtors or other parties in interest to exercise
all of their respective rights, including with respect to the amount, future
allowability and treatment of all Subrogation Claims, and (D) absent the
delivery of an Allowance Termination Notice, the occurrence of an Insolvency
Termination, or termination by the Debtors of this Agreement in accordance with
Section 5(e)(i) hereof, the Allowed Subrogation Claim Amount, and each holder’s
share thereof, shall remain an allowed claim and binding in these Chapter 11
Cases even if a Debtor is in breach of this Agreement.
 
6.          MUTUAL REPRESENTATIONS, WARRANTIES.
 
Each of the Parties, severally and not jointly, represents and warrants to each
other Party that the following statements are true, correct, and complete as of
the date hereof (or, if later, the date that such Party first became or becomes
a Party) but, solely with respect to the Company, subject to any limitations or
approvals arising from, or required by, the commencement of the Chapter 11
Cases:
 
(a)          it is validly existing and in good standing under the laws of the
state of its organization, and this Agreement is a legal, valid, and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability;
 
(b)          except as expressly provided in this Agreement or as may be
required for disclosure by the Securities and Exchange Commission, no material
consent or approval of, or any registration or filing with, any governmental
authority or regulatory body is required for it to carry out the Settlement
contemplated by, and perform its obligations under, this Agreement;
 
(c)          except as expressly provided in this Agreement, it has all
requisite organizational power and authority to enter into this Agreement and to
carry out the Settlement contemplated by, and perform its obligations under,
this Agreement;
 
(d)          the execution and delivery by it of this Agreement, and the
performance of its obligations hereunder, have been duly authorized by all
necessary organizational action on its part;
 
(e)          it has been represented by counsel in connection with this
Agreement and the transactions contemplated by this Agreement; and
 


- 15 -

--------------------------------------------------------------------------------





(f)          the execution, delivery, and performance by such Party of this
Agreement does not and will not (i) violate any provision of law, rule, or
regulation applicable to it or any of its subsidiaries or its charter or bylaws
(or other similar governing documents) or those of any of its subsidiaries, (ii)
conflict with, result in a breach of, or constitute (with or without notice or
lapse of time or both) a default under any material debt for borrowed money to
which it or any of its subsidiaries is a party, or (iii) violate any order,
writ, injunction, decree, statute, rule, or regulation.
 
7.          TRANSFER OF CLAIMS
 
(a)      Each Consenting Creditor agrees that it shall not sell, assign, grant,
transfer, convey, hypothecate or otherwise dispose of (each, a “Transfer”) any
RSA Claims now owned or hereafter acquired, or any option thereon or any right
or interest (voting or otherwise) in any or all of its RSA Claims, except to a
party that (i) is a Consenting Creditor, or (ii), as a condition subsequent to
the effectiveness of any such Transfer, executes and delivers a Transfer
Agreement in the form attached hereto as Exhibit C to counsel to the Ad Hoc
Subrogation Group, the Company, and to Weil, Gotshal & Manges LLP no more than
five (5) Business Days after the settlement of the relevant Transfer (a
“Transferee”), and any such RSA Claim automatically shall be deemed to be
subject to the terms of this Agreement.  With respect to any Transfers
effectuated in accordance with clause (ii) above, (A) such Transferee shall be
deemed to be a Consenting Creditor for purposes of this Agreement, and (B) the
Company shall be deemed to have acknowledged such Transfer.
 
(b)          This Agreement shall in no way be construed to preclude any
Consenting Creditor from acquiring additional Subrogation Claims against the
Company; provided, that, (i) any such additional Subrogation Claims
automatically shall be deemed to be RSA Claims and shall be subject to all of
the terms of this Agreement and (ii) each such Consenting Creditor agrees that
such additional RSA Claims shall be subject to this Agreement.
 
(c)          Any Transfer of RSA Claims that does not comply with this Section 7
shall be deemed null and void ab initio in all respects and without further
action by any Party.
 
(d)          Notwithstanding anything herein to the contrary, to the extent that
a Consenting Creditor effects the Transfer of all of its Subrogation Claims in
accordance with this Agreement, including, for the avoidance of doubt, in
accordance with the foregoing portion of this Section 7, such Consenting
Creditor shall cease to be a Party to this Agreement in all respects and shall
have no further obligations hereunder.
 
8.          COOPERATION.  Each Party hereby covenants and agrees to cooperate
with each other in good faith in connection with, and shall exercise
commercially reasonable efforts with respect to the pursuit, approval,
negotiation, execution, delivery, and implementation of the Settlement and the
Plan, subject to the same provisos contained in Sections 2(a)(i) and 2(b) of
this Agreement.  The Company shall use commercially reasonable efforts to
provide counsel for the Ad Hoc Subrogation Group drafts of all motions,
applications, and other substantive pleadings (including Plan and/or Disclosure
Statement amendments) the Company intends to file with the Bankruptcy Court to
implement the Settlement (or that could reasonably


- 16 -

--------------------------------------------------------------------------------





be expected to affect implementation of the Settlement) at least three (3)
calendar days before the date when the Company intends to file such pleading,
unless such advance notice is impossible or impracticable under the
circumstances, in which case the Company shall use commercially reasonable
efforts to notify telephonically or by electronic mail counsel to the Ad Hoc
Subrogation Group to advise them as such and, in any event, shall provide such
drafts as soon as reasonably practicable.
 
9.           AMENDMENTS.  Unless otherwise specifically provided herein, no
amendment, modification, waiver, or other supplement of the terms of this
Agreement (including the Settlement Term Sheet) shall be valid unless such
amendment, modification, waiver, or other supplement is in writing and has been
signed by the Company and the Requisite Consenting Creditors; provided, however,
that (a) any amendment to this Agreement to (i) the defined term “Requisite
Consenting Creditors” and any defined term used in that definition, (ii) the
defined term “RSA Approval Order,” (iii) Section 5(a) hereof and any defined
term used in that Section, (iv) the conditions to the effectiveness of this
Agreement set forth in Section 27, and (v) this Section 9, shall require the
written consent of the Company and each Consenting Creditor, (b) any amendment
to this Agreement that disproportionately affects any Consenting Creditor or
modifies any Consenting Creditor’s obligations under Sections 2 or 8 hereof
shall require the written consent of such Consenting Creditor, and (c) so long
as the Plan and the Definitive Documents incorporate the terms of the
Settlement, including the Findings and Orders, and do not adversely affect the
Settlement or the rights of the Parties under this Agreement,  no consent of any
Consenting Creditor shall be required to amend or otherwise modify the terms of
the Plan or any other Definitive Document.
 
10.         ENTIRE AGREEMENT.  This Agreement, including the Settlement Term
Sheet, constitutes the entire agreement of the Parties with respect to the
subject matter of this Agreement, and supersedes all other prior negotiations,
agreements and understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement; provided, however, that any
confidentiality agreement executed by any Consenting Creditor or Ad Hoc
Professionals shall survive this Agreement and shall continue to be in full
force and effect in accordance with their terms.
 
11.         SURVIVAL OF AGREEMENT.  Notwithstanding the termination of this
Agreement, the agreements and obligations of the Parties that expressly survive
termination by their terms and those in Sections 10 through 27 (and any defined
terms used in any such Sections) shall survive such termination and shall
continue in full force and effect in accordance with the terms hereof, and any
liability of a Party for failure to comply with the terms of this Agreement
shall survive termination.
 
12.          NO WAIVER OF PARTICIPATION AND PRESERVATION OF RIGHTS.  Except as
specifically provided in Sections 4 and 5 with respect to the Allowed
Subrogation Claim Amount, if the transactions contemplated herein are not
consummated, or following the occurrence of the termination of this Agreement
with respect to all Parties, nothing herein shall be construed as a waiver by
any Party of any or all of such Party’s rights, remedies, claims, and defenses
and the Parties expressly reserve any and all of their respective rights,
remedies, claims and defenses.


- 17 -

--------------------------------------------------------------------------------





13.          COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same agreement.  Execution copies of
this Agreement may be delivered by electronic mail in portable document format
(pdf.), facsimile or otherwise, which shall be deemed to be an original for the
purposes of this paragraph.
 
14.          HEADINGS.  The headings of the Sections, paragraphs, and
subsections of this Agreement are inserted for convenience only and shall not
affect the interpretation hereof or, for any purpose, be deemed a part of this
Agreement.
 
15.          RELATIONSHIP AMONG PARTIES.  Notwithstanding anything herein to the
contrary, the duties and obligations of the Consenting Creditors under this
Agreement shall be several, not joint.  No Consenting Creditor shall, as a
result of its entering into and performing its obligations under this Agreement,
be deemed to be part of a “group” (as that term is used in section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) with any of the other Consenting Creditors.  It is
understood and agreed that no Consenting Creditor has any duty of trust or
confidence in any kind or form with any other Consenting Creditor, and, except
as expressly provided in this Agreement, there are no commitments among or
between them.  No prior history, pattern, or practice of sharing confidences
among or between the Consenting Creditors shall in any way affect or negate this
understanding and agreement.
 
16.         REMEDIES.  It is understood and agreed by the Parties that, without
limiting any other remedies available at law or equity, money damages would be
an insufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party (including non-breaching Consenting Creditors, if the
breaching Party is another Consenting Creditor) shall be entitled to specific
performance and injunctive or other equitable relief as a remedy of any such
breach, including, without limitation, an order of the Bankruptcy Court or other
court of competent jurisdiction requiring any Party to comply promptly with any
of its obligations hereunder, without the necessity of proving the inadequacy of
money damages as a remedy.  Each of the Parties hereby waives any defense that a
remedy at law is adequate and any requirement to post bond or other security in
connection with actions instituted for injunctive relief, specific performance,
or other equitable remedies.
 
17.          JURY TRIAL, GOVERNING LAW AND DISPUTE RESOLUTION.
 
(a)          This Agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of New
York and applicable federal law, without giving effect to the conflicts of law
principles thereof.
 
(b)          Each Party irrevocably agrees that any legal action, suit or
proceeding arising out of or relating to this Agreement brought by any party or
its successors or assigns shall be brought and determined in the Bankruptcy
Court and each Party hereby irrevocably submits to the exclusive jurisdiction of
the Bankruptcy Court and, if the Bankruptcy Court does not have (or abstains
from) jurisdiction, Courts of the State of California and of the United States
District Court of the Northern District of California, and any appellate court
from any thereof, for itself




- 18 -

--------------------------------------------------------------------------------



and with respect to its property, generally and unconditionally, with regard to
any such proceeding arising out of or relating to this Agreement.  Each Party
further agrees that notice as provided herein shall constitute sufficient
service of process and the Parties further waive any argument that such service
is insufficient.  Each Party hereby irrevocably and unconditionally waives, and
agrees not to assert, by way of motion or as a defense, counterclaim or
otherwise, in any proceeding arising out of or relating to this Agreement, (i)
any claim that it is not personally subject to the jurisdiction of the
Bankruptcy Court as described herein for any reason, (ii) that it or its
property is exempt or immune from jurisdiction of such court or from any legal
process commenced in such court (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) that (A) the proceeding in such court is
brought in an inconvenient forum, (B) the venue of such proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such court.
 
(c)          EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.
 
18.          NOTICES.  All notices hereunder shall be deemed given if in writing
and delivered, if contemporaneously sent by electronic mail, facsimile, courier
or by certified mail (return receipt requested) to the following addresses and
facsimile numbers:
 
PG&E Corporation
77 Beale Street
San Francisco, CA 94105
Attention: Janet Loduca (j1lc@pge.com)
 
With a copy to:
 
Weil, Gotshal & Manges LLP 767 Fifth Avenue
New York, NY 10153
Attention: Stephen Karotkin, Jessica Liou, and Matthew Goren
(stephen.karotkin@weil.com, jessica.liou@weil.com, matthew.goren@weil.com)
 
- and -
 
- 19 -

--------------------------------------------------------------------------------





 
Cravath, Swaine & Moore LLP 825 8th Avenue
New York, NY 10019
Attention: Kevin Orsini and Paul Zumbro (korsini@cravath.com,
pzumbro@cravath.com)
 
If to a Consenting Creditor, to the address set forth beneath such creditor’s
signature block, and, if to a member of the Ad Hoc Subrogation Group, with a
copy to:
 
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention:  Matthew A. Feldman, Joseph G. Minias, and Daniel I. Forman
(mfeldman@willkie.com, jminias@willkie.com, and dforman@willkie.com)
 
For the avoidance of doubt when written notice or approval from Requisite
Consenting Creditors is required by this Agreement, electronic mail from
Requisite Consenting Creditors’ counsel to Company’s counsel shall be
sufficient.  Any notice given by mail or courier shall be effective when
received.  Any notice given by facsimile or electronic mail shall be effective
upon oral, machine or electronic mail (as applicable) confirmation of
transmission.
 
19.          NO ASSIGNMENTS; THIRD-PARTY BENEFICIARIES.  Except as expressly
provided herein, this Agreement may not be assigned by any Party.  The terms and
provisions of this Agreement are intended solely for the benefit of the Parties
hereto and their respective successors, and it is not the intention of the
Parties to confer third-party beneficiary rights upon any other Person.
 
20.          CONFLICTS BETWEEN THE SETTLEMENT TERM SHEET AND THIS AGREEMENT.  In
the event of any conflict among the terms and provisions in the Settlement Term
Sheet and this Agreement, the terms and provisions of this Agreement shall
control.
 
21.          SETTLEMENT DISCUSSIONS.  This Agreement is part of a proposed
settlement of matters that could otherwise be the subject of litigation among
the Parties hereto.  Nothing herein shall be deemed an admission of any kind. 
Pursuant to Federal Rule of Evidence 408 and any applicable state rules of
evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than to prove the existence of
this Agreement or in a proceeding to enforce the terms of this Agreement.
 
22.          GOOD-FAITH COOPERATION; FURTHER ASSURANCES.  Subject to the terms
and conditions hereof, the Parties shall take such action as may be reasonably
necessary or reasonably requested by the other Party to carry out the purposes
and intent of this Agreement.
 
23.          QUALIFICATION ON CONSENTING CREDITOR REPRESENTATIONS.  The Parties
acknowledge that all representations, warranties, covenants, and other
agreements made by any Consenting Creditor are made solely in such


- 20 -

--------------------------------------------------------------------------------





creditor’s capacity as a holder of Subrogation Claims.  The Parties further
acknowledge that all representations, warranties, covenants, and other
agreements made by any Consenting Creditor that is a separately managed account
of an investment manager are being made only with respect to the Claims managed
by such investment manager (in the amount identified on the signature pages
hereto), and shall not apply to (or be deemed to be made in relation to) any
Claims that may be beneficially owned by such Consenting Creditor that are not
held through accounts managed by such investment manager.
 
24.          PUBLICITY.  The Company shall use commercially reasonable efforts
to submit drafts to the Ad Hoc Professionals of any press releases and public
documents that constitute disclosure of the existence or terms of this Agreement
or any amendment to the terms of this Agreement at least three (3) Business Days
prior to making any such disclosure, and shall afford them a reasonable
opportunity under the circumstances to comment on such documents and disclosures
and shall incorporate any such reasonable comments in good faith.
 
25.          SEVERABILITY.  If any provision of this Agreement, or the
application of any such provision to any person or entity or circumstance, shall
be held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision hereof and this Agreement shall continue in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon any such determination of invalidity, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.
 
26.          ADDITIONAL CONSENTING CREDITORS.  Any holder of Subrogation Claims
may at any time become a party to this Agreement as a Consenting Creditor (a
“Joining Party”) by executing a joinder agreement (the “Joinder”) substantially
in the form attached as Exhibit D hereto, pursuant to which such Joining Party
represents and warrants to the Company and the other Consenting Creditors that
it agrees to be bound by the terms of this Agreement as a Consenting Creditor
hereunder.
 
27.          EFFECTIVENESS OF THE RESTRUCTURING SUPPORT AGREEMENT.
 
Except as set forth in the immediately succeeding sentence, this Agreement shall
be effective and binding on all Parties upon (a) execution and delivery of
signature pages to the Company of Consenting Creditors holding, as reflected on
the signature pages hereto, at least 70% in dollar amount  of all Subrogation
Claims, including at least 70% of the dollar amount of all Subrogation Claims
and more than 50% in number of holders for each of the asterisked Northern
California wildfires listed in Schedule 1 to the Settlement Term Sheet, and (b)
entry of the RSA Approval Order.  Upon execution of this Agreement by such
Consenting Creditors and the Debtors until the earlier of entry of the RSA
Approval Order and the RSA Deadline, the Debtors shall proceed in good faith to
seek Bankruptcy Court approval of this Agreement and the Parties shall not,
directly or indirectly, propose, file, support, solicit, encourage or
participate in




- 21 -

--------------------------------------------------------------------------------



any chapter 11 plan or settlement of the Subrogation Claims other than as set
forth herein.  This Agreement shall be null and void, and of no further force or
effect, if the RSA Approval Order is not entered by the RSA Deadline.


[Signature Pages Follow]
 


 
- 22 -

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 

  PG&E CORPORATION          


By:
/s/ Janet C. Loduca       Name:  Janet C. Loduca       Title:    Senior Vice
President, General Counsel          






  PACIFIC GAS AND ELECTRIC COMPANY          

By:
/s/ Janet C. Loduca       Name:  Janet C. Loduca       Title:    Senior Vice
President, General Counsel          

 




[Signature pages of Consenting Creditors omitted and on file with the
registrant]


- 23 -

--------------------------------------------------------------------------------


 
Exhibit A


Settlement Term Sheet




--------------------------------------------------------------------------------

EXECUTION VERSION

 


THIS TERM SHEET IS BEING PROVIDED IN FURTHERANCE OF SETTLEMENT DISCUSSIONS AND
IS ENTITLED TO PROTECTION PURSUANT TO FED. R. EVID. 408 AND ANY SIMILAR RULE OF
EVIDENCE.  THE TRANSACTIONS DESCRIBED IN THIS SUMMARY ARE SUBJECT IN ALL
RESPECTS TO, AMONG OTHER THINGS, DEFINITIVE DOCUMENTATION.


Settlement Term Sheet


This term sheet (the “Term Sheet”) outlines certain key terms of a proposed
settlement (the “Settlement”) among: (i) PG&E Corporation and Pacific Gas and
Electric Company (collectively, the “Debtors”) that have commenced chapter 11
cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Northern District of California (the “Bankruptcy Court”), on January 29, 2019
(the “Petition Date”), and (ii) the Ad Hoc Group of Subrogation Claim Holders
(the “Ad Hoc Subrogation Group” and with the Debtors, the “Parties”).  This Term
Sheet is for illustrative purposes only and is intended to facilitate
discussions.  This Term Sheet does not include a description of all of the
terms, conditions, and other provisions that are to be contained in the Debtors’
plan of reorganization (the “Plan”) and the restructuring support agreement
(“RSA”) between the Debtors and members of the Ad Hoc Subrogation Group, which
RSA remains subject to discussion and negotiation and shall be in form and
substance acceptable to the Ad Hoc Subrogation Group. Those members of the Ad
Hoc Subrogation Group and such other holders of Subrogation Claims (as defined
below) that are party to the RSA, and their respective successors and assigns as
permitted thereunder, shall be doing so solely in their capacity as holders of
Subrogation Claims (the “RSA Claims”), and the RSA shall not be binding on any
such holder in its capacity as the holder of any claim or interest other than a
Subrogation Claim.


THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO
ANY CHAPTER 11 PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A
SOLICITATION, IF ANY, ONLY WILL BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS
OF SECURITIES, BANKRUPTCY AND/OR OTHER APPLICABLE LAW.


Term
Summary
Settled Claims
The Settlement will resolve all claims against the Debtors (as such term is
defined in section 101(5) of the Bankruptcy Code) related to or in any way
arising from the wildfires set forth on Schedule 1 that occurred in Northern
California in 2017 and 2018 that arise from subrogation (whether such
subrogation is contractual, equitable or statutory), assignment (whether such
assignment is contractual, equitable or statutory), or otherwise in connection
with payments made or to be made by the applicable insurer to insured tort
victims, and whether arising as a matter of state or federal law, including1
Section 509 of the Bankruptcy Code (including attorneys’ fees and interest,
collectively the “Subrogation Claims”).
Implementation
The Settlement will be implemented through (i) entry into an RSA between the
Debtors and members of the Ad Hoc Subrogation Group holding at least 70% in
dollar amount of all Subrogation Claims, including at least 70% of the dollar
amount of all Subrogation Claims and more than 50% in number of holders for each
of the asterisked Northern California wildfires listed in Schedule 1, no more
than twenty-one (21) days after Parties agree to the final form of this Term
Sheet,  (ii) approval by the Bankruptcy Court of the Debtors entering into the
RSA no later than October 24, 2019, and (iii) confirmation of a Plan acceptable
to the Debtors that incorporates the terms of the Settlement including any
conditions thereto and all the terms hereof and otherwise does not adversely
affect the Settlement, or the rights of the parties to the RSA.  For the
avoidance of doubt, the RSA shall incorporate a settlement and allowance of the
Subrogation Claims in the aggregate allowed amount of $11 billion (the “Allowed
Subrogation Claim Amount”) and Bankruptcy Court approval of the Debtors’ entry
into the RSA shall include Bankruptcy Court approval of the Allowed Subrogation
Claim Amount pursuant to Rule 9019 of the Federal Rules of Bankruptcy
Procedure.  No party shall be bound to the Settlement until the RSA is approved
by the Bankruptcy Court; provided, however, that upon (i) execution by the
parties of the RSA, the Debtors shall be obligated to proceed in good faith to
seek Bankruptcy Court approval of the RSA and (ii) an agreement in principle
among the Parties (until the earlier of Bankruptcy Court approval of the RSA and
October 24, 2019), the Parties shall not, directly or indirectly, propose,
support, solicit, encourage or participate in any chapter 11 plan or settlement
of the Subrogation Claims other than as set forth herein.  The approval of the
RSA and allowance of the Subrogation Claims by the Bankruptcy Court in
accordance with the terms hereof shall occur prior to commencement of any trial
(in the Bankruptcy Court, California state court, Federal District Court or any
other forum) related to estimation or allowance of the individual plaintiff
claims (“IP Claims”) and Subrogation Claims, including any trial related to the
causation of, or liability arising from, the Tubbs fire. Upon the Bankruptcy
Court’s approval of the RSA and so long as it remains in full force and effect,
the holders of RSA Claims shall, among other things, (i) support, cooperate and
not contest the confirmation of the Plan, (ii) not formally contest any related
estimation or allowance proceedings (whether in the Bankruptcy Court, California
state court, Federal District Court or any other forum), (iii) cooperate in good
faith with respect to any subpoena served on the holders of the RSA Claims or
their counsel (whether prior to or after the effectiveness of the RSA) in
connection with or related to such estimation or allowance proceedings, and (iv)
vote in favor of the Plan subject to approval of a related disclosure statement
and solicitation material, in each case, in accordance with the RSA.





--------------------------------------------------------------------------------

1          As used herein, “including” shall mean “including, without
limitation”





--------------------------------------------------------------------------------



  As set forth below, the Allowed Subrogation Claim Amount shall be binding in
the Chapter 11 Cases, and shall survive termination of the RSA, unless (x) an
Insolvency Termination (defined below) occurs, (y) holders of 66 2/3% of the RSA
Claims (measured by dollar amount) validly delivers an Allowance Termination
Notice (defined below), or (z) termination is the result of a breach by the
holders of at least 5% of the RSA Claims (measured by either dollar amount or
number of holders) and the Debtors do not seek specific performance, in which
cases the Allowed Subrogation Claim Amount shall no longer be binding in the
Chapter 11 Cases, and the holders of Subrogation Claims, the Debtors and other
parties in interest shall have all rights reserved, including with respect to
the amount, future allowability and treatment of all Subrogation Claims.

Aggregate Subrogation Recovery
In full and final satisfaction, release and discharge of all Subrogation Claims,
on the effective date of the Plan (the “Effective Date”), the Debtors shall make
a payment of $11 billion in full in cash (subject to replacing a portion of the
cash with Non-cash Recovery described below) (the “Aggregate Subrogation
Recovery”) to a trust to be established pursuant to the Plan (the “Subrogation
Trust”) for the benefit of holders of Subrogation Claims.   The Subrogation
Trust shall be administered by a Trustee acceptable to the Ad Hoc Subrogation
Group and the Debtors (the “Trustee”).
Allocation Agreement
Members of the Ad Hoc Subrogation Group will enter into a separate agreement
(the “Allocation Agreement”), which intercreditor agreement shall govern the
distribution of the Aggregate Subrogation Recovery to holders of Subrogation
Claims in accordance with relative recovery percentages assigned to individual
wildfires or groups of wildfires. The Debtors will not be party to the
Allocation Agreement and will not have any input regarding the terms thereof and
shall not be bound or otherwise prejudiced by the Allocation Agreement or any
terms thereof.
 
Any breach, default or invalidity of the terms of the Allocation Agreement shall
have no impact on the Debtors’, breaching party’s or any other party’s
obligations under the RSA.





- 2 -

--------------------------------------------------------------------------------



Currency
The Aggregate Subrogation Recovery shall be paid in cash, unless otherwise
agreed by individual holders of Subrogation Claims and the Debtors prior to the
Effective Date.  The Debtors agree to negotiate in good faith to provide each
holder of Subrogation Claims the opportunity to receive on account of its
Subrogation Claim any equity distribution (other than a rights offering) offered
under the Plan on the same terms and at the same valuation as offered to any
holder of an unsecured claim (including, an unsecured IP Claim or unsecured IP
Claims as a class) in satisfaction of such Subrogation Claim in lieu of cash
(the “Non-cash Recovery”).  In the event an individual holder of a Subrogation
Claim agrees to any equity distribution on any part of its Subrogation Claims,
the cash component of the Aggregate Subrogation Recovery shall be reduced by the
amount such holder would have received from the Trust had it not elected such
equity distribution.  All holders of Subrogation Claims shall be afforded the
same option to elect equity distributions on the same terms as any other holder
of Subrogation Claims.
Audit Rights
Prior to the execution of the RSA, the Debtors shall have the right to conduct
reasonable audits of the files of members of the Ad Hoc Subrogation Group solely
to (1) verify the amount actually paid to an insured; and (2) confirm that the
losses on account of which payments were made were related to any of the
wildfires set forth on Schedule 1, and that such payments were with respect to
contractual claims of the insured only, i.e. do not include claims for
negligence or bad faith of the insurer.  The Ad Hoc Subrogation Group shall make
such files available to the Debtors within five (5) days of an agreement in
principle among the Parties.
 
For the avoidance of doubt, the Debtors’ audit is not intended to determine if
the auditor would have paid a different amount and/or made a different coverage
determination.  It is only to verify that the amount was actually paid and to
seek out and eliminate (or re-allocate) payments that do not arise out of or
relate to the fire asserted, double payments, errors in the math that are not
supported by the actual claim file, and lump sum bad faith payments that are
meant to compensate the insured for bad claim handling and not for structure,
contents and/or ALE loss or other damages.
Distributions
On the Effective Date, the Subrogation Trust shall immediately pay (in cash or
Non-cash Recovery, at the election of individual Subrogation Claim holders)
subrogation claimants their allocable share for Subrogation Claims on account of
amounts paid to insureds prior to the Effective Date (the “Initial
Distribution”).
 
The remainder of the Aggregate Subrogation Recovery that is not part of the
Initial Distribution (i.e. the portion of the recovery on account of Subrogation
Claims arising from reserved or IBNR amounts to individual insureds as of the
Effective Date) (the “Subrogation Recovery Reserve”) shall be held by the
Subrogation Trust for the benefit of holders of Subrogation Claims.  The
Subrogation Trust shall periodically pay (in cash or Non-cash Recovery, at the
election of individual Subrogation Claim holders) subrogation claimants their
allocable share for Subrogation Claims on account of amounts paid to insureds
after the Effective Date in accordance with the Allocation Agreement.  For the
avoidance of doubt, to the extent certain fires are over-reserved, and other
fires are under-reserved, the Subrogation Trust shall have the ability to
reallocate funds to facilitate each subrogation claim recovering the applicable
fire by fire payment percentage.
 
Upon the earlier of (i) 5 years after the Effective Date, or (ii) the Trustee’s
reasonable determination that no more reserves will be paid to insureds (the
“Trust Termination”), any remaining Subrogation Recovery Reserve shall be
distributed pro rata to holders of Subrogation Claims in accordance with the
Allocation Agreement.





- 3 -

--------------------------------------------------------------------------------





Subrogation Ad Hoc Group Professional Fees
Following Bankruptcy Court approval of the RSA (“RSA Approval”) and, for so long
as the RSA remains in full force and effect,  the Debtors shall pay the
reasonable, documented and contractual professional fees and expenses  of (i)
Willkie Farr & Gallagher LLP, (ii) Rothschild & Co., (iii) Diemer & Wei LLP,
(iv) Kekst and Company Incorporated d/b/a Kekst CNC, and (v) Wilson Public
Affairs (collectively the “Ad Hoc Professionals”) on a monthly basis promptly
following receipt of summary invoices.
 
Upon the Effective Date, and in the event that this Settlement has not been
terminated prior to the Effective Date, the Debtors shall pay or reimburse the
members of the Ad Hoc Subrogation Group for the reasonable, documented and
contractual professional fees and expenses invoiced through RSA Approval by the
Ad Hoc Professionals up to an aggregate amount of $55 million (including fees
and expenses invoiced before and after RSA Approval and which shall include
success fees, transaction fees or similar fees).
Debtors Covenants
The RSA shall contain covenants obligating the Debtors to propose and pursue a
Plan and seek the entry of a Confirmation Order that incorporate the terms of
the Settlement (including, all of the terms hereof relating to the treatment of,
and distributions on Subrogation Claims and the Aggregate Subrogation Recovery)
and are otherwise consistent with terms hereof including the following (which
covenants, for the avoidance of doubt, shall not survive any termination of the
RSA other than as a result of an intentional breach by the Debtors):
   
●
The Debtors shall not enter into any settlement with any party or include any
provisions in a Plan or Confirmation Order that (i) incorporates any priority of
payments or waterfall provision that prioritizes recoveries on any other
unsecured claims ahead of Subrogation Claims, (ii) otherwise materially impairs
the Debtors’ ability to pay the Aggregate Subrogation Recovery in cash on the
Effective Date, or (iii) expressly reserves the right of any holder of IP Claims
to pursue made-whole claims against holders of Subrogation Claims.
   
●
If the Debtors enter into any settlement with any holder or holders of IP Claims
that fixes the amount or terms for satisfaction of an IP Claim, including with
respect to rights against a post-Effective Date trust established for the
resolution and payment of such claims, such settlement will require, as a
condition to payment or other distribution to or for the benefit of such holder
pursuant to such settlement or other agreement, that the holder of the claim
contemporaneously execute and deliver a release and waiver of any and all claims
to the fullest extent permitted by law against all parties in interest in the
Chapter 11 Cases, including made-whole claims against holders of Subrogation
Claims, a form of which will be annexed to the RSA (the “Settlement Payment
Condition”).
   
●
The Plan and Confirmation Order shall contain the following provisions, findings
and orders in substantially the form set forth below (the “Findings and
Orders”):
     
o
The Bankruptcy Court “has determined that the resolution of the insolvency
proceeding provides funding or establishes reserves for, provides for assumption
of, or otherwise provides for satisfying any prepetition wildfire claims
asserted against the electrical corporation in the insolvency proceeding in the
amounts agreed upon in any pre-insolvency proceeding settlement agreements or
any post-insolvency settlement agreements, authorized by the court through an
estimation process or otherwise allowed by the court;” and





- 4 -

--------------------------------------------------------------------------------




      o
Any settlement or other agreement with any holder or holders of an IP Claim that
fixes the amount or terms for satisfaction of an IP Claim, including with a
post-Effective Date trust established for the resolution and payment of such
claims, shall contain the Settlement Payment Condition.
    ●

The Debtors shall not propose, pursue or support any Plan or Confirmation Order
that does not incorporate the terms of the Settlement, including the Findings
and Orders, and is not otherwise consistent with the terms hereof.  The
foregoing prohibition shall be specifically enforceable.

Termination Rights
Except as set forth below, the Allowed Subrogation Claim Amount shall be binding
in the Chapter 11 Cases, and shall survive termination of the RSA.
 
Any individual holder of Subrogation Claims shall be entitled to terminate the
RSA as to itself if the Aggregate Subrogation Recovery is modified.
 
The RSA will terminate automatically if the Plan is not confirmed by June 30,
2020, (or such later date as may be authorized by any amendment to A.B. 1054),
or the Effective Date does not occur prior to December 31, 2020, subject to
extension (i) by an equal amount of time as the June 30, 2020 deadline may be
extended by amendment to A.B. 1054, and (ii) at the option of the Debtors and
holders holding at least 51% of the dollar amount of all Subrogation Claims then
party to the RSA (the “Automatic Termination”); provided that the Debtors shall
use reasonable best efforts to seek confirmation of the Plan on or prior to June
30, 2020 (as such date may be extended) and cause the Effective Date thereunder
to occur by and December 31, 2020 (as such date may be correspondingly
extended).  For the avoidance of doubt, following an Automatic Termination the
Allowed Subrogation Claim Amount shall be binding in the Chapter 11 Cases, and
shall survive termination of the RSA.
 
Holders of at least 66 2/3% of the RSA Claims (measured by dollar amount) may
terminate the RSA if, upon the advice of the Ad Hoc Professionals (after
consultation with the Debtors’ professionals), they reasonably determine in good
faith at any time prior to confirmation of the Plan, that the Debtors are (i)
insolvent (whether as a result of judicial findings arising from litigation
related to the IP Claims, the incurrence of post-petition wildfire liabilities,
or otherwise), or (ii) unable to raise sufficient capital to pay the Aggregate
Subrogation Recovery in cash and any agreed upon Non-cash Recovery on the
Effective Date; provided that the Debtors shall retain the right to contest any
such determination with the dispute to be determined by the Bankruptcy Court
whose determination shall be binding for purposes of the RSA.  If holders of at
least 66 2/3% of the RSA Claims (measured by dollar amount) elect to terminate
the RSA following either of the foregoing determinations, subject to the
Bankruptcy Court’s ruling if such determination is disputed by the Debtors, (an
“Insolvency Termination”), then the Allowed Subrogation Claim Amount shall no
longer be binding in the Chapter 11 Cases, and the holders of Subrogation
Claims, the Debtors and other parties in interest shall have all rights
reserved, including with respect to the amount, future allowability and
treatment of all Subrogation Claims.
 
The occurrence of any of the following shall entitle the holders of at least 66
2/3% of RSA Claims (measured by dollar amount), to terminate the RSA, and, in
the event of such termination, such holders may elect to pursue a higher claim
amount by written notice given to the Debtors of the Ad Hoc Subrogation Group’s
intent to pursue a higher allowed claim amount within ten (10) days of the
occurrence of such termination date (the “Allowance Termination Notice”), in
which case the holders of Subrogation Claims, the Debtors and other parties in
interest shall have all rights reserved, including with respect to the amount,
future allowability and treatment of all Subrogation Claims:
   
●
A Debtor’s breach of any covenant in the RSA;





- 5 -

--------------------------------------------------------------------------------






   
●
The Debtors at any time either (i) fail to propose and pursue a Plan and
Confirmation Order that contain the terms of the Settlement including the
Findings and Orders, and are otherwise consistent with the terms hereof, or (ii)
propose, pursue or support or announce in writing or in court an intention to
propose, pursue or support a Plan or confirmation order inconsistent with the
terms of the Settlement, the Findings and Orders, or the terms hereof;
   
●
The Plan proposed and pursued by the Debtors does not treat the IP Claims
consistent with the provisions of A.B. 1054; or
   
●
The Bankruptcy Court allows a plan proponent other than the Debtors to commence
soliciting votes on a plan other than the Plan incorporating the Settlement, and
the Debtors have not already solicited, or are not simultaneously soliciting,
votes on the Plan incorporating the Settlement.

 
The Debtors shall have ten (10) days from the receipt of a notice of termination
specifying the purported default or termination event in the RSA, which notice
is delivered by the requisite holders of RSA Claims, to cure any such purported
default or termination event.
 
For the avoidance of doubt, (i) termination of the RSA by the requisite holders
of the RSA Claims shall not relieve the Debtors of any liability on account of
any breach of the RSA, including any breach of the covenants set forth above,
and such holders may pursue remedies at law or in equity, (ii) notwithstanding
anything herein to the contrary, the delivery of the Allowance Termination
Notice to the Debtors shall not be required upon the occurrence of an Insolvency
Termination in order for the holders of RSA Claims, the Debtors or other parties
in interest to exercise all of their respective rights, including with respect
to the amount, future allowability and treatment of all Subrogation Claims, and
(iii) absent the delivery of an Allowance Termination Notice, occurrence of an
Insolvency Termination or as provided in the immediately succeeding paragraph,
the Allowed Subrogation Claim Amount, and each holder’s share thereof, shall
remain an allowed claim and binding in these Chapter 11 cases even if a Debtor
is in breach of the RSA.
 
Upon breach of the RSA by the holders of the RSA Claims the Debtors may seek
specific performance of the terms thereof, or, alternatively, if holders of at
least 5% of the RSA Claims (measured either by dollar amount or number of
holders) have breached the RSA, terminate the RSA and thereafter the Allowed
Subrogation Claim Amount shall no longer be binding in the Chapter 11 Cases, and
the holders of Subrogation Claims, the Debtors and other parties in interest
shall have all rights reserved, including with respect to the amount, future
allowability and treatment of all Subrogation Claims.




- 6 -

--------------------------------------------------------------------------------



Schedule 1




1.
2017 North Bay Wildfires


a.
37


b.
Atlas*


c.
Blue


d.
Cascade/LaPorte Complex*


e.
Cherokee*


f.
Honey*


g.
Lobo*


h.
Maacama


i.
McCourtney*


j.
Nuns Complex (including Adobe, Norrbom, Nuns, Partrick, Pressley,
Pythian/Oakmont)*


k.
Pocket*


l.
Point*


m.
Redwood/Potter Valley Complex*


n.
Sullivan


o.
Sulphur*


p.
Tubbs*





2.
2018 Camp Fire*









 
- 7 -



--------------------------------------------------------------------------------



Exhibit B


Plan







--------------------------------------------------------------------------------



DRAFT



WEIL, GOTSHAL & MANGES LLP
Stephen Karotkin (pro hac vice)
(stephen.karotkin@weil.com)
Ray C. Schrock, P.C. (pro hac vice)
(ray.schrock@weil.com)
Jessica Liou (pro hac vice)
(jessica.liou@weil.com)
Matthew Goren (pro hac vice)
(matthew.goren@weil.com)
767 Fifth Avenue
New York, NY 10153-0119
Tel: 212 310 8000
Fax: 212 310 8007
 
KELLER & BENVENUTTI LLP
Tobias S. Keller (#151445)
(tkeller@kellerbenvenutti.com)
Jane Kim (#298192)
(jkim@kellerbenvenutti.com)
650 California Street, Suite 1900
San Francisco, CA 94108
Tel: 415 496 6723
Fax: 650 636 9251
 
Attorneys for Debtors
and Debtors in Possession




ACCEPTANCES AND REJECTIONS OF THE PLAN MAY NOT BE SOLICITED UNTIL A DISCLOSURE
STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. ALL HOLDERS OF CLAIMS AND
INTERESTS ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR
ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.



 





UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
 
In re:
 
PG&E CORPORATION,
 
             - and -
 
PACIFIC GAS AND ELECTRIC COMPANY,
 


Bankruptcy Case
No. 19-30088 (DM)
 
Chapter 11
 
(Lead Case)
(Jointly Administered)
 
DEBTORS’ FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
 
 
Debtors.
 
☐ Affects PG&E Corporation
☐ Affects Pacific Gas and Electric Company
☑  Affects both Debtors
 
* All papers shall be filed in the Lead Case, No. 19-30088 (DM).




--------------------------------------------------------------------------------

i




TABLE OF CONTENTS





 
ARTICLE I.

DEFINITIONS, INTERPRETATION AND CONSENTS
         
ARTICLE II.

ADMINISTRATIVE EXPENSE CLAIMS, PRIORITY TAX CLAIMS AND OTHER UNCLASSIFIED CLAIMS
       
2.1
Administrative Expense Claims
30
2.2
Professional Fee Claims
30
2.3
DIP Facility Claims
31
2.4
Priority Tax Claims
32
       
ARTICLE III.

CLASSIFICATION OF CLAIMS AND INTERESTS
       
3.1
Classification in General
32
3.2
Summary of Classification
32
3.3
Separate Classification of Other Secured Claims
33
3.4
Nonconsensual Confirmation
33
3.5
Debtors’ Rights in Respect of Unimpaired Claims
33
       
ARTICLE IV.

TREATMENT OF CLAIMS AND INTERESTS
       
4.1
Class 1A – HoldCo Other Secured Claims
34
4.2
Class 2A – HoldCo Priority Non-Tax Claims
34
4.3
Class 3A:  HoldCo Funded Debt Claims
34
4.4
Class 4A:  HoldCo General Unsecured Claims
35
4.5
Class 5A-I – HoldCo Public Entities Wildfire Claims
35
4.6
Class 5A-II – HoldCo Subrogation Wildfire Claims
35
4.7
Class 5A-III – HoldCo Other Wildfire Claims
36
4.8
Class 5A-IV – HoldCo Ghost Ship Fire Claims
36
4.9
Class 6A – HoldCo Workers’ Compensation Claims
36
4.10
Class 7A – HoldCo Intercompany Claims
36
4.11
Class 8A – HoldCo Subordinated Debt Claims
37
4.12
Class 9A – HoldCo Common Interests
37
4.13
Class 10A – HoldCo Other Interests
37
4.14
Class 1B – Utility Other Secured Claims
37
4.15
Class 2B – Utility Priority Non-Tax Claims
38




--------------------------------------------------------------------------------

ii




4.16
Class 3B:  Utility Funded Debt Claims
38
4.17
Class 4B:  Utility General Unsecured Claims
39
4.18
Class 5B-I – Utility Public Entities Wildfire Claims
39
4.19
Class 5B-II – Utility Subrogation Wildfire Claims
39
4.20
Class 5B-III – Utility Other Wildfire Claims
41
4.21
Class 5B-IV – Utility Ghost Ship Fire Claims
41
4.22
Class 6B – Utility Workers’ Compensation Claims
42
4.23
Class 7B – 2001 Utility Exchange Claims
42
4.24
Class 8B – Utility Intercompany Claims
42
4.25
Class 9B – Utility Subordinated Debt Claims
42
4.26
Class 10B – Utility Preferred Interests
42
4.27
Class 11B – Utility Common Interests
43
       
ARTICLE V.

PROVISIONS GOVERNING DISTRIBUTIONS
       
5.1
Distributions Generally
43
5.2
Plan Funding
43
5.3
No Postpetition or Default Interest on Claims
43
5.4
Date of Distributions
43
5.5
Distribution Record Date
43
5.6
Disbursing Agent
44
5.7
Delivery of Distributions
44
5.8
Unclaimed Property
45
5.9
Satisfaction of Claims
45
5.10
Fractional Stock
45
5.11
Manner of Payment under Plan
45
5.12
No Distribution in Excess of Amount of Allowed Claim
45
5.13
Setoffs and Recoupments
46
5.14
Rights and Powers of Disbursing Agent
46
5.15
Withholding and Reporting Requirements
46
5.16
Credit for Distributions under Wildfire Assistance Program
47
       
ARTICLE VI.

MEANS FOR IMPLEMENTATION AND EXECUTION OF THE PLAN
       
6.1
General Settlement of Claims and Interests
47
6.2
Restructuring Transactions; Effectuating Documents
47
6.3
Continued Corporate Existence
48
6.4
The Subrogation Wildfire Trust
49
6.5
The Other Wildfire Trust
51
6.6
Public Entities Segregated Defense Fund
52
6.7
Go-Forward Wildfire Fund
52
6.8
Officers and Board of Directors
52




--------------------------------------------------------------------------------

iii


6.9
Management Incentive Plan
53
6.10
Cancellation of Existing Securities and Agreements
53
6.11
Cancellation of Certain Existing Security Agreements
54
6.12
Issuance of New HoldCo Common Stock
54
6.13
Exit Financing
54
6.14
Wildfire Victim Recovery Bonds or Other Securitized Bonds
54
6.15
Rights Offering
54
6.16
Securities Act Registrations or Exemptions
55
       
ARTICLE VII.

PROCEDURES FOR DISPUTED CLAIMS
       
7.1
Objections to Claims
55
7.2
Resolution of Disputed Administrative Expense Claims and Disputed Claims
55
7.3
Payments and Distributions with Respect to Disputed Claims
56
7.4
Distributions After Allowance
56
7.5
Disallowance of Claims
56
7.6
Estimation
56
       
ARTICLE VIII.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES
       
8.1
General Treatment
57
8.2
Determination of Cure Disputes and Deemed Consent
58
8.3
Rejection Damages Claims
59
8.4
Survival of the Debtors’ Indemnification Obligations
59
8.5
Assumption of Employee Benefit Plans
59
8.6
Collective Bargaining Agreements
59
8.7
Insurance Policies
60
8.8
Reservation of Rights
60
8.9
Modifications, Amendments, Supplements, Restatements, or Other Agreements
60
       
ARTICLE IX.

EFFECTIVENESS OF THE PLAN
       
9.1
Conditions Precedent to Confirmation of the Plan
61
9.2
Conditions Precedent to the Effective Date
61
9.3
Satisfaction of Conditions
62
9.4
Waiver of Conditions
62
9.5
Effect of Non-Occurrence of Effective Date
62




--------------------------------------------------------------------------------

iv





 
ARTICLE X.

EFFECT OF CONFIRMATION
       
10.1
Binding Effect
62
10.2
Vesting of Assets
63
10.3
Release and Discharge of Debtors
63
10.4
Term of Injunctions or Stays
63
10.5
Injunction Against Interference with Plan
63
10.6
Injunction
63
10.7
Channeling Injunction
64
10.8
Exculpation
66
10.9
Releases
66
10.10
Subordination
69
10.11
Retention of Causes of Action/Reservation of Rights
69
10.12
Preservation of Causes of Action
69
10.13
Special Provisions for Governmental Units
70
10.14
Document Retention
70
10.15
Solicitation of Plan
70
       
ARTICLE XI.

RETENTION OF JURISDICTION
       
11.1
Jurisdiction of Bankruptcy Court
70
       
ARTICLE XII.

MISCELLANEOUS PROVISIONS
       
12.1
Dissolution of Statutory Committees
73
12.2
Substantial Consummation
73
12.3
Exemption from Transfer Taxes
73
12.4
Expedited Tax Determination
73
12.5
Payment of Statutory Fees
73
12.6
Plan Modifications and Amendments
74
12.7
Revocation or Withdrawal of Plan
74
12.8
Courts of Competent Jurisdiction
74
12.9
Severability
74
12.10
Governing Law
75
12.11
Schedules and Exhibits
75
12.12
Successors and Assigns
75
12.13
Time
75
12.14
Notices
75
12.15
Reservation of Rights
2






--------------------------------------------------------------------------------

1
PG&E Corporation and Pacific Gas and Electric Company, the above-captioned
debtors, as plan proponents within the meaning of section 1129 of the Bankruptcy
Code, propose the following joint chapter 11 plan of reorganization pursuant to
section 1121(a) of the Bankruptcy Code.  Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in Article I of the Plan.


ARTICLE I.


Definitions, Interpretation and Consents


Definitions.  The following terms used herein shall have the respective meanings
defined below (such meanings to be equally applicable to both the singular and
plural):


1.1      2001 Utility Exchange Claim means any Claim against the Utility arising
solely from (a) amounts due to the CAISO, PX, and/or various market participants
based on purchases or sales of electricity, capacity, or ancillary services by
the Utility and other market participants in markets operated by the CAISO and
the PX that are subject to determination by FERC in refund proceedings bearing
FERC Docket Nos. EL00-95-000 and EL00-98-000 and related subdockets, and (b)
amounts due under any settlement agreements, allocation agreements, escrow
agreements, letter agreements, other written agreements, or court orders
(including orders entered in the chapter 11 case styled In re California Power
Exchange Corporation, Case No. LA 01-16577 ES) that expressly relate thereto.


1.2       503(b)(9) Claim means a Claim or any portion thereof entitled to
administrative expense priority pursuant to section 503(b)(9) of the Bankruptcy
Code, which Claim was timely filed and Allowed pursuant to the 503(b)(9)
Procedures Order.


1.3     503(b)(9) Procedures Order means the Amended Order Pursuant to 11 U.S.C.
§§ 503(b)(9) and 105(a) Establishing Procedures for the Assertion, Resolution,
and Satisfaction of Claims Asserted Pursuant to 11 U.S.C. § 503(b)(9) [Docket
No. 725].


1.4       Administrative Expense Claim  means any cost or expense of
administration of any of the Chapter 11 Cases arising on or before the Effective
Date that is allowable under section 503(b) of the Bankruptcy Code and entitled
to priority under sections 364(c)(1), 503(b) (including 503(b)(9) Claims),
503(c), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code that has not
already been paid, including, (a) any actual and necessary costs and expenses of
preserving the Debtors’ estates, any actual and necessary costs and expenses of
operating the Debtors’ businesses, any indebtedness or obligations incurred or
assumed by one or more of the Debtors, as a debtor in possession, during the
Chapter 11 Cases, including, for the acquisition or lease of property or an
interest in property or the performance of services, or any fees or charges
assessed against the estates of the Debtors under section 1930 of chapter 123 of
title 28 of the United States Code, (b) any DIP Facility Claim, (c) any
Professional Fee Claim and (d) any Intercompany Claim authorized pursuant to the
Cash Management Order.



--------------------------------------------------------------------------------

2




1.5       Aggregate Backstop Commitment Amount means the aggregate amount of all
backstop commitments, if any, under all Backstop Commitment Letters; provided,
however, that if the backstop commitments under all Backstop Commitment Letters
shall be $0, then all consent and other rights hereunder shall no longer apply.


1.6       Allowed means, with reference to any Claim or Interest: (a) any Claim
listed in the Debtors’ Schedules, as such Schedules may be amended from time to
time in accordance with Bankruptcy Rule 1009, as liquidated, non-contingent, and
undisputed, and for which no contrary proof of Claim has been filed; (b) any
Claim or Interest expressly allowed hereunder; (c) any Claim (other than a
Subrogation Wildfire Claim) or Interest to which a Debtor and the holder of such
Claim or Interest agree to the amount and priority of the Claim or Interest,
which agreement is approved by a Final Order; (d) any individual Subrogation
Wildfire Claim (not held by a Consenting Creditor or a party to the Subrogation
Wildfire Claim Allocation Agreement) to which the Subrogation Wildfire Trustee
and the holder of such Claim agree to the amount of such Claim (e) any Claim or
Interest that is compromised, settled or otherwise resolved or Allowed pursuant
to a Final Order (including any omnibus or procedural Final Order relating to
the compromise, settlement, resolution, or allowance of any Claims) or under the
Plan; or (f) any Claim or Interest arising on or before the Effective Date as to
which no objection to allowance has been interposed within the time period set
forth in the Plan; provided, that notwithstanding the foregoing, unless
expressly waived by the Plan, the Allowed amount of Claims or Interests shall be
subject to, and shall not exceed the limitations or maximum amounts permitted
by, the Bankruptcy Code, including sections 502 or 503 of the Bankruptcy Code,
to the extent applicable.  The Reorganized Debtors shall retain all Claims and
defenses with respect to Allowed Claims that are Reinstated or otherwise
Unimpaired under the Plan.


1.7      Avoidance Action means any action commenced, or that may be commenced,
before or after the Effective Date pursuant to chapter 5 of the Bankruptcy Code
including sections 544, 545, 547, 548, 549, 550, or 551 of the Bankruptcy Code.


1.8       Backstop Approval Order means an order of the Bankruptcy Court,
approving the Backstop Commitment Letters, which order shall be in form and
substance satisfactory to the Debtors and the Backstop Parties.


1.9      Backstop Commitment Letters means those certain letter agreements, as
may be amended or modified from time to time in accordance with the terms
thereof and the Backstop Approval Order, pursuant to which the Backstop Parties
have agreed to purchase shares of New HoldCo Common Stock on the terms and
subject to the conditions thereof.


1.10    Backstop Parties means the parties that have agreed to purchase shares
of New HoldCo Common Stock on the terms and subject to the conditions of the
Backstop Commitment Letters and the Backstop Approval Order.


1.11     Ballot means the form(s) distributed to holders of impaired Claims or
Interests on which the acceptance or rejection of the Plan is to be indicated.



--------------------------------------------------------------------------------

3




1.12     Bankruptcy Code means title 11 of the United States Code, as applicable
to the Chapter 11 Cases.


1.13     Bankruptcy Court means the United States Bankruptcy Court for the
Northern District of California, having subject matter jurisdiction over the
Chapter 11 Cases and, to the extent of any reference withdrawal made under
section 157(d) of title 28 of the United States Code, the District Court.


1.14     Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, applicable to the Chapter 11 Cases, and any Local Rules
of the Bankruptcy Court.


1.15     Business Day means any day other than a Saturday, a Sunday, or any
other day on which banking institutions in New York, New York are required or
authorized to close by law or executive order.


1.16     CAISO means the California Independent System Operator Corporation.


1.17      Cash means legal tender of the United States of America.


1.18     Cash Management Order means the Final Order Pursuant to 11 U.S.C. §§
105(a), 345(b), 363(b), and 363(c), and Fed. R. Bankr. P.6003 and 6004 (i)
Authorizing Debtors to (a) Continue Their Existing Cash Management System, (b)
Honor Certain Prepetition Obligations Related to the Use Thereof, (c) Continue
Intercompany Arrangements, (d) Continue to Honor Obligations Related to Joint
Infrastructure Projects, and (e) Maintain Existing Bank Accounts and Business
Forms; and (ii) Waiving the Requirements of 11 U.S.C. § 345(b), dated March 13,
2019 [Docket No. 881].


1.19     Cause of Action means, without limitation, any and all actions, class
actions,  proceedings, causes of action, controversies, liabilities,
obligations, rights, rights of setoff, recoupment rights, suits, damages,
judgments, accounts, defenses, offsets, powers, privileges, licenses,
franchises, Claims, Avoidance Actions, counterclaims, cross-claims, affirmative
defenses, third-party claims, Liens, indemnity, contribution, guaranty, and
demands of any kind or character whatsoever, whether known or unknown, asserted
or unasserted, reduced to judgment or otherwise, liquidated or unliquidated,
fixed or contingent, matured or unmatured, disputed or undisputed, suspected or
unsuspected, foreseen or unforeseen, direct or indirect, choate or inchoate,
secured or unsecured, assertable directly or derivatively, existing or hereafter
arising, in contract or in tort, in law, in equity, or otherwise, whether
arising under the Bankruptcy Code or any applicable nonbankruptcy law, based in
whole or in part upon any act or omission or other event occurring on or prior
to the Petition Date or during the course of the Chapter 11 Cases, including
through the Effective Date.  Without limiting the generality of the foregoing,
when referring to Causes of Action of the Debtors or their estates, Causes of
Action shall include (a) all rights of setoff, counterclaim, or recoupment and
Claims for breach of contracts or for breaches of duties imposed by law or
equity; (b) the right to object to any Claim or Interest; (c) Claims (including
Avoidance Actions) pursuant to section 362 and



--------------------------------------------------------------------------------

4




chapter 5 of the Bankruptcy Code, including sections 510, 542, 543, 544 through
550, or 553; (d) Claims and defenses such as fraud, mistake, duress, usury, and
any other defenses set forth in section 558 of the Bankruptcy Code; and (e) any
Claims under any state or foreign law, including any fraudulent transfer or
similar claims.


1.20     Channeling Injunction means the permanent injunction provided for in
Section 10.7 of the Plan with respect to Wildfire Claims to be issued pursuant
to, and included in, the Confirmation Order.


1.21     Chapter 11 Cases means the jointly administered cases under chapter 11
of the Bankruptcy Code commenced by the Debtors on the Petition Date in the
Bankruptcy Court and currently styled In re PG&E Corporation and Pacific Gas and
Electric Company, Ch. 11 Case No. 19-30088 (DM) (Jointly Administered).


1.22     Chief Executive Officer means William D. Johnson, the current chief
executive officer of HoldCo.


1.23     Claim has the meaning set forth in section 101(5) of the Bankruptcy
Code.


1.24     Claims Resolution Procedures means, collectively, the Other Wildfire
Claims Resolution Procedures and the Subrogation Wildfire Claim Allocation
Agreement.


1.25     Class means any group of Claims or Interests classified herein pursuant
to sections 1122 and 1123(a)(1) of the Bankruptcy Code.


1.26     Collateral means any property or interest in property of the estate of
any Debtor subject to a lien, charge, or other encumbrance to secure the payment
or performance of a Claim, which lien, charge, or other encumbrance is not
subject to a Final Order ordering the remedy of avoidance on any such lien,
charge, or other encumbrance under the Bankruptcy Code.


1.27    Collective Bargaining Agreements means, collectively, (a) the IBEW
Collective Bargaining Agreements, (b) the Collective Bargaining Agreement
currently in place between the Utility and the Engineers and Scientists of
California Local 20, IFPTE, and (c) the Collective Bargaining Agreement
currently in place between the Utility and the Service Employees International
Union.


1.28     Confirmation Date means the date on which the Clerk of the Bankruptcy
Court enters the Confirmation Order.


1.29     Confirmation Hearing means the hearing to be held by the Bankruptcy
Court regarding confirmation of the Plan, as such hearing may be adjourned or
continued from time to time.


1.30     Consenting Creditors has the meaning set forth in Subrogation Claims
RSA.



--------------------------------------------------------------------------------

5




1.31    Confirmation Order means the order of the Bankruptcy Court confirming
the Plan pursuant to section 1129 of the Bankruptcy Code and approving the
transactions contemplated thereby, which shall be in form and substance
acceptable to the Debtors.


1.32     CPUC means the California Public Utilities Commission.


1.33     CPUC Approval means all necessary approvals, authorizations and final
orders from the CPUC to implement the Plan, and to participate in the Go-Forward
Wildfire Fund, including: (a) satisfactory provisions pertaining to authorized
return on equity and regulated capital structure; (b) a disposition of proposals
for certain potential changes to the Utility’s corporate structure and
authorizations to operate as a utility; (c) satisfactory resolution of claims
for monetary fines or penalties under the California Public Utilities Code for
prepetition conduct; (d) approval (or exemption from approval) of the financing
structure and securities to be issued under Article VI of the Plan, including
one or more financing orders approving the Wildfire Victim Recovery Bonds; (e)
approval of any hedges executed by the Utility in consultation with the CPUC
staff; and (f) any approvals or determinations with respect to the Plan and
related documents that may be required by the Wildfire Legislation (A.B. 1054).


1.34    Creditors Committee means the statutory committee of unsecured creditors
appointed by the U.S. Trustee in the Chapter 11 Cases pursuant to section 1102
of the Bankruptcy Code.


1.35     Cure Amount means the payment of Cash or the distribution of other
property (as the parties may agree or the Bankruptcy Court may order) as
necessary to (a) cure a monetary default, as required by section 365(a) of the
Bankruptcy Code by the Debtors in accordance with the terms of an executory
contract or unexpired lease of the Debtors, and (b) permit the Debtors to assume
or assume and assign such executory contract or unexpired lease under section
365(a) of the Bankruptcy Code.


1.36      D&O Liability Insurance Policies means all unexpired directors’,
managers’, and officers’ liability insurance policies (including any “tail
policy”) of either of the Debtors.


1.37      Debtors means, collectively, HoldCo and the Utility.


1.38     DIP Facilities means the senior secured postpetition credit facilities
approved pursuant to the DIP Facility Order, as the same may be amended,
modified, or supplemented from time to time through the Effective Date in
accordance with the terms of the DIP Facility Documents and the DIP Facility
Order.


1.39     DIP Facility Agents means JPMorgan Chase Bank, N.A., solely in its
capacity as administrative agent under the DIP Facility Documents, and Citibank,
N.A., solely in its capacity as collateral agent under the DIP Facility
Documents, and their respective successors, assigns, or any replacement agents
appointed pursuant to the terms of the DIP Facility Documents.



--------------------------------------------------------------------------------

6




1.40     DIP Facility Claim means any Claim arising under, or related to, the
DIP Facility Documents.


1.41     DIP Facility Credit Agreement means that certain Senior Secured
Superpriority Debtor-In-Possession Credit, Guaranty and Security Agreement,
dated as of February 1, 2019, by and among the Utility as borrower, HoldCo as
guarantor, the DIP Facility Agents, and the DIP Facility Lenders, as the same
has been or may be further amended, modified, or supplemented from time to time.


1.42     DIP Facility Documents  means, collectively, the DIP Facility Credit
Agreement and all other “Loan Documents” (as defined therein), and all other
agreements, documents, and instruments delivered or entered into pursuant
thereto or entered into in connection therewith (including any collateral
documentation) (in each case, as amended, supplemented, restated, or otherwise
modified from time to time).


1.43    DIP Facility Lenders means the lenders under the DIP Facility Credit
Agreement and each other party that becomes a lender thereunder from time to
time in accordance with the terms of the DIP Facility Credit Agreement.


1.44    DIP Facility Order means the Final Order Pursuant to 11 U.S.C. §§ 105,
362, 363, 503 and 507, Fed. R. Bankr. P. 2002, 4001, 6004 and 9014 and (i)
Authorizing the Debtors to Obtain Senior Secured, Superpriority, Postpetition
Financing, (ii) Granting Liens and Superpriority Claims, (iii) Modifying the
Automatic Stay, and (iv) Granting Related Relief [Docket No. 1091], dated March
27, 2019, as may be amended, modified, or supplemented from time to time through
the Effective Date.


1.45     DIP Letters of Credit means any letters of credit issued by a DIP
Facility Lender pursuant to the DIP Facility Credit Agreement.


1.46     Disallowed means a Claim, or any portion thereof, (a) that has been
disallowed by a Final Order, agreement between the holder of such Claim and the
applicable Debtor, or the Plan; (b) that is listed in the Debtors’ Schedules, as
such Schedules may be amended, modified, or supplemented from time to time in
accordance with Bankruptcy Rule 1009, at zero ($0) dollars or as contingent,
disputed, or unliquidated and as to which no proof of Claim has been filed by
the applicable deadline or deemed timely filed with the Bankruptcy Court
pursuant to either the Bankruptcy Code or any Final Order of the Bankruptcy
Court or applicable law; or (c) that is not listed in the Debtors’ Schedules and
as to which no proof of Claim has been timely filed by the applicable deadline
or deemed timely filed with the Bankruptcy Court pursuant to either the
Bankruptcy Code or any Final Order of the Bankruptcy Court or under applicable
law.


1.47    Disbursing Agent means the Utility (or such Entity designated by the
Debtors and without the need for any further order of the Bankruptcy Court) in
its capacity as a disbursing agent pursuant to Section 5.6 hereof.



--------------------------------------------------------------------------------

7




1.48     Disclosure Statement means the disclosure statement relating to the
Plan, including, all schedules, supplements, and exhibits thereto, as approved
by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code.


1.49     Disclosure Statement Order means a Final Order finding that the
Disclosure Statement contains adequate information pursuant to section 1125 of
the Bankruptcy Code.


1.50    Disputed means with respect to a Claim or any portion thereof (a) that
is neither Allowed nor Disallowed under the Plan or a Final Order, nor deemed
Allowed under sections 502, 503, or 1111 of the Bankruptcy Code; (b) that has
not been Allowed and is listed as unliquidated, contingent, or disputed in the
Schedules; (c) that is a Subrogation Wildfire Claim (i) not held by a Consenting
Creditor or (ii) a party to the Subrogation Wildfire Claim Allocation Agreement;
or (d) for which a proof of Claim has been filed and related to which the
Debtors or any party in interest has interposed a timely objection or request
for estimation, and such objection or request for estimation has not been
withdrawn or determined by a Final Order.


1.51     Distribution Record Date means the Effective Date, unless otherwise
provided in the Plan or designated by the Bankruptcy Court.  The Distribution
Record Date shall not apply to Securities of the Debtors deposited with DTC, the
holders of which shall receive a distribution in accordance with Article V of
this Plan and, as applicable, the customary procedures of DTC.


1.52     District Court means the United States District Court for the Northern
District of California having subject matter jurisdiction over the Chapter 11
Cases.


1.53     DTC means the Depository Trust Company.


1.54     Effective Date means a Business Day on or after the Confirmation Date
selected by the Debtors, on which the conditions to the effectiveness of the
Plan specified in Section 9.2 hereof have been satisfied or otherwise
effectively waived in accordance with the terms hereof.


1.55     Eligible Offeree has the meaning set forth in the Rights Offering
Procedures, if applicable.


1.56    Employee Benefit Plans means any written contracts, agreements,
policies, programs, and plans (including any related trust or other funding
vehicle) governing any obligations relating to compensation, reimbursement,
indemnity, health care benefits, disability benefits, deferred compensation
benefits, travel benefits, vacation and sick leave benefits, savings, severance
benefits, retirement benefits, welfare benefits, relocation programs, life
insurance, and accidental death and dismemberment insurance, including written
contracts, agreements, policies, programs, and plans for bonuses and other
incentives or compensation for the directors, officers, and employees of any of
the Debtors.



--------------------------------------------------------------------------------

8




1.57      Entity has the meaning set forth in section 101(15) of the Bankruptcy
Code.


1.58     Exculpated Parties means collectively, and, in each case, in their
capacities as such: (a) the Debtors and Reorganized Debtors; (b) the DIP
Facility Agents; (c) the DIP Facility Lenders; (d) the Exit Financing Agents;
(e) the Exit Financing Lenders; (f) the Funded Debt Trustees; (g) the HoldCo
Revolver Lenders; (h) the HoldCo Term Loan Lenders; (i) the Utility Revolver
Lenders; (j) the Utility Term Loan Lenders; (k) the Public Entities Releasing
Parties; (l) the Statutory Committees; (m) the Backstop Parties; (n) the
Consenting Creditors; and (o) with respect to each of the foregoing entities (a)
through (n), such entities’ predecessors, successors, assigns, subsidiaries,
affiliates, managed accounts and funds, current and former officers and
directors, principals, equity holders, members, partners, managers, employees,
subcontractors, agents, advisory board members, restructuring advisors,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors (and employees thereof),
and other professionals, and such entities’ respective heirs, executors,
estates, servants, and nominees, in each case in their capacity as such.


1.59     Exit Financing means, collectively, the Exit Revolver Facility, and all
other indebtedness to be incurred by the Reorganized Debtors on or about the
Effective Date as part of the Plan Funding.


1.60    Exit Financing Agents means, collectively, the Exit Revolver Facility
Agent and any other facility agent or indenture trustee acting in such capacity
under the Exit Financing Documents.


1.61     Exit Financing Documents means, collectively, the Exit Revolver
Facility Documents and all other agreements, indentures, documents, and
instruments delivered or entered into pursuant to or in connection with the Exit
Financing (including any guarantee agreements and collateral documentation) (in
each case, as amended, supplemented, restated, or otherwise modified from time
to time).


1.62      Exit Financing Lenders means, collectively, the Exit Revolver Facility
Lenders and all other lenders or holders (as applicable) under the Exit
Financing Documents.


1.63     Exit Financing Term Sheets means those certain term sheets that shall
be included in the Plan Supplement that set forth the principal terms of the
Exit Financing.


1.64    Exit Revolver Facility means any revolving loan facility provided to the
Reorganized Utility or Reorganized HoldCo, pursuant to the Exit Revolver
Facility Documents, including the Exit Revolver Facility Credit Agreement, as
contemplated by, and which shall be consistent with, the Exit Financing Term
Sheets.


1.65     Exit Revolver Facility Agent means the administrative agent or
collateral agent (if applicable) under the Exit Revolver Facility Credit
Agreement, its successors, assigns,



--------------------------------------------------------------------------------

9




or any replacement agent appointed pursuant to the terms of the Exit Revolver
Facility Documents.


1.66     Exit Revolver Facility Credit Agreement means the credit agreement
providing for the Exit Revolver Facility, including all agreements, notes,
instruments, and any other documents delivered pursuant thereto or in connection
therewith (in each case, as amended, supplemented, restated, or otherwise
modified from time to time), as contemplated by, and which shall be consistent
with, the Exit Financing Term Sheets.


1.67     Exit Revolver Facility Documents means, collectively, the Exit Revolver
Facility Credit Agreement and all other agreements, documents, and instruments
delivered or entered into pursuant thereto or in connection therewith (including
any guarantee agreements and collateral documentation) (in each case, as
amended, supplemented, restated, or otherwise modified from time to time), each
of which shall be, to the extent applicable, consistent with the Exit Financing
Term Sheets.


1.68     Exit Revolver Facility Lenders means each person who on the Effective
Date shall become a lender under the Exit Revolver Facility Documents.


1.69     Federal Judgment Rate means the interest rate of 2.59% as provided
under 28 U.S.C. § 1961(a), calculated as of the Petition Date in accordance with
In re Cardelucci, 285 F.3d 1231 (9th Cir. 2002).


1.70     Final Order means an order or judgment of the Bankruptcy Court entered
by the Clerk of the Bankruptcy Court on the docket in the Chapter 11 Cases which
has not been reversed, vacated, or stayed and as to which (a) the time to
appeal, petition for certiorari, or move for a new trial, reargument, or
rehearing has expired and as to which no appeal, petition for certiorari, or
other proceeding for a new trial, reargument, or rehearing shall then be
pending, or (b) if an appeal, writ of certiorari, new trial, reargument, or
rehearing thereof has been sought, such order or judgment of the Bankruptcy
Court shall have been affirmed by the highest court to which such order was
appealed, or certiorari shall have been denied, or a new trial, reargument, or
rehearing shall have been denied or resulted in no modification of such order,
and the time to take any further appeal, petition for certiorari, or move for a
new trial, reargument, or rehearing shall have expired; provided, that no order
or judgment shall fail to be a Final Order solely because of the possibility
that a motion under Rule 60 of the Federal Rules of Civil Procedure has been or
may be filed with respect to such order or judgment.  The susceptibility of a
Claim to a challenge under section 502(j) of the Bankruptcy Code shall not
render a Final Order not a Final Order.


1.71     Funded Debt Claims means, collectively, the HoldCo Funded Debt Claims
and the Utility Funded Debt Claims.


1.72     Funded Debt Documents means, collectively, the HoldCo Revolver
Documents, the HoldCo Term Loan Documents, the PC Bond Loan Documents, the PC
Bond



--------------------------------------------------------------------------------

10




LOC Documents, the Utility Revolver Documents, the Utility Term Loan Documents,
and the Utility Senior Notes Documents.


1.73     Funded Debt Trustees means, collectively, the HoldCo Revolver Agent,
the HoldCo Term Loan Agent, the Utility Revolver Agent, the Utility Term Loan
Agent, and the Utility Senior Notes Trustee.


1.74     General Unsecured Claim means any Claim, other than a DIP Facility
Claim, Administrative Expense Claim, Professional Fee Claim, Priority Tax Claim,
Other Secured Claim, Priority Non-Tax Claim, Funded Debt Claim, Workers’
Compensation Claim, 2001 Utility Exchange Claim, Wildfire Claim, Ghost Ship Fire
Claim, Intercompany Claim, or Subordinated Debt Claim, that is not entitled to
priority under the Bankruptcy Code or any Final Order.  General Unsecured Claims
shall include any (a) Prepetition Executed Settlement Claim and (b) Claim for
damages resulting from or otherwise based on the Debtors’ rejection of an
executory contract or unexpired lease.


1.75     Ghost Ship Fire means the fire known as the “Ghost Ship Fire” which
occurred in Oakland, California on December 2, 2016.


1.76     Ghost Ship Fire Claim means any Claim related to or arising from the
Ghost Ship Fire.


1.77     Go-Forward Wildfire Fund means a long-term, state-wide fund
established, pursuant to section 3292(a) of the California Public Utilities Code
and the Wildfire Legislation (A.B. 1054), to pay for certain future wildfire
obligations, the terms of which are set forth in the Wildfire Legislation (A.B.
1054).


1.78     Governmental Unit has the meaning set forth in section 101(27) of the
Bankruptcy Code.


1.79     HoldCo means Debtor PG&E Corporation, a California corporation.


1.80     HoldCo Common Interest means any HoldCo Interest which results or
arises from the existing common stock of HoldCo, including any Claim against
HoldCo subject to subordination pursuant to section 510(b) of the Bankruptcy
Code arising from or related to such common stock.


1.81     HoldCo Funded Debt Claims means, collectively, the HoldCo Revolver
Claims and the HoldCo Term Loan Claims.


1.82     HoldCo General Unsecured Claim means any General Unsecured Claim
against HoldCo.


1.83     HoldCo Ghost Ship Fire Claim means any Ghost Ship Fire Claim against
HoldCo.



--------------------------------------------------------------------------------

11




1.84     HoldCo Intercompany Claim means any Intercompany Claim against HoldCo.


1.85     HoldCo Interest means any Interest in HoldCo immediately prior to the
Effective Date.


1.86     HoldCo Other Interest means any HoldCo Interest that is not a HoldCo
Common Interest.


1.87     HoldCo Other Secured Claim means any Other Secured Claim against
HoldCo.


1.88     HoldCo Other Wildfire Claim means any Other Wildfire Claim against
HoldCo.


1.89     HoldCo Priority Non-Tax Claim means any Priority Non-Tax Claim against
HoldCo.


1.90     HoldCo Public Entities Wildfire Claim means any Public Entities
Wildfire Claim against HoldCo.


1.91     HoldCo Revolver Agent means such entity or entities acting as
administrative agent under the HoldCo Revolver Documents, and any of their
respective successors, assigns, or replacement agents appointed pursuant to the
terms of the HoldCo Revolver Documents.


1.92      HoldCo Revolver Claim means any Claim arising under, or related to,
the HoldCo Revolver Documents.


1.93     HoldCo Revolver Credit Agreement means that certain Second Amended and
Restated Credit Agreement, dated as of April 27, 2015, by and among HoldCo, the
HoldCo Revolver Agent, and the HoldCo Revolver Lenders, as amended,
supplemented, restated, or otherwise modified from time to time.


1.94     HoldCo Revolver Documents means, collectively, the HoldCo Revolver
Credit Agreement and all other “Loan Documents” (as defined therein), and all
other agreements, documents, and instruments delivered or entered into pursuant
thereto or entered into in connection therewith (in each case, as amended,
supplemented, restated, or otherwise modified from time to time).


1.95     HoldCo Revolver Lenders means the lenders under the HoldCo Revolver
Credit Agreement and each other party that becomes a lender thereunder from time
to time in accordance with the terms of the HoldCo Revolver Credit Agreement.


1.96      HoldCo Subordinated Debt Claim means any Claim against HoldCo that is
subject to subordination under section 510(b) of the Bankruptcy Code, including
any Claim



--------------------------------------------------------------------------------

12




for reimbursement, indemnification or contribution, but excluding any HoldCo
Common Interest.


1.97      HoldCo Subrogation Wildfire Claim means any Subrogation Wildfire Claim
against HoldCo.


1.98     HoldCo Term Loan Agent means Mizuho Bank, Ltd. solely in its capacity
as administrative agent under the HoldCo Term Loan Documents, its successors,
assigns, or any replacement agent appointed pursuant to the terms of the HoldCo
Term Loan Documents.


1.99      HoldCo Term Loan Claim means any Claim arising under, or related to,
the HoldCo Term Loan Documents.


1.100    HoldCo Term Loan Credit Agreement means that certain Term Loan
Agreement, dated as of April 16, 2018, by and among HoldCo, as borrower, the
HoldCo Term Loan Agent, and the HoldCo Term Loan Lenders, as amended,
supplemented, restated, or otherwise modified from time to time.


1.101    HoldCo Term Loan Documents means, collectively, the HoldCo Term Loan
Credit Agreement and all other “Loan Documents” (as defined therein), including
all other agreements, documents, and instruments delivered or entered into
pursuant thereto or entered into in connection therewith (in each case, as
amended, supplemented, restated, or otherwise modified from time to time).


1.102    HoldCo Term Loan Lenders means the lenders under the HoldCo Term Loan
Credit Agreement and each other party that becomes a lender thereunder from time
to time in accordance with the terms of the HoldCo Term Loan Credit Agreement.


1.103    HoldCo Workers’ Compensation Claim means any Workers’ Compensation
Claim against HoldCo.


1.104    IBEW Collective Bargaining Agreements mean, collectively, the two (2)
Collective Bargaining Agreements currently in place between the Utility and IBEW
Local 1245: (i) the IBEW Physical Agreement, and (ii) the IBEW Clerical
Agreement.


1.105    IBEW Local 1245 means Local Union No. 1245 of the International
Brotherhood of Electrical Workers.


1.106    Impaired means, with respect to a Claim, Interest, or Class of Claims
or Interests, “impaired” within the meaning of sections 1123(a)(4) and 1124 of
the Bankruptcy Code.


1.107   Indemnification Obligation means each of the Debtors’ indemnification
obligations existing or outstanding prior to the Effective Date, whether arising
by statute, agreement, in the bylaws, certificates of incorporation or
formation, limited liability company



--------------------------------------------------------------------------------

13




agreements, other organizational or formation documents, board resolutions,
management or indemnification agreements, or employment or other contracts, for
their current and former directors, officers, managers, employees, attorneys,
accountants, restructuring advisors, financial advisors, investment bankers, and
other professionals and agents of the Debtors, as applicable.


1.108    Insurance Policies means any insurance policy issued to any of the
Debtors or under which the Debtors have sought or may seek coverage, including
the D&O Liability Insurance Policies.


1.109    Intercompany Claim means any Claim against a Debtor held by either
another Debtor or by a non-Debtor affiliate which is controlled by a Debtor
(excluding any Claims of an individual).


1.110   Interest means (a) any equity security (as defined in section 101(16) of
the Bankruptcy Code) of a Debtor, including all units, shares, common stock,
preferred stock, partnership interests, or other instrument evidencing any fixed
or contingent ownership interest in any Debtor, including any option, warrant,
or other right, contractual or otherwise, to acquire any such interest in a
Debtor, whether or not transferable and whether fully vested or vesting in the
future, that existed immediately before the Effective Date and (b) any Claim
against any Debtor subject to subordination pursuant to section 510(b) of the
Bankruptcy Code arising from or related to any of the foregoing.


1.111    Interim Compensation Order means the Order Pursuant to 11 U.S.C. §§ 331
and 105(a) and Fed. R. Bankr. P. 2016 for Authority to Establish Procedures for
Interim Compensation and Reimbursement of Expenses of Professionals [Docket No.
701].


1.112    Lien has the meaning set forth in section 101(37) of the Bankruptcy
Code.


1.113   Management Incentive Plan means the post-emergence management incentive
plan for certain of the Reorganized Debtors’ employees on the terms set forth in
the Management Incentive Plan Term Sheet that may be established and implemented
at the discretion of the New Board on or after the Effective Date.


1.114    Management Incentive Plan Term Sheet means that certain term sheet that
sets forth the principal terms of the Management Incentive Plan.


1.115    Mandatory Convertible Preferred Stock means mandatory convertible
preferred stock of Reorganized HoldCo, which may be issued under the Plan on
terms substantially consistent with the term sheet annexed hereto as Exhibit A.


1.116    New Board means, on and as of the Effective Date, the board of
directors of Reorganized HoldCo, and the board of directors of the Reorganized
Utility, as applicable.



--------------------------------------------------------------------------------

14




1.117     New HoldCo Common Stock means the common stock of HoldCo issued in
connection with the implementation of the Plan.


1.118     New Organizational Documents means, if applicable, the forms of
articles of incorporation or other forms of organizational documents and bylaws,
as applicable, of the Reorganized Debtors, substantially in the form included in
the Plan Supplement and which shall be in form and substance acceptable to the
Debtors.


1.119     Non-cash Recovery has the meaning set forth in Subrogation Claims RSA.


1.120     North Bay Public Entities means, collectively, (a) the City of
Clearlake, a California municipal corporation duly organized and existing by
virtue of the laws of the State of California; (b) the City of Napa, a
California municipal corporation duly organized and existing by virtue of the
laws of the State of California; (c) the City of Santa Rosa, a California
municipal corporation duly organized and existing by virtue of the laws of the
State of California; (d) the County of Lake, a general law county and political
subdivision of the State of California duly organized and existing by virtue of
the laws of the State of California; (e) Lake County Sanitation District, a
sanitary district organized under the laws of the State of California; (f) the
County of Mendocino, a general law county and political subdivision of the State
of California, duly organized and existing by virtue of the laws of the State of
California; (g) Napa County, a general law county and political subdivision of
the State of California, duly organized and existing by virtue of the laws of
the State of California; (h) the County of Nevada, a general law county and
political subdivision of the State of California, duly organized and existing by
virtue of the laws of the State of California; (i) the County of Sonoma, a
general law county and political subdivision of the State of California, duly
organized and existing by virtue of the laws of the State of California; (j) the
Sonoma County Agricultural Preservation and Open Space District, a public agency
formed pursuant to the Public Resources code sections 5500, et seq.; (k) Sonoma
County Community Development Commission, a public and corporate entity pursuant
to section 34110 of the California Health & Safety Code; (l) Sonoma County Water
Agency, a public agency of the State of California; (m) Sonoma Valley County
Sanitation District, a sanitary district organized under the laws of the State
of California; and (n) the County of Yuba, a general law county and political
subdivision of the State of California, duly organized and existing by virtue of
the laws of the State of California.


1.121     Ordinary Course Professionals Order means the Order Pursuant to 11
U.S.C. §§ 105(a), 327, 328, and 330 Authorizing the Debtors to Employ
Professionals Used in the Ordinary Course of Business Nunc Pro Tunc to the
Petition Date, dated February 28, 2019 [Docket No. 707].


1.122     Other Secured Claim means a Secured Claim that is not a DIP Facility
Claim or Priority Tax Claim.


1.123     Other Wildfire Claim means any Wildfire Claim which is not a Public
Entities Wildfire Claim or a Subrogation Wildfire Claim.



--------------------------------------------------------------------------------

15




1.124     Other Wildfire Claims Cap means $8.4 billion.


1.125    Other Wildfire Claims Estimation Consideration means, at the option of
the Reorganized Debtors, either (a) Cash, (b) wildfire victims recovery property
created pursuant to the Wildfire Victim Recovery Bonds, or other securitized
bonds, and the proceeds of such bonds (if applicable), (c) New HoldCo Common
Stock, or (d) Mandatory Convertible Preferred Stock (if applicable) (or any
combination of the foregoing) having an aggregate value equal to an amount to be
estimated pursuant to the Other Wildfire Claims Estimation Proceeding.


1.126     Other Wildfire Claims Estimation Proceeding means a proceeding or
proceedings initiated in the Bankruptcy Court and/or District Court, which shall
conclude prior to or at the Confirmation Hearing, pursuant to which the
applicable court shall estimate the Debtors’ aggregate liability with respect to
Other Wildfire Claims, for purposes of confirming and implementing the Plan.


1.127    Other Wildfire Claims Resolution Procedures means the procedures for
the resolution, liquidation, and payment of Other Wildfire Claims by the Other
Wildfire Trust, substantially in the form included in the Plan Supplement and
described in the Disclosure Statement, which shall comply with Section
4.19(f)(ii) hereof.


1.128    Other Wildfire Trust means one or more trusts established on the
Effective Date, in accordance with Section 6.7 of the Plan, to administer,
process, settle, resolve, liquidate, satisfy, and pay all Other Wildfire Claims.


1.129    Other Wildfire Trust Advisory Board means the advisory board appointed
by the board of directors of the Debtors or Reorganized Debtors, as applicable
to oversee the Other Wildfire Trust in accordance with the Plan and the Other
Wildfire Trust Agreement; provided that, in the event the Debtors intend that an
Other Wildfire Trust will be funded (at least in part) through the issuance of
tax-exempt bonds, the nature of the powers and responsibilities of the Other
Wildfire Trust Advisory Board shall not impair the use of tax-exempt financing.


1.130    Other Wildfire Trust Agreement means that certain trust agreement or
agreements by and among the Debtors, the Other Wildfire Trust, and the Other
Wildfire Trustee, substantially in the form included in the Plan Supplement.


1.131    Other Wildfire Trustee means the Person or Persons selected by the
Debtors, subject to the approval of the Bankruptcy Court, and identified in the
Plan Supplement, to serve as the trustee(s) of the Other Wildfire Trust, and any
successor thereto, appointed pursuant to the Other Wildfire Trust Agreement;
provided that, in the event the Debtors intend that an Other Wildfire Trust will
be funded (at least in part) through the issuance of tax-exempt bonds, the
identity of the Person or Persons to be selected to serve as the trustee of such
Other Wildfire Trust shall not impair the use of tax-exempt financing.



--------------------------------------------------------------------------------

16




1.132     PC Bond Documents means, collectively, the PC Bond Loan Documents and
the PC Bond LOC Documents.


1.133    PC Bond Loan Documents means each of the following loan agreements, as
amended, supplemented, restated, or otherwise modified from time to time,  (a)
Loan Agreement between the California Infrastructure and Economic Development
Bank and the Utility, dated August 1, 2009 (Series 2009 A); (b) Loan Agreement
between the California Infrastructure and Economic Development Bank and the
Utility, dated August 1, 2009  (Series 2009 B); (c) Amended and Restated Loan
Agreement between California Infrastructure and Economic Development Bank and
the Utility, dated September 1, 2010 (Series 2008F); (d) Loan Agreement between
the California Infrastructure and Economic Development Bank and the Utility,
dated April 1, 2010 (Series 2010 E); (e) Loan Agreement between the California
Pollution Control Financing Authority and the Utility, dated September 1, 1997
(1997 Series B-C); (f) First Supplemental Loan Agreement between the California
Pollution Control Financing Authority and the Utility, dated December 1, 2003
(1997 Series B); (g) Loan Agreement between the California Pollution Control
Financing Authority and the Utility, dated May 1, 1996 (1996 Series A-G); (h)
First Supplemental Loan Agreement between the California Pollution Control
Financing Authority and the Utility, dated July 1, 1998 (1996 Series A-G); and
(i) Third Supplemental Loan Agreement between the California Pollution Control
Financing Authority and the Utility, dated December 1, 2003 (1996 Series C, E,
F).


1.134    PC Bond LOC Documents means each of the following reimbursement
agreements, as assigned, amended, supplemented, restated, or otherwise modified
from time to time: (a) Reimbursement Agreement (Series 2009A) between the
Utility and Union Bank, N.A., dated June 5, 2014;  (b) Reimbursement Agreement
(Series 2009B) between the Utility and Union Bank, N.A., dated June 5, 2014; (c)
Reimbursement Agreement between the Utility and Canadian Imperial Bank of
Commerce, New York Branch relating to California Pollution Control Financing
Authority Pollution Control Refunding Revenue Bonds (Pacific Gas and Electric
Company) 1997 Series B, dated December 1, 2015; (d) Reimbursement Agreement
between the Utility and Mizuho Bank Ltd. relating to California Pollution
Control Financing Authority Pollution Control Refunding Revenue Bonds (Pacific
Gas and Electric Company) 1996 Series C, dated December 1, 2015; (e)
Reimbursement Agreement between the Utility and Sumitomo Mitsui Banking
Corporation relating to California Pollution Control Financing Authority
Pollution Control Refunding Revenue Bonds (Pacific Gas and Electric Company)
1996 Series E, dated December 1, 2015; and (f) Reimbursement Agreement between
the Utility and TD Bank N.A. relating to California Pollution Control Financing
Authority Pollution Control Refunding Revenue Bonds (Pacific Gas and Electric
Company) 1996 Series F, dated December 1, 2015.


1.135     Person has the meaning set forth in section 101(41) of the Bankruptcy
Code.


1.136     Petition Date means January 29, 2019, the date on which the Debtors
commenced the Chapter 11 Cases.



--------------------------------------------------------------------------------

17




1.137    Plan means this chapter 11 plan, as the same may be amended,
supplemented, or modified from time to time in accordance with the provisions of
the Bankruptcy Code and the terms hereof.


1.138    Plan Document means any of the documents, other than this Plan, to be
executed, delivered, assumed, or performed in connection with the occurrence of
the Effective Date, including the documents to be included in the Plan
Supplement, all of which shall be in form and substance as provided herein.


1.139   Plan Funding means, collectively, (a) the proceeds from the incurrence
of the Exit Financing and the Wildfire Victim Recovery Bonds or other
securitized bonds (if applicable), (b) the proceeds of any Rights Offering, if
implemented, (c) any other sources of funding used for distributions under the
Plan, including from any underwritten primary or secondary equity offering, a
direct equity investment, Mandatory Convertible Preferred Stock (if applicable),
and/or other equity-linked securities, and (d) Cash on hand.  For the avoidance
of doubt, Plan Funding does not include any Claim that has been Reinstated
pursuant to the Plan.


1.140    Plan Supplement means the forms of certain documents effectuating the
transactions contemplated herein, which documents shall be filed with the Clerk
of the Bankruptcy Court no later than fourteen (14) days prior to the deadline
set to file objections to the confirmation of the Plan, including, but not
limited to: (a) the Schedule of Rejected Contracts; (b) the Wildfire Trust
Agreements; (c) the New Organizational Documents (to the extent such New
Organizational Documents reflect material changes from the Debtors’ existing
organizational documents and bylaws); (d) to the extent known, information
required to be disclosed in accordance with section 1129(a)(5) of the Bankruptcy
Code; (e) the Exit Financing Term Sheets; (f) if applicable, the Wildfire Victim
Recovery Bonds Term Sheets;; and (g) the Other Wildfire Claims Resolution
Procedures.   Such documents shall be consistent with the terms hereof,
provided, that, through the Effective Date, the Debtors shall have the right to
amend, modify, or supplement documents contained in, and exhibits to, the Plan
Supplement in accordance with the terms of the Plan.


1.141    Prepetition Executed Settlement Claim means any liquidated Claim
against a Debtor, other than a 2001 Utility Exchange Claim, arising from a
binding award, agreement, or settlement fully effective prior to the Petition
Date, which for the purposes of the Plan shall be Allowed in the amount set
forth in the applicable award, agreement or settlement.


1.142   Priority Non-Tax Claim means any Claim, other than an Administrative
Expense Claim or a Priority Tax Claim, entitled to priority in payment as
specified in section 507(a)(3), (4), (5), (6), (7), or (9) of the Bankruptcy
Code.


1.143   Priority Tax Claim means any Claim of a Governmental Unit of the kind
entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of
the Bankruptcy Code.



--------------------------------------------------------------------------------

18




1.144    Professional means an Entity, excluding those Entities entitled to
compensation pursuant to the Ordinary Course Professionals Order that is
retained pursuant to an order of the Bankruptcy Court in accordance with
sections 327, 363, or 1103 of the Bankruptcy Code and to be compensated for
services rendered pursuant to sections 327, 328, 329, 330, 331, and 363 of the
Bankruptcy Code.


1.145    Professional Fee Claim means any Administrative Expense Claim for the
compensation of a Professional and the reimbursement of expenses incurred by
such Professional through and including the Effective Date to the extent such
fees and expenses have not been paid pursuant to any Final Order (including, but
not limited to, any fees of a Professional held back in accordance with the
Interim Compensation Order or otherwise).  To the extent the Bankruptcy Court
denies or reduces by a Final Order any amount of a Professional’s requested fees
and expenses (whether or not paid pursuant to an order granting interim
allowance), then the amount by which such fees or expenses are reduced or denied
shall reduce the applicable Professional Fee Claim.


1.146     Professional Fee Escrow Account means an interest-bearing account in
an amount equal to the Professional Fee Reserve Amount and funded by the Debtors
in Cash on the Effective Date, pursuant to Section 2.2(b) of the Plan.


1.147     Professional Fee Reserve Amount means the total amount of Professional
Fee Claims estimated in accordance with Section 2.2(c) of the Plan.


1.148     Public Entities means, collectively, (a) the North Bay Public
Entities; (b) the Town of Paradise; (c) the County of Butte; (d) the Paradise
Park and Recreation District; (e) the County of Yuba; and (f) the Calaveras
County Water District.


1.149    Public Entities Operative Complaints means all complaints filed by the
Public Entities in relation to the Wildfires, including the complaints filed in
Calaveras County Water District v. PG&E, No. 34-2018-00238630 (Cal. Super. Ct.
Sacramento Cty), the Public Entity Master Complaint filed in Judicial Council
Coordination Proceeding No. 4853, Butte Fire Cases, No. JCCP 4853 (Cal. Super.
Ct. Sacramento Cty.), City of Clearlake v. PG&E Corp. et al., No. CV419398 (Cal.
Super. Ct. Lake Cty.), City of Napa v. PG&E Corp. et al., No. 19CV000148 (Cal.
Super. Ct. Napa Cty.), City of Santa Rosa v. Pacific Gas and Electric Company,
et al., No. SCV-262772 (Cal. Super. Ct. Sonoma Cty.), County of Lake v. PG&E
Corp. et al., No. CV-419417 (Cal. Super. Ct. Lake Cty.), Mendocino County v.
PG&E Corporation et al., No. SCUK-CVPO-18-70440 (Cal. Super. Ct. Mendocino
Cty.), Napa County v. PG&E Corporation et al., No. 18CV000238 (Cal. Super. Ct.
Napa Cty.), County of Nevada v. PG&E Corp. et al., No. CU19-083418 (Cal. Super.
Ct. Nevada Cty.), County of Sonoma v. PG&E Corporation et al., No. SCV-262045
(Cal. Super. Ct. Sonoma Cty.), County of Yuba v. PG&E Corp. et al., No. 
CVCV19-00045 (Cal. Super. Ct. Yuba Cty.), the Public Entity Master Complaint
filed in Judicial Council Coordination Proceeding No. 4955 (California North Bay
Fire Cases, No. JCCP 4955 (Cal. Super. Ct. San Francisco Cty.), Butte



--------------------------------------------------------------------------------

19




County v. PG&E Corp et al., No. 19CV00151 (Cal. Super. Ct. Butte Cty.) and Town
of Paradise v. PG&E Corporation et al., No. 19CV00259 (Cal. Super. Ct. Butte
Cty.).


1.150     Public Entities Plan Support Agreements means the Plan Support
Agreements as to Plan Treatment of Public Entities’ Wildfire Claims, each dated
June 18, 2019, by and between the Debtors and the Public Entities.


1.151     Public Entities Releasing Parties means the Public Entities and any
subsidiary, affiliate, department, agency, political subdivision, or
instrumentality thereof.


1.152     Public Entities Segregated Defense Fund means a segregated fund
established for the benefit of the Public Entities in the amount of $10 million,
which funds shall be used by the Reorganized Debtors solely to reimburse the
Public Entities for any and all legal fees and costs associated with the defense
or resolution of any Public Entities Third Party Claims against a Public Entity,
in accordance with the Public Entities Plan Support Agreements.


1.153     Public Entities Settlement Distribution Protocol means the $1.0
billion in Cash, to be deposited in a trust account and distributed in
accordance with the Plan and the Public Entities Plan Support Agreements, to
satisfy the Public Entities Wildfire Claims.


1.154      Public Entities Third Party Claims means any past, present, or future
Claim held by entities or individuals other than the Debtors or the Public
Entities against the Public Entities that in any way arises out of or relates to
the Wildfires, including but not limited to any Claim held by individual
plaintiffs or subrogated insurance carriers against the Public Entities for
personal injuries, property damage, reimbursement of insurance payments, and/or
wrongful death that in any way arises out of or relates to the Wildfires.


1.155     Public Entities Wildfire Claim means any Wildfire Claim against the
Debtors, including any Claim pleaded or asserted or that could have been pleaded
or asserted based on the factual allegations set forth in the Public Entities
Operative Complaints or that were filed or could be filed by the Public Entities
in connection with the Chapter 11 Cases whether arising under California law or
any other applicable law of the United States (state or federal) or any other
jurisdiction, in each case whether such claims are absolute or contingent,
direct or indirect, known or unknown, foreseen or unforeseen, in contract, tort
or in equity, under any theory of law.


1.156     PX means the California Power Exchange Corporation.


1.157    Reinstatement means (a) leaving unaltered the legal, equitable, and
contractual rights to which a Claim or Interest entitles the holder of such
Claim or Interest in accordance with section 1124 of the Bankruptcy Code, or
(b) if applicable under section 1124 of the Bankruptcy Code:  (i) curing all
prepetition and postpetition defaults other than defaults relating to the
insolvency or financial condition of the applicable Debtor or its status as a
debtor under the Bankruptcy Code; (ii) reinstating the maturity date of the
Claim; (iii) compensating



--------------------------------------------------------------------------------

20




the holder of such Claim for damages incurred as a result of its reasonable
reliance on a contractual provision or such applicable law allowing the Claim’s
acceleration; and (iv) not otherwise altering the legal, equitable or
contractual rights to which the Claim entitles the holder thereof, and Claims
are Reinstated when the requirements for Reinstatement have been met by Debtors.


1.158    Released Parties means, collectively, and in each case in their
capacities as such:  (a) the Debtors and Reorganized Debtors; (b) the DIP
Facility Agents; (c) the DIP Facility Lenders; (d) the Exit Financing Agents;
(e) the Exit Financing Lenders; (f) the Backstop Parties; (g) the Public
Entities Releasing Parties; (h) the Consenting Creditors (solely in their
capacity as holders of Subrogation Wildfire Claims); and (i) with respect to
each of the foregoing entities (a) through (h), such entities’ predecessors,
successors, assigns, subsidiaries, affiliates, managed accounts and funds,
current and former officers and directors, principals, equity holders, members,
partners, managers, employees, subcontractors, agents, advisory board members,
restructuring advisors, financial advisors, attorneys, accountants, investment
bankers, consultants, representatives, management companies, fund advisors (and
employees thereof), and other professionals, and such entities’ respective
heirs, executors, estates, servants, and nominees, in each case in their
capacity as such.


1.159    Releasing Parties means, collectively, and, in each case, in their
capacities as such: (a) the Debtors; (b) the Reorganized Debtors, (c) any holder
of a Claim that is Unimpaired under the Plan that does not file a timely
objection to the releases provided for in Section 10.9(b) of the Plan; (d) any
holder of a Claim (i) who votes to accept or reject the Plan, or (ii) whose vote
to accept or reject the Plan is solicited but that does not vote either to
accept or to reject the Plan and, in each case, does not indicate on a duly
completed ballot submitted on or before the Voting Deadline that such holder
opts out of granting the releases set forth in Section 10.9(b) of the Plan; (e)
the DIP Facility Agents; (f) the DIP Facility Lenders; (g) the Exit Financing
Agents; (h) the Exit Financing Lenders; (i) the Funded Debt Trustees; (j) the
HoldCo Revolver Lenders; (k) the HoldCo Term Loan Lenders; (l) the Utility
Revolver Lenders; (m) the Utility Term Loan Lenders; (n) the holders of Utility
Senior Notes Claims; (o) the Public Entities Releasing Parties; (p) the
Statutory Committees; (q) the Backstop Parties; (r) the Consenting Creditors;
and (s) with respect to each of the foregoing entities (a) through (r), such
entities’ predecessors, successors, assigns, subsidiaries, affiliates, managed
accounts and funds, current and former officers and directors, principals,
equity holders, members, partners, managers, employees, subcontractors, agents,
advisory board members, restructuring advisors, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, management
companies, fund advisors (and employees thereof), and other professionals, and
such entities’ respective heirs, executors, estates, servants, and nominees, in
each case in their capacity as such.


1.160     Reorganized Debtors means each of the Debtors, or any successor
thereto, as reorganized, pursuant to and under the Plan, on the Effective Date.



--------------------------------------------------------------------------------

21




1.161        Reorganized HoldCo means HoldCo as reorganized, pursuant to and
under the Plan, on the Effective Date.


1.162        Reorganized Utility means the Utility as reorganized, pursuant to
and under the Plan, on the Effective Date.


1.163        Restructuring means the restructuring of the Debtors, the principal
terms of which are set forth in the Plan, the Plan Documents and the Plan
Supplement.


1.164        Restructuring Transactions has the meaning set forth in Section
6.2(a) of the Plan.


1.165        Rights Offering means, if implemented, an offering pursuant to
which each Eligible Offeree is entitled to receive subscription rights to
acquire shares of New HoldCo Common Stock in accordance with the Plan, the
Rights Offering Procedures, and the Backstop Commitment Letters.


1.166         Requisite Consenting Creditors has the meaning set forth in
Subrogation Claims RSA.


1.167         Rights Offering Procedures means, if applicable, the procedures
governing and for the implementation of the Rights Offering, as approved by the
Bankruptcy Court.


1.168         Schedule of Rejected Contracts means the schedule of executory
contracts and unexpired leases to be rejected by the Debtors pursuant to the
Plan, to be filed as part of the Plan Supplement.


1.169         Schedules means the schedules of assets and liabilities and the
statements of financial affairs filed by the Debtors under section 521 of the
Bankruptcy Code, Bankruptcy Rule 1007, and the Official Bankruptcy Forms of the
Bankruptcy Rules as such schedules and statements have been or may be amended,
supplemented, or modified from time to time.


1.170         Secured Claim means any Claim secured by a Lien on property in
which a Debtor’s estate has an interest or that is subject to setoff under
section 553 of the Bankruptcy Code, to the extent of the value of the Claim
holder’s interest in such estate’s interest in such property or to the extent of
the amount subject to setoff, as applicable, as determined pursuant to sections
506(a) and, if applicable, 1129(b) of the Bankruptcy Code.


1.171         Securities Act means the Securities Act of 1933, as amended from
time to time.


1.172         Security has the meaning set forth in section 101(49) of the
Bankruptcy Code.


1.173         Statutory Committees means collectively, the Creditors Committee
and the Tort Claimants Committee.



--------------------------------------------------------------------------------

22




1.174          Subordinated Debt Claim means any HoldCo Subordinated Debt Claim
and any Utility Subordinated Debt Claim.


1.175        Subrogation Claims RSA means that certain Restructuring Support
Agreement, dated as of September [●], 2019, by and among the Debtors and the
Consenting Creditors (as defined therein), as amended, supplemented, restated,
or otherwise modified from time to time, in accordance with its terms.


1.176          Subrogation Claims RSA Approval Order means the order of the
Bankruptcy Court, dated [●], 2019, approving the Subrogation Claims RSA and the
Allowance of the Utility Subrogation Wildfire Claims as provided therein [Docket
No. [●]].


1.177          Subrogation Wildfire Claim means any Wildfire Claim (other than a
Wildfire Claim arising from the Butte Fire (2015)) that arises from subrogation
(whether such subrogation is contractual, equitable, or statutory), assignment
(whether such assignment is contractual, equitable, or statutory), or otherwise
in connection with payments made or to be made by the applicable insurer to
insured tort victims, including attorneys’ fees, and whether arising as a matter
of state or federal law, including, without limitation, under section 509 of the
Bankruptcy Code.  For the avoidance of doubt, Subrogation Wildfire Claims shall
include both “Paid” and “Reserved” claims, each as defined in the Subrogation
Claims RSA.


1.178        Subrogation Wildfire Claim Allocation Agreement means the agreement
entered into by and among certain holders of Subrogation Wildfire Claims, and
which describes the procedures for the payment of Subrogation Wildfire Claims by
the Subrogation Wildfire Trust, consistent with the terms of the Subrogation
Claims RSA.


1.179         Subrogation Wildfire Trust means one or more trusts established on
the Effective Date, in accordance with Section 6.4 of the Plan, to administer,
process, settle, resolve, liquidate, satisfy and pay all Subrogation Wildfire
Claims.


1.180         Subrogation Wildfire Trust Advisory Board means the advisory board
appointed by the holders of Subrogation Wildfire Claims in accordance with the
Subrogation Wildfire Claim Allocation Agreement to oversee the Subrogation
Wildfire Trust in accordance with the Plan, the Subrogation Wildfire Trust
Agreement, and the Subrogation Wildfire Claim Allocation Agreement.


1.181         Subrogation Wildfire Trust Agreement means that certain trust
agreement or agreements substantially in the form included in the Plan
Supplement, which shall be in form and substance satisfactory to the Ad Hoc
Subrogation Group (as defined in the Subrogation Claims RSA) in accordance with
the Subrogation Wildfire Claim Allocation Agreement, and the Debtors (whose
consent will not be unreasonably withheld).


1.182         Subrogation Wildfire Trustee means the Person selected by the
holders of Subrogation Wildfire Claims in accordance with the Subrogation
Wildfire Claim Allocation Agreement to serve as the trustee or trustees of the
Subrogation Wildfire Trust, and any



--------------------------------------------------------------------------------

23




successor thereto, in each case, appointed pursuant to the Subrogation Wildfire
Trust Agreement; provided that, in the event the Debtors intend that a
Subrogation Wildfire Trust will be funded (at least in part) through the
issuance of tax-exempt bonds, the identity of the Person or Persons to be
selected to serve as the trustee of such Subrogation Wildfire Trust shall not
impair the use of tax-exempt financing.


1.183        Tax Code means title 26 of the United States Code, as amended from
time to time.


1.184      Tort Claimants Committee means the official committee of tort
claimants appointed by the U.S. Trustee in the Chapter 11 Cases pursuant to
section 1102 of the Bankruptcy Code.


1.185       Trading Order means the Final Order Pursuant to Sections 105(a) and
362 of the Bankruptcy Code Establishing (1) Notification Procedures and Certain
Restrictions Regarding Ownership and Acquisitions of Stock of the Debtors and
(2) a Record Date Regarding the Ownership of Claims Against the Debtors with
Respect to Certain Notification and Sell-Down Procedures and Requirements, dated
March 27, 2019 [Docket No. 1094].


1.186        U.S. Trustee means Andrew S. Vara, Acting United States Trustee for
Region 3, or such other person appointed to serve as the United States Trustee
in respect of the Chapter 11 Cases.


1.187         Unimpaired means, with respect to a Claim, Interest, or Class of
Claims or Interests, not “impaired” within the meaning of section 1124 of the
Bankruptcy Code.


1.188         Utility means Debtor Pacific Gas and Electric Company, a
California corporation.


1.189         Utility Common Interest means any Interest in the Utility that is
not a Utility Preferred Interest.


1.190         Utility Funded Debt Claim means any Claim arising under, or
related to, the Utility Funded Debt Documents.


1.191        Utility Funded Debt Documents means, collectively, the (i) Utility
Revolver Documents, (ii) Utility Term Loan Documents, (iii) Utility Senior Notes
Documents, and (iv) PC Bond Documents.


1.192         Utility General Unsecured Claim means any General Unsecured Claim
against the Utility.


1.193         Utility Ghost Ship Fire Claim means any Ghost Ship Fire Claim
against the Utility.



--------------------------------------------------------------------------------

24




1.194          Utility Intercompany Claim means any Intercompany Claim against
the Utility.


1.195          Utility Letters of Credit means any letters of credit issued by a
Utility Revolver Lender pursuant to the Utility Revolver Documents.


1.196          Utility Other Secured Claim means any Other Secured Claim against
the Utility.


1.197          Utility Other Wildfire Claim means any Other Wildfire Claim
against the Utility.


1.198          Utility Preferred Interest means any Interest in the Utility
which results or arises from preferred stock issued by the Utility.


1.199          Utility Priority Non-Tax Claim means any Priority Non-Tax Claim
against the Utility.


1.200          Utility Public Entities Wildfire Claim means any Public Entities
Wildfire Claim against the Utility.


1.201        Utility Revolver Agent means Citibank, N.A., solely in its capacity
as administrative agent under the Utility Revolver Documents, its successors,
assigns, or any replacement agent appointed pursuant to the terms of the Utility
Revolver Documents.


1.202         Utility Revolver Credit Agreement means that certain Second
Amended and Restated Credit Agreement, dated as of April 27, 2015, by and among
Utility, the Utility Revolver Agent, and the Utility Revolver Lenders, as
amended, supplemented, restated, or otherwise modified from time to time.


1.203        Utility Revolver Documents means, collectively, the Utility
Revolver Credit Agreement and all other “Loan Documents” (as defined therein),
including all other agreements, documents, and instruments delivered or entered
into pursuant thereto or entered into in connection therewith (in each case, as
amended, supplemented, restated, or otherwise modified from time to time).


1.204        Utility Revolver Lenders means the lenders under the Utility
Revolver Credit Agreement and each other party that becomes a lender thereunder
from time to time in accordance with the terms of the Utility Revolver Credit
Agreement.


1.205          Utility Senior Notes means, collectively, the following series of
notes issued by the Utility pursuant to the Utility Senior Notes Indentures: 
(a) 3.50% Senior Notes due October 1, 2020; (b) 3.50% Senior Notes due October
1, 2020; (c) 4.25% Senior Notes due May 15, 2021; (d) 3.25% Senior Notes due
September 15, 2021; (e) 2.45% Senior Notes due August 15, 2022; (f) 3.25% Senior
Notes due June 15, 2023; (g) 4.25% Senior Notes due



--------------------------------------------------------------------------------

25




August 1, 2023; (h) 3.85% Senior Notes due November 15, 2023; (i) 3.75% Senior
Notes due February 15, 2024; (j) 3.40% Senior Notes due August 15, 2024; (k)
3.50% Senior Notes due June 15, 2025; (l) 3.50% Senior Notes due June 15, 2025,
(m) 2.95% Senior Notes due March 1, 2026; (n) 3.30% Senior Notes due March 15,
2027; (o) 3.30% Senior Notes due December 1, 2027; (p) 4.65% Senior Notes due
August 1, 2028; (q) 6.05% Senior Notes due March 1, 2034; (r) 5.80% Senior Notes
due March 1, 2037; (s) 5.80% Senior Notes due March 1, 2037; (t) 6.35% Senior
Notes due February 15, 2038; (u) 6.25% Senior Notes due March 1, 2039; (v) 5.40%
Senior Notes due January 15, 2040; (w) 5.40% Senior Notes due January 15, 2040;
(x) 4.50% Senior Notes due December 15, 2041; (y) 4.45% Senior Notes due April
15, 2042; (z) 3.75% Senior Notes due August 15, 2042; (aa) 4.60% Senior Notes
due June 15, 2043; (bb) 5.125% Senior Notes due November 15, 2043; (cc) 4.75%
Senior Notes due February 15, 2044; (dd) 4.75% Senior Notes due February 15,
2044; (ee) 4.30% Senior Notes due March 15, 2045; (ff) 4.30% Senior Notes due
March 15, 2045; (gg) 4.25% Senior Notes due March 15, 2046; (hh) 4.00% Senior
Notes due December 1, 2046; (ii) 4.00% Senior Notes due December 1, 2046; and
(jj) 3.95% Senior Notes due December 1, 2047.


1.206        Utility Senior Notes Claim means any Claim arising under, or
related to, the Utility Senior Notes Documents.


1.207        Utility Senior Notes Documents means, collectively, the Utility
Senior Notes Indentures, the Utility Senior Notes, and all other agreements,
documents, and instruments delivered or entered into pursuant thereto or entered
into in connection therewith (in each case, as amended, restated, modified, or
supplemented from time to time).


1.208       Utility Senior Notes Indentures means, the following senior notes
indentures, between the Utility, as issuer, and the Utility Senior Notes
Trustee, governing the Utility Senior Notes, including all agreements, notes,
instruments, and any other documents delivered pursuant thereto or in connection
therewith (in each case, as amended, supplemented, restated, or otherwise
modified from time to time): (a) Amended and Restated Indenture, dated as of
April 22, 2005; (b) First Supplemental Indenture, dated as of March 13, 2007 –
Supplement to the Amended and Restated Indenture dated as of April 22, 2005; (c)
Third Supplemental Indenture, dated as of March 3, 2008 – Supplement to the
Amended and Restated Indenture, dated as of April 22, 2005; (d) Sixth
Supplemental Indenture, dated as of March 6, 2009 – Supplement to the Amended
and Restated Indenture, dated as of April 22, 2005; (e) Seventh Supplemental
Indenture, dated as of June 11, 2009 – Supplement to the Amended and Restated
Indenture, dated as of April 22, 2005 (f) Eighth Supplemental Indenture dated as
of November 18, 2009 – Supplement to the Amended and Restated Indenture dated as
of April 22, 2005; (g) Ninth Supplemental Indenture, dated as of April 1, 2010 –
Supplement to the Amended and Restated Indenture, dated as of April 22, 2005;
(h) Tenth Supplemental Indenture, dated as of September 15, 2010 – Supplement to
the Amended and Restated Indenture, dated as of April 22, 2005; (i) Twelfth
Supplemental Indenture, dated as of November 18, 2010 – Supplement to the
Amended and Restated Indenture, dated as of April 22, 2005; (j) Thirteenth
Supplemental Indenture dated as of May 13, 2011 – Supplement to the Amended and
Restated Indenture dated as of April 22, 2005; (k) Fourteenth Supplemental
Indenture dated as of



--------------------------------------------------------------------------------

26




September 12, 2011 – Supplement to the Amended and Restated Indenture dated as
of April 22, 2005; (l) Sixteenth Supplemental Indenture, dated as of December 1,
2011 – Supplement to the Amended and Restated Indenture, dated as of April 22,
2005; (m) Seventeenth Supplemental Indenture, dated as of April 16, 2012 –
Supplement to the Amended and Restated Indenture, dated as of April 22, 2005;
(n) Eighteenth Supplemental Indenture, dated as of August 16, 2012 – Supplement
to the Amended and Restated Indenture, dated as of April 22, 2005; (o)
Nineteenth Supplemental Indenture, dated as of June 14, 2013 – Supplement to the
Amended and Restated Indenture, dated as of April 22, 2005; (p) Twentieth
Supplemental Indenture, dated as of November 12, 2013 – Supplement to the
Amended and Restated Indenture, dated as of April 22, 2005; (q) Twenty-First
Supplemental Indenture, dated as of February 21, 2014 – Supplement to the
Amended and Restated Indenture, dated as of April 22, 2005; (r) Twenty-Third
Supplemental Indenture, dated as of August 18, 2014 – Supplement to the Amended
and Restated Indenture, dated as of April 22, 2005; (s) Twenty-Fourth
Supplemental Indenture, dated as of November 6, 2014 – Supplement to the Amended
and Restated Indenture, dated as of April 22, 2005; (t) Twenty-Fifth
Supplemental Indenture, dated as of June 12, 2015 – Supplement to the Amended
and Restated Indenture, dated as of April 22, 2005; (u) Twenty-Sixth
Supplemental Indenture, dated as of November 5, 2015 – Supplement to the Amended
and Restated Indenture, dated as of April 22, 2005; (v)  Twenty-Seventh
Supplemental Indenture, dated as of March 1, 2016 – Supplement to the Amended
and Restated Indenture, dated as of April 22, 2005; (w) Twenty-Eighth
Supplemental Indenture, dated as of December 1, 2016 – Supplement to the Amended
and Restated Indenture, dated as of April 22, 2005; (x)  Twenty-Ninth
Supplemental Indenture, dated as of March 10, 2017 – Supplement to the Amended
and Restated Indenture, dated as of April 22, 2005; (y) Indenture, dated as of
November 29, 2017; (z) Indenture, dated as of August 6, 2018; and (aa) First
Supplemental Indenture dated as of August 6, 2018 – Supplement to the Indenture,
dated as of August 6, 2018;


1.209        Utility Senior Notes Trustee means, as applicable, The Bank of New
York Mellon Trust Company, N.A., or BOKF, N.A. solely in their capacity as
indenture trustee or successor indenture trustee under the Utility Senior Notes
Indentures for the applicable Utility Senior Notes, and their successors and
assigns.


1.210        Utility Subordinated Debt Claim means any Claim against the Utility
that is subject to subordination under section 510(b) of the Bankruptcy Code,
including any Claim for reimbursement, indemnification or contribution.


1.211         Utility Subrogation Wildfire Claim means any Subrogation Wildfire
Claim against the Utility.


1.212        Utility Term Loan Agent means The Bank of Tokyo- Mitsubishi UFJ,
Ltd., solely in its capacity as administrative agent under the Utility Term Loan
Documents, its successors, assigns, or any replacement agent appointed pursuant
to the terms of the Utility Term Loan Documents.



--------------------------------------------------------------------------------

27




1.213        Utility Term Loan Credit Agreement means that certain Term Loan
Agreement, dated as of February 23, 2018, by and among the Utility as borrower,
the Utility Term Loan Agent, and the Utility Term Loan Lenders, as amended,
supplemented, restated, or otherwise modified from time to time.


1.214        Utility Term Loan Documents means, collectively, the Utility Term
Loan Credit Agreement and all other “Loan Documents” (as defined therein),
including all other agreements, documents, and instruments delivered or entered
into pursuant thereto or entered into in connection therewith (in each case, as
amended, supplemented, restated, or otherwise modified from time to time).


1.215        Utility Term Loan Lenders means the lenders under the Utility Term
Loan Credit Agreement and each other party that becomes a lender thereunder from
time to time in accordance with the terms of the Utility Term Loan Credit
Agreement.


1.216       Utility Workers’ Compensation Claim means any Claim against the
Utility by an employee of the Utility for the payment of workers’ compensation
benefits under applicable law.


1.217        Voting Deadline means the date set by the Bankruptcy Court by which
all completed Ballots must be received.


1.218        Wildfire Assistance Program means the Wildfire Assistance Program
established and administered pursuant to the Wildfire Assistance Program Orders.


1.219        Wildfire Assistance Program Orders means, collectively, the Order
Authorizing Debtors to Establish and Fund Program to Assist Wildfire Claimants
with Alternative Living Expenses and Other Urgent Needs and (b) Granting Related
Relief, dated May 24, 2019 [Docket No. 2223], the Supplemental Order (a)
Approving Appointment of Administrator and Establishing Guidelines for the
Wildfire Assistance Program and (b) Granting Related Relief, dated June 5, 2019
[Docket No. 2409], and the Order (a) Establishing Qualified Settlement Fund for
the Wildfire Assistance Program and (b) Authorizing QSF Administrator, dated
July 17, 2019 [Docket No. 3026].


1.220        Wildfire Claim means any past, present or future Claim in any way
relating to the Wildfires, including, but not limited to, any Claim resulting
from the Wildfires for (a) general and/or specific damages, including any Claim
for personal injury, wrongful death, emotional distress and similar claims,
pavement fatigue, damage to culverts, ecosystem service losses, municipal budget
adjustments/reallocation, lost revenue and tax impacts, local share of
reimbursed fire clean-up costs, future estimated infrastructure costs, water
service losses, lost landfill capacity, costs related to unmet housing (e.g.,
housing market impact due to the Wildfires and adjustments for increased
homeless population), and/or hazard mitigation costs (including, watershed
restoration and hazardous tree removal expenses); (b) damages for repair,
depreciation and/or replacement of damaged, destroyed, and/or lost personal
and/or real property; (c) damages for loss of the use, benefit, goodwill, and
enjoyment of real and/or



--------------------------------------------------------------------------------

28




personal property; (d) damages for loss of wages, earning capacity and/or
business profits and/or any related displacement expenses; (e) economic losses;
(f) damages for wrongful injuries to timber, trees, or underwood under
California Civil Code § 3346; (g) damages for injuries to trees under California
Code of Civil Procedure § 733; (h) punitive and exemplary damages under
California Civil Code §§ 733 and 3294, California Public Utilities Code § 2106,
or otherwise, (i) restitution; (j) fines or penalties; (k) any and all costs of
suit, including all attorneys’ fees and expenses, expert fees, and related
costs, including all attorneys and other fees under any theory of inverse
condemnation; (l) for prejudgment interest fees; (m) other litigation costs
stemming from the Wildfires; and (n) declaratory and/or injunctive relief.  For
avoidance of doubt and without prejudice to the Debtors’ right to object to any
such Claim, “Wildfire Claim” shall not include any (x) Claim for substantial
contribution under section 503(b) of the Bankruptcy Code, (y) Ghost Ship Fire
Claim, or (z) any Subordinated Debt Claim and HoldCo Common Interest.


1.221        Wildfire Insurance Policy means any Insurance Policy that was
issued or allegedly issued that does or may afford the Debtors rights, benefits,
indemnity, or insurance coverage with respect to any Wildfire Claim.


1.222          Wildfire Insurance Proceeds means any proceeds received by the
Debtors under a Wildfire Insurance Policy.


1.223          Wildfire Legislation (A.B. 1054) means A.B. 1054, 2019 Assemb.
(Cal. 2019).


1.224          Wildfires means the wildfires that occurred in Northern
California, listed on Exhibit B annexed hereto.


1.225          Wildfire Trust Agreements means, collectively, the Subrogation
Wildfire Trust Agreement and the Other Wildfire Trust Agreement.


1.226          Wildfire Trusts means, collectively, the Subrogation Wildfire
Trust and the Other Wildfire Trust.


1.227        Wildfire Victim Recovery Bonds means, if applicable, the bonds to
be issued by a California State government special purpose entity and/or a
subsidiary of the Reorganized Debtors pursuant to the Wildfire Victim Recovery
Bonds Documents.


1.228         Wildfire Victim Recovery Bonds Documents means, collectively, all
agreements, documents, and instruments delivered or entered into pursuant to or
in connection with the Wildfire Victim Recovery Bonds (in each case, as amended,
supplemented, restated, or otherwise modified from time to time), each of which
shall be, to the extent applicable, consistent with the Wildfire Victim Recovery
Bonds Term Sheets, and the Wildfire Victim Recovery Bonds Legislation.


1.229         Wildfire Victim Recovery Bonds Legislation means any legislation
or related guidance enacted by the State of California or the CPUC providing for
the right to impose



--------------------------------------------------------------------------------

29




Wildfire Victim Recovery Charges that would serve as security for the Wildfire
Victim Recovery Bonds.


1.230        Wildfire Victim Recovery Bonds Term Sheets means those certain term
sheets that, if applicable, shall be included in the Plan Supplement that set
forth the principal terms of the Wildfire Victim Recovery Bonds.


1.231         Wildfire Victim Recovery Charges means nonbypassable
securitization charges on a dedicated rate component imposed on the retail
electric customers of the Utility.


1.232         Workers’ Compensation Claims means, collectively, the HoldCo
Workers’ Compensation Claims and the Utility Workers’ Compensation Claims.


Interpretation; Application of Definitions and Rules of Construction.


For purposes herein: (a) the words “herein,” “hereof,” “hereto,” “hereunder,”
and other words of similar import refer to the Plan as a whole and not to any
particular section, subsection, or clause contained therein; (b) in the
appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the
masculine, feminine, or neuter gender shall include the masculine, feminine, and
the neuter gender; (c) except as otherwise provided, any reference herein to a
contract, lease, instrument, release, indenture, or other agreement or document
being in a particular form or on particular terms and conditions means that the
referenced document shall be substantially in that form or substantially on
those terms and conditions; (d) the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be
deemed to be followed by the words “without limitation;” (e) a term used herein
that is not defined herein or by cross reference shall have the meaning assigned
to that term in the Bankruptcy Code; (f) the rules of construction contained in
section 102 of the Bankruptcy Code shall apply to the Plan; (g) the headings in
the Plan are for convenience of reference only and shall not limit or otherwise
affect the provisions hereof; (h) in the event that a particular term of the
Plan (including any exhibits or schedules hereto) conflicts with a particular
term of the definitive documentation required to be implemented pursuant to the
terms of the Plan or any settlement or other agreement contemplated hereunder,
the definitive documentation shall control and shall be binding on the parties
thereto; (i) except as otherwise provided, any reference herein to an existing
document or exhibit having been filed or to be filed shall mean that document or
exhibit, as it may thereafter be amended, restated, supplemented, or otherwise
modified in accordance with the terms of the Plan; (j) any effectuating
provisions may be interpreted by the Reorganized Debtors in a manner consistent
with the overall purpose and intent of the Plan, all without further notice to
or action, order, or approval of the court or any other entity, and such
interpretation shall control in all respects; (k) except as otherwise provided,
any reference to the Effective Date shall mean the Effective Date or as soon as
reasonably practicable thereafter; and (l) any docket number references in the
Plan shall refer to the docket number of any document filed with the Bankruptcy
Court in the Chapter 11 Cases.



--------------------------------------------------------------------------------

30




Certain Consent Rights.


Notwithstanding anything in the Plan to the contrary, and without limiting the
Debtors’ fiduciary duties, any and all consent rights of any party set forth in
the Public Entities Plan Support Agreements, the Backstop Commitment Letters,
the Subrogation Claims RSA, or any other plan support agreement that the Debtors
hereafter enter into with any other parties with respect to the form and
substance of this Plan, the Plan Supplement, the Plan Documents, including any
amendments, restatements, supplements, or other modifications to such documents,
and any consents, waivers, or other deviations under or from any such documents,
shall be incorporated herein by this reference (including to the applicable
definitions in Article I hereof) and fully enforceable as if stated in full
herein until such time as the Public Entities Plan Support Agreements, the
Backstop Commitment Letters, the Subrogation Claims RSA, or, as applicable, such
other plan support agreements, are terminated in accordance with their terms.


ARTICLE II.


Administrative Expense Claims, Priority Tax Claims and Other Unclassified Claims


2.1          Administrative Expense Claims.  In full and final satisfaction,
settlement, release, and discharge of any Allowed Administrative Expense Claim
against a Debtor, except to the extent the Debtors or Reorganized Debtors, as
applicable, and a holder of an Allowed Administrative Expense Claim against a
Debtor agrees to a less favorable treatment of such Administrative Expense
Claim, on the Effective Date or as soon as reasonably practicable thereafter,
each holder of an Allowed Administrative Expense Claim shall receive, in full
and final satisfaction, settlement, and discharge of such Allowed Administrative
Expense Claim, an amount in Cash equal to the Allowed amount of such
Administrative Expense Claim; provided that any Allowed Administrative Expense
Claim that is not due and payable prior to the Effective Date, shall be paid by
the Debtors or the Reorganized Debtors, as applicable, in the ordinary course of
business, consistent with past practice and in accordance with the terms and
subject to the conditions of any orders or agreements governing, instruments
evidencing, or other documents establishing, such liabilities.


2.2          Professional Fee Claims.


(a)          All final requests for the payment of Professional Fee Claims
against a Debtor, including any Professional Fee Claim incurred during the
period from the Petition Date through and including the Effective Date, must be
filed and served on the Reorganized Debtors no later than sixty (60) days after
the Effective Date.  All such final requests will be subject to approval by the
Bankruptcy Court after notice and a hearing in accordance with the procedures
established by the Bankruptcy Code, the Interim Compensation Order, and any
other prior orders of the Bankruptcy Court regarding the payment of
Professionals in the Chapter 11 Cases, and once approved by the Bankruptcy
Court, promptly paid in Cash in the Allowed amount from the Professional Fee
Escrow Account.  If the Professional Fee Escrow Account is insufficient to fund
the full Allowed amount of all Professional Fee Claims, remaining unpaid Allowed
Professional Fee Claims will be allocated among and paid in full in Cash
directly by the Reorganized Debtors.



--------------------------------------------------------------------------------

31




(b)          Prior to the Effective Date, the Debtors shall establish and fund
the Professional Fee Escrow Account with Cash equal to the Professional Fee
Reserve Amount.  Such funds shall not be considered property of the estates of
the Debtors or the Reorganized Debtors.  Any amounts remaining in the
Professional Fee Escrow Account after payment in full of all Allowed
Professional Fee Claims shall promptly be paid to the Reorganized Debtors
without any further action or order of the Bankruptcy Court.


(c)          No later than ten (10) Business Days prior to the Effective Date,
each Professional shall provide the restructuring advisors for the Debtors with
an estimate of its unpaid Professional Fee Claims incurred in rendering services
to the Debtors or their estates before and as of the Effective Date;
provided, that such estimate shall not be deemed to limit the amount of fees and
expenses that are the subject of the Professional’s final request for payment of
its Professional Fee Claims whether from the Professional Fee Escrow Account or,
if insufficient, from the Reorganized Debtors.  If a Professional does not
timely provide an estimate as set forth above, the Debtors or Reorganized
Debtors shall estimate the unpaid and unbilled fees and expenses of such
Professional for purposes of funding the Professional Fee Escrow Account.  The
total amount of Professional Fee Claims estimated pursuant to this Section shall
comprise the Professional Fee Reserve Amount.  The Professional Fee Reserve
Amount, as well as the return of any excess funds in the Professional Fee Escrow
Account after all Allowed Professional Fee Claims have been paid in full, shall
be allocated to the applicable Debtor for whose benefit such Professional Fees
Claims were incurred.


(d)          Except as otherwise specifically provided in the Plan, from and
after the Effective Date, the Reorganized Debtors shall, in the ordinary course
of business and without any further notice to or action, order, or approval of
the Bankruptcy Court, pay in Cash the reasonable and documented legal,
professional, or other fees and expenses incurred by the Debtors.  Upon the
Effective Date, any requirement that Professionals comply with sections 327
through 331, 363, and 1103 of the Bankruptcy Code in seeking retention or
compensation for services rendered after such date shall terminate, and the
Reorganized Debtors may employ and pay any Professional in the ordinary course
of business without any further notice to or action, order, or approval of the
Bankruptcy Court.


2.3          DIP Facility Claims.  In full and final satisfaction, settlement,
release, and discharge of the Allowed DIP Facility Claims against the Debtors
(subject to the last sentence of this Section 2.3), on the Effective Date, such
Allowed DIP Facility Claims shall be paid in full in Cash by the Debtors in the
Allowed amount of such DIP Facility Claims and all commitments under the DIP
Facility Documents shall terminate.  On the Effective Date, any DIP Letters of
Credit outstanding shall be replaced, returned to the issuing DIP Facility
Lender, or collateralized with cash or backstopped with new letters of credit in
accordance with the terms of the applicable DIP Letter of Credit and the DIP
Facility Documents.  Upon the indefeasible payment or satisfaction in full in
Cash of the DIP Facility Claims (other than any DIP Facility Claims based on the
Debtors’ contingent obligations under the DIP Facility Documents not yet due and
payable), the termination of all commitments thereunder, and the replacement,
return, collateralization or backstop of all outstanding DIP Letters of Credit
in accordance with the terms of this Plan, on the Effective Date, all Liens
granted to secure such obligations automatically shall be terminated and of no
further force and effect.



--------------------------------------------------------------------------------

32




2.4         Priority Tax Claims.  In full and final satisfaction, settlement,
release, and discharge of any Allowed Priority Tax Claim against a Debtor,
except to the extent that the Debtors or Reorganized Debtors, as applicable, and
a holder of an Allowed Priority Tax Claim agree to a less favorable treatment of
such Claim, each holder of an Allowed Priority Tax Claim shall receive, at the
option of the Debtors or Reorganized Debtors, (a) Cash in an amount equal to
such Allowed Priority Tax Claim on the Effective Date or as soon as reasonably
practicable thereafter, or (b) Cash, in equal semi-annual installments and
continuing over a period not exceeding five (5) years from and after the
Petition Date, together with interest accrued thereon at the applicable
nonbankruptcy rate, which as to any Allowed Priority Tax Claim of the Internal
Revenue Service on behalf of the United States shall be the applicable rate
specified by the Tax Code, as of the Confirmation Date, applied pursuant to
section 511 of the Bankruptcy Code, subject to the sole option of the
Reorganized Debtors to prepay the entire amount of the Allowed Priority Tax
Claim.  Any Allowed Priority Tax Claim that is not due and payable on or before
the Effective Date shall be paid in the ordinary course of business as such
obligation becomes due.


ARTICLE III.


Classification of Claims and Interests


3.1         Classification in General.  A Claim or Interest is placed in a
particular Class for all purposes, including voting, confirmation, and
distribution under the Plan and under sections 1122 and 1123(a)(1) of the
Bankruptcy Code; provided that a Claim or Interest is placed in a particular
Class for the purpose of receiving distributions pursuant to the Plan only to
the extent that such Claim or Interest is an Allowed Claim or Allowed Interest
in that Class and such Allowed Claim or Allowed Interest has not been satisfied,
released, or otherwise settled prior to the Effective Date.


3.2          Summary of Classification.


(a)          The following table designates the Classes of Claims against, and
Interests in, the Debtors and specifies which of those Classes are (i) Impaired
or Unimpaired by the Plan, (ii) entitled to vote to accept or reject the Plan in
accordance with section 1126 of the Bankruptcy Code, and (iii) presumed to
accept or deemed to reject the Plan.  In accordance with section 1123(a)(1) of
the Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims have
not been classified.



--------------------------------------------------------------------------------

33


Class
Designation
Impairment
Entitled to Vote
Claims Against and Interests in HoldCo
Class 1A
HoldCo Other Secured Claims
Unimpaired
No (presumed to accept)
Class 2A
HoldCo Priority Non-Tax Claims
Unimpaired
No (presumed to accept)
Class 3A
HoldCo Funded Debt Claims
Unimpaired
No (presumed to accept)
Class 4A
HoldCo General Unsecured Claims
Unimpaired
No (presumed to accept)
Class 5A-I
HoldCo Public Entities Wildfire Claims
Impaired
Yes
Class 5A-II
HoldCo Subrogation Wildfire Claims
Impaired
Yes
Class 5A-III
HoldCo Other Wildfire Claims
Impaired
Yes
Class 5A-IV
HoldCo Ghost Ship Fire Claims
Unimpaired
No (presumed to accept)
Class 6A
HoldCo Workers’ Compensation Claims
Unimpaired
No (presumed to accept)
Class 7A
HoldCo Intercompany Claims
Unimpaired
No (presumed to accept)
Class 8A
HoldCo Subordinated Debt Claims
Unimpaired
No (presumed to accept)
Class 9A
HoldCo Common Interests
Impaired
Yes
Class 10A
HoldCo Other Interests
Unimpaired
No (presumed to accept)
Claims Against and Interests in the Utility
Class 1B
Utility Other Secured Claims
Unimpaired
No (presumed to accept)
Class 2B
Utility Priority Non-Tax Claims
Unimpaired
No (presumed to accept)
Class 3B
Utility Funded Debt Claims
Unimpaired
No (presumed to accept)
Class 4B
Utility General Unsecured Claims
Unimpaired
No (presumed to accept)
Class 5B-I
Utility Public Entities Wildfire Claims
Impaired
Yes
Class 5B-II
Utility Subrogation Wildfire Claims
Impaired
Yes
Class 5B-III
Utility Other Wildfire Claims
Impaired
Yes
Class 5B-IV
Utility Ghost Ship Fire Claims
Unimpaired
No (presumed to accept)
Class 6B
Utility Workers’ Compensation Claims
Unimpaired
No (presumed to accept)
Class 7B
2001 Utility Exchange Claims
Unimpaired
No (presumed to accept)
Class 8B
Utility Intercompany Claims
Unimpaired
No (presumed to accept)
Class 9B
Utility Subordinated Debt Claims
Unimpaired
No (presumed to accept)
Class 10B
Utility Preferred Interests
Unimpaired
No (presumed to accept)
Class 11B
Utility Common Interests
Unimpaired
No (presumed to accept)



3.3           Separate Classification of Other Secured Claims.  Each Other
Secured Claim, to the extent secured by a Lien on Collateral different from the
Collateral securing another Other Secured Claim, shall be treated as being in a
separate sub-Class for the purposes of receiving distributions under this Plan.


3.4          Nonconsensual Confirmation.  In the event any impaired Class of
Claims or Interests entitled to vote on the Plan does not accept the Plan by the
requisite statutory majority under section 1126(c) of the Bankruptcy Code, then
the Debtors reserve the right to undertake to have the Bankruptcy Court confirm
the Plan under section 1129(b) of the Bankruptcy Code.


3.5          Debtors’ Rights in Respect of Unimpaired Claims.  Except as
otherwise provided in this Plan, nothing under this Plan shall affect the rights
of the Reorganized Debtors in respect of any Claim that is not “impaired”
(within the meaning of such term in section 1124 of the



--------------------------------------------------------------------------------

34




Bankruptcy Code), including all rights in respect of legal and equitable
defenses to, or setoffs or recoupments against, any such Claim.


ARTICLE IV.

Treatment of Claims and Interests


4.1          Class 1A – HoldCo Other Secured Claims.


(a)          Treatment:  In full and final satisfaction, settlement, release,
and discharge of any Allowed HoldCo Other Secured Claim, except to the extent
that the Debtors or Reorganized Debtors, as applicable, and a holder of an
Allowed HoldCo Other Secured Claim agree to a less favorable treatment of such
Claim, each holder of an Allowed HoldCo Other Secured Claim shall, at the option
of the Debtors or Reorganized Debtors, (i) retain its HoldCo Other Secured Claim
and the Collateral securing such Claim; (ii) receive Cash in an amount equal to
such Allowed Claim, including the payment of any interest due and payable under
section 506(b) of the Bankruptcy Code, on the Effective Date or as soon as
reasonably practicable thereafter; or (iii) receive treatment of such Allowed
HoldCo Other Secured Claim in any other manner that is necessary to satisfy the
requirements of section 1124 of the Bankruptcy Code.  In the event a HoldCo
Other Secured Claim is treated under clause (ii) of this Section 4.1(a), the
Liens securing such Other Secured Claim shall be deemed released immediately
upon payment.


(b)          Impairment and Voting:  The HoldCo Other Secured Claims are
Unimpaired, and the holders of HoldCo Other Secured Claims are presumed to have
accepted the Plan.


4.2          Class 2A – HoldCo Priority Non-Tax Claims.


(a)          Treatment:  In full and final satisfaction, settlement, release,
and discharge of any Allowed HoldCo Priority Non-Tax Claim, except to the extent
that the Debtors or Reorganized Debtors, as applicable, and a holder of an
Allowed HoldCo Priority Non-Tax Claim agree to a less favorable treatment of
such Claim, each holder of an Allowed HoldCo Priority Non-Tax Claim shall
receive, at the option of the Debtors or Reorganized Debtors, as applicable (i)
Cash in an amount equal to such Allowed HoldCo Priority Non-Tax Claim, including
interest through the Effective Date calculated at the Federal Judgment Rate,
payable on the Effective Date or as soon as reasonably practicable thereafter,
or (ii) such other treatment consistent with the provisions of section
1129(a)(9) of the Bankruptcy Code..


(b)          Impairment and Voting:  The HoldCo Priority Non-Tax Claims are
Unimpaired, and the holders of HoldCo Priority Non-Tax Claims are presumed to
have accepted the Plan.


4.3          Class 3A:  HoldCo Funded Debt Claims.


(a)          Treatment:  In full and final satisfaction, settlement, release,
and discharge of any Allowed HoldCo Funded Debt Claim, except to the extent that
the Debtors or Reorganized



--------------------------------------------------------------------------------

35




Debtors, as applicable, and a holder of an Allowed HoldCo Funded Debt Claim
agree to a less favorable treatment of such Claim, on the Effective Date or as
soon as reasonably practicable thereafter, each holder of an Allowed HoldCo
Funded Debt Claim shall receive Cash in an amount equal to (i) the principal
amount outstanding as of the Petition Date of such holder’s HoldCo Funded Debt
Claim plus all accrued and unpaid interest owed as of the Petition Date at the
non-default contract rate plus (ii) all interest accrued from the Petition Date
through the Effective Date at the Federal Judgment Rate.


(b)          Impairment and Voting:  The HoldCo Funded Debt Claims are
Unimpaired, and the holders of HoldCo Funded Debt Claims are presumed to have
accepted the Plan.


4.4          Class 4A:  HoldCo General Unsecured Claims.


(a)          Treatment:  In full and final satisfaction, settlement, release,
and discharge of any Allowed HoldCo General Unsecured Claim, except to the
extent that the Debtors or the Reorganized Debtors, as applicable, and a holder
of an Allowed HoldCo General Unsecured Claim agree to a less favorable treatment
of such Claim, on the Effective Date or as soon as reasonably practicable
thereafter, each holder of an Allowed HoldCo General Unsecured Claim shall
receive Cash in an amount equal to such holder’s Allowed HoldCo General
Unsecured Claim.  The Allowed amount of any HoldCo General Unsecured Claim shall
include all interest accrued from the Petition Date through the Effective Date
at the Federal Judgment Rate.


(b)          Impairment and Voting:  The HoldCo General Unsecured Claims are
Unimpaired, and holders of HoldCo General Unsecured Claims are presumed to have
accepted the Plan.


4.5          Class 5A-I – HoldCo Public Entities Wildfire Claims.


(a)          Treatment: On the Effective Date, all HoldCo Public Entities
Wildfire Claims shall be deemed satisfied, settled, released and discharged
through the treatment provided to Utility Public Entities Wildfire Claims. 
HoldCo Public Entities Wildfire Claims shall be satisfied solely from the Cash
amount of $1.0 billion and the Public Entities Segregated Defense Fund, as
described in section 4.18(a) of the Plan.


(b)          Impairment and Voting: The HoldCo Public Entities Wildfire Claims
are Impaired, and holders of HoldCo Public Entities Wildfire Claims are entitled
to vote to accept or reject the Plan.


4.6          Class 5A-II – HoldCo Subrogation Wildfire Claims.


(a)          Treatment: On the Effective Date, all HoldCo Subrogation Wildfire
Claims shall be deemed satisfied, settled, released and discharged through the
treatment provided to Utility Subrogation Wildfire Claims. Pursuant to the
Channeling Injunction, each holder of a HoldCo Subrogation Wildfire Claim shall
have its Claim permanently channeled to the Subrogation Wildfire Trust, and such
Claim shall be asserted exclusively against the Subrogation Wildfire Trust in



--------------------------------------------------------------------------------

36




accordance with its terms, with no recourse to the Debtors, the Reorganized
Debtors, or their respective assets and properties.


(b)          Impairment and Voting: The HoldCo Subrogation Wildfire Claims are
Impaired, and holders of HoldCo Subrogation Wildfire Claims are entitled to vote
to accept or reject the Plan.


4.7            Class 5A-III – HoldCo Other Wildfire Claims.


(a)          Treatment: On the Effective Date, all HoldCo Other Wildfire Claims
shall be deemed satisfied, settled, released and discharged through the
treatment provided to Utility Other Wildfire Claims.  Pursuant to the Channeling
Injunction, each holder of a HoldCo Other Wildfire Claim shall have its Claim
permanently channeled to the Other Wildfire Trust, and such Claim shall be
asserted exclusively against the Other Wildfire Trust in accordance with its
terms, with no recourse to the Debtors, the Reorganized Debtors, or their
respective assets and properties.


(b)           Impairment and Voting: The HoldCo Other Wildfire Claims are
Impaired, and holders of HoldCo Other Wildfire Claims are entitled to vote to
accept or reject the Plan.


4.8            Class 5A-IV – HoldCo Ghost Ship Fire Claims.


(a)          Treatment: On and after the Effective Date, each holder of a HoldCo
Ghost Ship Fire Claim shall be entitled to pursue its Claim against Reorganized
HoldCo as if the Chapter 11 Cases had not commenced.


(b)          Impairment and Voting: The HoldCo Ghost Ship Fire Claims are
Unimpaired, and the holders of HoldCo Ghost Ship Fire Claims are presumed to
have accepted the Plan.


4.9            Class 6A – HoldCo Workers’ Compensation Claims.


(a)          Treatment:  On and after the Effective Date, each Holder of a
HoldCo Workers’ Compensation Claim shall be entitled to pursue its Claim against
Reorganized HoldCo as if the Chapter 11 Cases had not been commenced.


(b)          Impairment and Voting: The HoldCo Workers’ Compensation Claims are
Unimpaired, and holders of HoldCo Workers’ Compensation Claims are presumed to
have accepted the Plan.


4.10          Class 7A – HoldCo Intercompany Claims.


(a)          Treatment:  On the Effective Date, all Allowed HoldCo Intercompany
Claims shall either be (i) cancelled (or otherwise eliminated) and receive no
distribution under the Plan or (ii) Reinstated, in each case as determined in
the sole discretion of the Debtors or the Reorganized Debtors, as applicable.



--------------------------------------------------------------------------------

37




(b)          Impairment and Voting:  The HoldCo Intercompany Claims are
Unimpaired, and the holders of HoldCo Intercompany Claims are presumed to have
accepted the Plan.


4.11          Class 8A – HoldCo Subordinated Debt Claims.


(a)           Treatment:  In full and final satisfaction, settlement, release,
and discharge of any HoldCo Subordinated Debt Claim, except to the extent that
the Debtors or the Reorganized Debtors, as applicable, and a holder of an
Allowed HoldCo Subordinated Debt Claim agree to a less favorable treatment of
such Claim, on the Effective Date or as soon as reasonably practicable
thereafter, each holder of an Allowed HoldCo Subordinated Debt Claim shall
receive Cash in an amount equal to such holder’s Allowed HoldCo Subordinated
Debt Claim.


(b)          Impairment and Voting:  The HoldCo Subordinated Debt Claims are
Unimpaired, and the holders of HoldCo Subordinated Debt Claims are presumed to
have accepted the Plan.


4.12          Class 9A – HoldCo Common Interests.


(a)           Treatment:  On the Effective Date, subject to the New
Organizational Documents, each holder of a HoldCo Common Interest shall retain
such Interest subject to dilution from any New HoldCo Common Stock, or
securities linked to New HoldCo Common Stock, issued pursuant to the Plan and,
if applicable, shall receive a pro rata distribution of any subscription rights
to be distributed to holders of HoldCo Common Interests in connection with a
Rights Offering.


(b)          Impairment and Voting:  The HoldCo Common Interests are Impaired,
and the holders of HoldCo Common Interests are entitled to vote to accept or
reject the Plan.


4.13          Class 10A – HoldCo Other Interests.


(a)          Treatment:  On the Effective Date, each holder of a HoldCo Other
Interest shall have such holder’s HoldCo Other Interest Reinstated.


(b)          Impairment and Voting:  The HoldCo Other Interests are Unimpaired,
and the holders of HoldCo Other Interests are presumed to have accepted the
Plan.


4.14          Class 1B – Utility Other Secured Claims.


(a)          Treatment:  In full and final satisfaction, settlement, release,
and discharge of any Allowed Utility Other Secured Claim, except to the extent
that the Debtors or Reorganized Debtors, as applicable, and a holder of an
Allowed Utility Other Secured Claim agree to a less favorable treatment of such
Claim, each holder of an Allowed Utility Other Secured Claim shall, at the
option of the Debtors or Reorganized Debtors, (i) retain its Utility Other
Secured Claim and the Collateral securing such Claim; (ii) receive Cash in an
amount equal to such Allowed Claim, including the payment of any interest due
and payable under section 506(b) of the Bankruptcy Code, on the Effective Date
or as soon as reasonably practicable thereafter; or (iii) receive treatment of
such



--------------------------------------------------------------------------------

38




Allowed Utility Other Secured Claim in any other manner that is necessary to
satisfy the requirements of section 1124 of the Bankruptcy Code.  In the event a
Utility Other Secured Claim is treated under clause (ii) of this Section
4.14(a), the Liens securing such Other Secured Claim shall be deemed released
immediately upon payment.


(b)          Impairment and Voting:  The Utility Other Secured Claims are
Unimpaired, and the holders of Utility Other Secured Claims are presumed to have
accepted the Plan.


4.15          Class 2B – Utility Priority Non-Tax Claims.


(a)          Treatment:  In full and final satisfaction, settlement, release,
and discharge of any Allowed Utility Priority Non-Tax Claim, except to the
extent that the Debtors or Reorganized Debtors, as applicable, and a holder of
an Allowed Utility Priority Non-Tax Claim agree to a less favorable treatment of
such Claim, each holder of an Allowed Utility Priority Non-Tax Claim shall
receive, at the option of the Debtors or the Reorganized Debtors, as applicable
(i) Cash in an amount equal to such Allowed Utility Priority Non-Tax Claim,
including interest through the Effective Date calculated at the Federal Judgment
Rate, payable on the Effective Date or as soon as reasonably practicable
thereafter, or (ii) such other treatment consistent with the provisions of
section 1129(a)(9) of the Bankruptcy Code.


(b)         Impairment and Voting:  The Utility Priority Non-Tax Claims are
Unimpaired, and the holders of Utility Priority Non-Tax Claims are presumed to
have accepted the Plan.


4.16          Class 3B:  Utility Funded Debt Claims.


(a)          Treatment:  In full and final satisfaction, settlement, release,
and discharge of any Allowed Utility Funded Debt Claim, except to the extent
that the Debtors or Reorganized Debtors, as applicable, and a holder of an
Allowed Utility Funded Debt Claim agree to a less favorable treatment of such
Claim, on the Effective Date or as soon as reasonably practicable thereafter,
each holder of an Allowed Utility Funded Debt Claim shall receive Cash in an
amount equal to (i) the principal amount outstanding as of the Petition Date of
such holder’s Utility Funded Debt Claim plus all accrued and unpaid interest
owed as of the Petition Date at the non-default contract rate plus (ii) all
interest accrued from the Petition Date through the Effective Date at the
Federal Judgment Rate.  The Debtors believe that under the documents governing
the Utility Funded Debt Claims and applicable law, no make-whole or similar
amounts are payable upon payment of the Utility Funded Debt Claims. 
Accordingly, the Allowed amount of any Utility Funded Debt Claim shall not
include any Claim for make-whole or similar amounts.  Notwithstanding the
foregoing, if it is determined that any holder of a Utility Funded Debt Claim is
entitled to payment of a make-whole or similar amount or that postpetition
interest is payable at a rate other than the Federal Judgment Rate, the
treatment of such Claim shall be modified in a manner to render the Claim
Unimpaired.


On the Effective Date, any Utility Letters of Credit outstanding shall be
replaced, returned to the issuing Utility Revolver Lender, or collateralized
with cash or new letters of credit in accordance with the terms of the
applicable Utility Letter of Credit and the Utility Revolver Documents.



--------------------------------------------------------------------------------

39




(b)          Impairment and Voting: The Utility Funded Debt Claims are
Unimpaired, and the holders of Utility Funded Debt Claims are presumed to have
accepted the Plan.


4.17          Class 4B:  Utility General Unsecured Claims.


(a)          Treatment:  In full and final satisfaction, settlement, release,
and discharge of any Allowed Utility General Unsecured Claim, except to the
extent that the Debtors or Reorganized Debtors, as applicable, and a holder of
an Allowed Utility General Unsecured Claim agree to a less favorable treatment
of such Claim, on the Effective Date or as soon as reasonably practicable
thereafter, each holder of an Allowed Utility General Unsecured Claim shall
receive Cash in an amount equal to such holder’s Allowed Utility General
Unsecured Claim.  The Allowed amount of any Utility General Unsecured Claim
shall reflect all interest accrued from the Petition Date through the Effective
Date at the Federal Judgment Rate.


(b)          Impairment and Voting:  The Utility General Unsecured Claims are
Unimpaired, and the holders of Utility General Unsecured Claims are presumed to
have accepted the Plan.


4.18          Class 5B-I – Utility Public Entities Wildfire Claims.


(a)          Treatment:  In full and final satisfaction, settlement, release,
and discharge of all Allowed Utility Public Entities Wildfire Claims, on the
Effective Date, or as soon as reasonably practicable thereafter, but in no event
later than thirty (30) days after the Effective Date, the Public Entities shall
receive an aggregate Cash amount of $1.0 billion, as provided in the Public
Entities Plan Support Agreements, to be distributed in accordance with the
Public Entities Settlement Distribution Protocol.  The Reorganized Debtors shall
also establish the Public Entities Segregated Defense Fund, in accordance with
the terms of the Public Entities Plan Support Agreements.  Utility Public
Entities Wildfire Claims shall be satisfied solely from the Cash amount of $1.0
billion and the Public Entities Segregated Defense Fund, as described above.


(b)          Impairment and Voting: The Utility Public Entities Wildfire Claims
are Impaired, and holders of the Utility Public Entities Wildfire Claims are
entitled to vote to accept or reject the Plan.


4.19          Class 5B-II – Utility Subrogation Wildfire Claims.


The Utility Subrogation Wildfire Claims shall be treated as follows:


(a)          Allowance: For purposes of this Plan, and in accordance with the
Subrogation Claims RSA Approval Order, the Utility Subrogation Wildfire Claims
shall be settled and Allowed in the aggregate amount of $11 billion.


(b)          Treatment: On the Effective Date or as soon as reasonably
practicable thereafter, the Reorganized Debtors shall fund the Subrogation
Wildfire Trust with Cash in the amount of $11 billion.  No postpetition, and
pre-Effective Date, interest shall be paid with respect to the Utility



--------------------------------------------------------------------------------

40




Subrogation Wildfire Claims as Allowed pursuant to the immediately preceding
clause (a).  All Utility Subrogation Wildfire Claims shall be satisfied solely
from the assets funded to the Subrogation Wildfire Trust.  The Plan may be
amended prior to the entry of the Disclosure Statement Order in accordance with
the Subrogation Claims RSA to replace a portion of the Cash consideration with
Non‑cash Recovery.


(c)          Professional Fees: On the Effective Date, the Reorganized Debtors
shall pay the reasonable, documented, and contractual professional fees of the
Ad Hoc Professionals (as such term is defined in the Subrogation Claims RSA) up
to an aggregate amount of $55 million (inclusive of all such fees and expenses
paid by the Debtors prior to the Effective Date, and which shall include success
fees, transaction fees or other similar fees).


(d)          Distributions and Discharge: Funding of the Subrogation Wildfire
Trust as provided above shall be in full and final satisfaction, release, and
discharge of all Utility Subrogation Wildfire Claims.  Each holder of a Utility
Subrogation Wildfire Claim that is party to the Subrogation Wildfire Claim
Allocation Agreement shall receive payment as determined in accordance with the
Subrogation Wildfire Claim Allocation Agreement.  Holders of Disputed Utility
Subrogation Wildfire Claims as of the Effective Date shall not receive any
payment unless and until such claims either are resolved consensually as between
such holders and the Subrogation Wildfire Trustee or become Allowed Claims.


(e)          Channeling Injunction: On the Effective Date, the Debtors’
liability for all Utility Subrogation Wildfire Claims shall be fully assumed by,
and be the sole responsibility of, the Subrogation Wildfire Trust, and all such
Claims shall be satisfied solely from the assets of the Subrogation Wildfire
Trust.  Pursuant to the Channeling Injunction, each holder of a Utility
Subrogation Wildfire Claim shall have its Claim permanently channeled to the
Subrogation Wildfire Trust, and such Claim shall be asserted exclusively against
the Subrogation Wildfire Trust in accordance with its terms, with no recourse to
the Debtors, the Reorganized Debtors, or their respective assets and properties.


(f)          In accordance with the provisions of the Subrogation Claims RSA,
the Confirmation Order shall contain the following findings and order:


(i)          the resolution of the Debtors’ insolvency proceeding provides
funding or establishes reserves for, provides for assumption of, or otherwise
provides for satisfying any prepetition wildfire claims asserted against the
Debtors in the insolvency proceeding in the amounts agreed upon in any
pre-insolvency proceeding settlement agreements or any post-insolvency
settlement agreements, authorized by the court through an estimation process or
otherwise allowed by the court, and


(ii)          any settlement or other agreement with any holder or holders of an
Other Wildfire Claim that fixes the amount or terms for satisfaction of such
Claim, including by a post-Effective Date trust established for the resolution
and payment of such Claim, shall contain as a condition to payment or other
distribution that the holder or holders of such Claim contemporaneously execute
and deliver a release and waiver of any and all claims to the fullest



--------------------------------------------------------------------------------

41




extent permitted by law against all parties in interest in the Chapter 11 Cases,
including any potential made-whole claims against present and former holders of
Subrogation Wildfire Claims, which release shall be in form and substance
reasonably acceptable to the Debtors and the Requisite Consenting Creditors.


(g)          Impairment and Voting:  The Utility Subrogation Wildfire Claims are
Impaired, and holders of Utility Subrogation Wildfire Claims are entitled to
vote to accept or reject the Plan.


4.20          Class 5B-III – Utility Other Wildfire Claims.


(a)          Treatment:  In accordance with the requirements of section 3292 of
the Wildfire Legislation (A.B. 1054), on the Effective Date or as soon as
reasonably practicable thereafter, the Reorganized Debtors shall establish and
fund the Other Wildfire Trust with the Other Wildfire Claims Estimation
Consideration.  Utility Other Wildfire Claims shall be satisfied solely from the
Other Wildfire Claims Estimation Consideration.


(b)          Funding of the Other Wildfire Trust as provided above shall be in
full and final satisfaction, release, and discharge of all Utility Other
Wildfire Claims.  Each holder of a Utility Other Wildfire Claim shall receive
payment as determined in accordance with the Other Wildfire Claims Resolution
Procedures.


(c)          On the Effective Date, the Debtors’ liability for all Utility Other
Wildfire Claims shall be fully assumed by, and be the sole responsibility of the
Other Wildfire Trust, and all such Claims shall be satisfied solely from the
assets of the Other Wildfire Trust.  Pursuant to the Channeling Injunction, each
holder of a Utility Other Wildfire Claim shall have its Claim permanently
channeled to the Wildfire Trust, and such Claim shall be asserted exclusively
against the Wildfire Trust in accordance with its terms, with no recourse to the
Debtors, the Reorganized Debtors, or their respective assets and properties.


(d)          It is a condition precedent to the occurrence of the Effective Date
that the Debtors’ aggregate liability with respect to Other Wildfire Claims as
determined pursuant to the Other Wildfire Claims Estimation Proceeding shall not
exceed the Other Wildfire Claims Cap.


(e)          Impairment and Voting:  The Utility Other Wildfire Claims are
Impaired, and holders of Utility Other Wildfire Claims are entitled to vote to
accept or reject the Plan.


4.21          Class 5B-IV – Utility Ghost Ship Fire Claims.


(a)          Treatment:  On and after the Effective Date, each holder of a
Utility Ghost Ship Fire Claim shall be entitled to pursue its Claim against the
Reorganized Utility as if the Chapter 11 Cases had not commenced.


(b)          Impairment and Voting: The Utility Ghost Ship Fire Claims are
Unimpaired, and the holders of Utility Ghost Ship Fire Claims are presumed to
have accepted the Plan.



--------------------------------------------------------------------------------

42




4.22          Class 6B – Utility Workers’ Compensation Claims.


(a)          Treatment:  On and after the Effective Date, each Holder of a
Utility Workers’ Compensation Claim shall be entitled to pursue its Claim
against the Reorganized Utility as if the Chapter 11 Cases had not been
commenced.


(b)          Impairment and Voting: The Utility Workers’ Compensation Claims are
Unimpaired, and holders of Utility Workers’ Compensation Claims are presumed to
have accepted the Plan.


4.23          Class 7B – 2001 Utility Exchange Claims.


(a)          Treatment:  On and after the Effective Date, each Holder of a 2001
Utility Exchange Claim shall be entitled to pursue its Claim against the
Reorganized Utility as if the Chapter 11 Cases had not been commenced.


(b)          Impairment and Voting: The 2001 Utility Exchange Claims are
Unimpaired, and holders of 2001 Utility Exchange Claims are presumed to have
accepted the Plan.


4.24          Class 8B – Utility Intercompany Claims.


(a)          Treatment:  On the Effective Date, all Allowed Utility Intercompany
Claims shall either be (i) cancelled (or otherwise eliminated) and receive no
distribution under the Plan or (ii) Reinstated, in each case as determined in
the sole discretion of the Debtors or the Reorganized Debtors, as applicable.


(b)          Impairment and Voting:  The Utility Intercompany Claims are
Unimpaired, and holders of Utility Intercompany Claims are presumed to have
accepted the Plan.


4.25          Class 9B – Utility Subordinated Debt Claims.


(a)          Treatment:  In full and final satisfaction, settlement, release,
and discharge of any Utility Subordinated Debt Claim, except to the extent that
the Debtors or the Reorganized Debtors, as applicable, and a holder of an
Allowed Utility Subordinated Debt Claim agree to a less favorable treatment of
such Claim, on the Effective Date or as soon as reasonably practicable
thereafter, each holder of an Allowed Utility Subordinated Debt Claim shall
receive Cash in an amount equal to such holder’s Allowed Utility Subordinated
Debt Claim.


(b)          Impairment and Voting:  The Utility Subordinated Debt Claims are
Unimpaired, and the holders of Utility Subordinated Debt Claims are presumed to
have accepted the Plan.


4.26          Class 10B – Utility Preferred Interests.


(a)            Treatment: On the Effective Date, all Utility Preferred Interests
shall be Reinstated.

--------------------------------------------------------------------------------

43




(b)          Impairment and Voting:  The Utility Preferred Interests are
Unimpaired, and holders of Utility Preferred Interests are presumed to have
accepted the Plan.


4.27          Class 11B – Utility Common Interests.


(a)            Treatment:  On the Effective Date, all Utility Common Interests
shall be Reinstated.


(b)           Impairment and Voting:  The Utility Common Interests are
Unimpaired, and the holders of Utility Common Interests are presumed to have
accepted the Plan.


ARTICLE V.


Provisions Governing Distributions


5.1           Distributions Generally.  Except as otherwise provided in the
Plan, the Wildfire Trust Agreements, or the Claims Resolution Procedures the
Disbursing Agent shall make all distributions to the appropriate holders of
Allowed Claims, or such other persons designated by this Plan, in accordance
with the terms of this Plan.


5.2           Plan Funding.  Except as otherwise provided in the Plan, the
Wildfire Trust Agreements, or the Claims Resolution Procedures, distributions of
Cash shall be funded from the proceeds of the Plan Funding or the Wildfire
Insurance Proceeds as of the applicable date of such distribution as set forth
herein.


5.3          No Postpetition or Default Interest on Claims.  Except as otherwise
specifically provided for in this Plan or the Confirmation Order, or another
order of the Bankruptcy Court or required by the Bankruptcy Code, postpetition
and/or default interest shall not accrue or be paid on any Claims, and no holder
of a Claim shall be entitled to interest accruing on such Claim on or after the
Petition Date.  Except as otherwise provided in the Plan, to the extent that a
Disputed Claim becomes an Allowed Claim after the Effective Date, the holder of
such Claim shall not be entitled to any interest that accrued thereon from and
after the Effective Date.


5.4          Date of Distributions.  Unless otherwise provided in this Plan, the
Wildfire Trust Agreements, or the Claims Resolution Procedures, any
distributions and deliveries to be made under this Plan shall be made on the
Effective Date or as soon as reasonably practicable thereafter; provided, that
the Reorganized Debtors may implement periodic distribution dates to the extent
they determine appropriate.  Holders of Wildfire Claims subject to the Claims
Resolution Procedures shall receive distributions in accordance with the
applicable Claims Resolution Procedures.


5.5          Distribution Record Date.  Except as otherwise provided in the
Wildfire Trust Agreements or the Claims Resolution Procedures, as of the close
of business on the Distribution Record Date, the various lists of holders of
Claims and Interests in each Class, as maintained by the Debtors or their
agents, shall be deemed closed, and there shall be no further changes in the
record holders of any Claims or Interests after the Distribution Record Date. 
None of the Debtors, the



--------------------------------------------------------------------------------

44




Reorganized Debtors, or the Disbursing Agent shall have any obligation to
recognize any transfer of a Claim or Interest occurring after the close of
business on the Distribution Record Date.  In addition, with respect to payment
of any Cure Amounts or disputes over any Cure Amounts, none of the Debtors, the
Reorganized Debtors, or the Disbursing Agent shall have any obligation to
recognize or deal with any party other than the non-Debtor party to the
applicable executory contract or unexpired lease, even if such non-Debtor party
has sold, assigned, or otherwise transferred its Claim for a Cure Amount.


5.6          Disbursing Agent.  Except as otherwise provided in the Plan or the
Wildfire Trust Agreements, all distributions under this Plan shall be made by
the Disbursing Agent, on behalf of the applicable Debtor, on and after the
Effective Date as provided herein.  The Disbursing Agent shall not be required
to give any bond or surety or other security for the performance of its duties. 
The Debtors or the Reorganized Debtors, as applicable, shall use commercially
reasonable efforts to provide the Disbursing Agent (if other than the
Reorganized Debtors) with the amounts of Claims and the identities and addresses
of holders of Claims, in each case, as set forth in the Debtors’ or Reorganized
Debtors’ books and records.  The Debtors or the Reorganized Debtors, as
applicable, shall cooperate in good faith with the Disbursing Agent (if other
than the Reorganized Debtors) to comply with the reporting and withholding
requirements outlined in Section 5.15 of this Plan.  Wildfire Claims subject to
the Channeling Injunction shall not be administered by the Disbursing Agent and
shall instead be administered by the Wildfire Trusts.


5.7          Delivery of Distributions.


(a)          Except as otherwise provided in the Plan, the Wildfire Trust
Agreements, or the Claims Resolution Procedures, the Disbursing Agent will make
the applicable distribution under this Plan and, subject to Bankruptcy Rule
9010, will make all distributions to any holder of an Allowed Claim as and when
required by this Plan at:  (i) the address of such holder on the books and
records of the Debtors or their agents, (ii) the address in the most recent
proof of claim filed by such holder, or (iii) the address in any written notice
of address change delivered to the Debtors or the Disbursing Agent, including
any addresses included on any transfers of Claim filed pursuant to Bankruptcy
Rule 3001.  In the event that any distribution to any holder is returned as
undeliverable, no distribution or payment to such holder shall be made unless
and until the Disbursing Agent has been notified of the then current address of
such holder, at which time or as soon thereafter as reasonably practicable, such
distribution shall be made to such holder without interest.


(b)          The Disbursing Agent, with the Funded Debt Trustees’ cooperation,
shall make any distributions on account of the Allowed Funded Debt Claims.  The
Funded Debt Trustees shall have no duties or responsibility relating to any form
of distribution that is not DTC eligible and the Disbursing Agent, the Debtors,
or the Reorganized Debtors, as applicable, shall seek the cooperation of DTC so
that any distribution on account of an Allowed Funded Debt Claim that is held in
the name of, or by a nominee of, DTC, shall be made through the facilities of
DTC on the Effective Date or as soon as practicable thereafter.  The Reorganized
Debtors shall reimburse the Funded Debt Trustees for any reasonable and
documented fees and expenses (including the reasonable and documented fees and
expenses of its counsel and agents) incurred after the Effective Date solely in
connection with



--------------------------------------------------------------------------------

45




actions explicitly requested by the Reorganized Debtors necessary for
implementation of the Plan; provided, that, for the avoidance of doubt, nothing
in the Plan or Confirmation Order shall be considered or construed as an
explicit request by the Reorganized Debtors authorizing the incurrence of fees
and expenses by the Funded Debt Trustees.


5.8          Unclaimed Property.  For distributions other than from the Wildfire
Trusts, all distributions payable on account of Claims that are not deliverable,
or have not responded to a request for information to make such delivery, and
remain unclaimed shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code and shall revert to the Reorganized Debtors or their successors
or assigns one year from the later of (a) the Effective Date and (b) the date
that is ten (10) Business Days after the date a Claim is first Allowed, and all
claims of any other Entity (including the holder of a Claim in the same Class)
to such distribution shall be discharged and forever barred.  The Reorganized
Debtors and the Disbursing Agent shall have no obligation to attempt to locate
any holder of an Allowed Claim other than by reviewing the Debtors’ books and
records and filings with the Bankruptcy Court.


5.9          Satisfaction of Claims.  Unless otherwise provided herein, any
distributions and deliveries to be made on account of Allowed Claims under this
Plan shall be in complete and final satisfaction, settlement, and discharge of
and exchange for such Allowed Claims.


5.10          Fractional Stock.  No fractional shares or Interests of New HoldCo
Common Stock shall be distributed.  If any distributions of New HoldCo Common
Stock pursuant to the Plan or the Plan Documents would result in the issuance of
a fractional share or Interest of New HoldCo Common Stock, then the number of
shares or Interests of New HoldCo Common Stock to be issued in respect of such
distribution shall be calculated to one decimal place and rounded up or down to
the closest whole share or Interest (with a half share or Interest or greater
rounded up and less than a half share or Interest rounded down).  The total
number of shares or Interests of New HoldCo Common Stock, as applicable, to be
distributed in connection with the Plan shall be adjusted as necessary to
account for the rounding provided for in this Section 5.10.  No consideration
shall be provided in lieu of fractional shares or Interests that are rounded
down.  Neither the Reorganized Debtors nor the Disbursing Agent shall have any
obligation to make a distribution that is less than (1) share or Interest of New
HoldCo Common Stock.  Any New HoldCo Common Stock that is not distributed in
accordance with this Section 5.10 shall be returned to, and ownership thereof
shall vest in, Reorganized HoldCo.


5.11          Manner of Payment under Plan.  Except as specifically provided
herein, at the option of the Debtors or the Reorganized Debtors, as applicable,
any Cash payment to be made under this Plan may be made by check, ACH, wire
transfer, or any other method agreed between the Debtors or Reorganized Debtors
and the holder of the Claim.


5.12          No Distribution in Excess of Amount of Allowed Claim.
Notwithstanding anything to the contrary in this Plan, no holder of an Allowed
Claim shall receive, on account of such Allowed Claim, distributions in excess
of the Allowed amount of such Claim, except to the extent that



--------------------------------------------------------------------------------

46




payment of postpetition interest on such Claim is specifically provided for by
the Plan, the Confirmation Order, or another order of the Bankruptcy Court or
required by the Bankruptcy Code.


5.13          Setoffs and Recoupments.  Each Debtor or Reorganized Debtor, as
applicable, or such Entity’s successor or designee, may, pursuant to section 553
of the Bankruptcy Code or applicable nonbankruptcy law, offset or recoup against
any Allowed Claim and the distributions to be made pursuant to this Plan on
account of such Allowed Claim any and all Claims, rights, and Causes of Action
that such Debtor or Reorganized Debtor or its successors may hold against the
holder of such Allowed Claim; provided, that neither the failure to effect a
setoff or recoupment nor the allowance of any Claim hereunder will constitute a
waiver or release by a Debtor or Reorganized Debtor or its successor of any
Claims, rights, or Causes of Action that any such entity or it successor or
designee may possess against such holder.


5.14          Rights and Powers of Disbursing Agent.


(a)          The Disbursing Agent shall be empowered to:  (i) effect all actions
and execute all agreements, instruments, and other documents necessary to
perform its duties under this Plan; (ii) make all applicable distributions or
payments provided for under this Plan; (iii) employ professionals to represent
it with respect to its responsibilities; and (iv) exercise such other powers
(A) as may be vested in the Disbursing Agent by order of the Bankruptcy Court
(including any order issued after the Effective Date) or pursuant to this Plan
or (B) as deemed by the Disbursing Agent to be necessary and proper to implement
the provisions of this Plan.


(b)          To the extent the Disbursing Agent is an Entity other than a Debtor
or Reorganized Debtor, except as otherwise ordered by the Bankruptcy Court, the
amount of any reasonable fees and expenses incurred by the Disbursing Agent on
or after the Effective Date (including taxes) and any reasonable compensation
and expense reimbursement Claims (including for reasonable attorneys’ and other
professional fees and expenses) made by the Disbursing Agent shall be paid in
Cash by the Reorganized Debtors.


5.15          Withholding and Reporting Requirements.


(a)          In connection with this Plan and all distributions made hereunder,
the Reorganized Debtors and the Disbursing Agent shall comply with all
applicable withholding and reporting requirements imposed by any federal, state,
local, or foreign taxing authority, and all distributions under this Plan shall
be subject to any such withholding or reporting requirements.  In the case of a
non-Cash distribution that is subject to withholding, the distributing party may
withhold an appropriate portion of such distributed property and sell such
withheld property to generate Cash necessary to pay over the withholding tax. 
Any amounts withheld pursuant to the preceding sentence shall be deemed to have
been distributed to and received by the applicable recipient for all purposes of
this Plan.


(b)          Notwithstanding the above, each holder of an Allowed Claim that is
to receive a distribution under this Plan shall have the sole and exclusive
responsibility for the satisfaction and payment of any tax obligations imposed
on such holder by any federal, state, local, or foreign taxing



--------------------------------------------------------------------------------

47




authority, including income, withholding, and other tax obligations, on account
of such distribution.  The Reorganized Debtors and the Disbursing Agent have the
right, but not the obligation, to not make a distribution until such holder has
made arrangements satisfactory to any issuing or disbursing party for payment of
any such tax obligations.


(c)          The Reorganized Debtors and the Disbursing Agent may require, as a
condition to receipt of a distribution, that the holder of an Allowed Claim
provide any information necessary to allow the distributing party to comply with
any such withholding and reporting requirements imposed by any federal, state,
local, or foreign taxing authority.  If the Reorganized Debtors or the
Disbursing Agent make such a request and the holder fails to comply before the
date that is 180 days after the request is made, the amount of such distribution
shall irrevocably revert to the applicable Reorganized Debtor and any Claim in
respect of such distribution shall be discharged and forever barred from
assertion against such Reorganized Debtor or its respective property.


5.16          Credit for Distributions under Wildfire Assistance Program.  If a
holder of an Allowed Wildfire Claim has received any distribution from the
Wildfire Assistance Program, such distribution shall be credited against any
distribution to be made on account of such holder’s Wildfire Claim under this
Plan and in accordance with the terms of the Wildfire Trust Agreements.


ARTICLE VI.


Means for Implementation and Execution of the Plan


6.1          General Settlement of Claims and Interests.  The Plan shall be
deemed a motion to approve a good-faith compromise and settlement pursuant to
which the Debtors and the holders of Claims against and/or Interests in the
Debtors settle all Claims, Interests, and Causes of Action pursuant to section
1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for
the classification, distributions, releases, and other benefits provided under
the Plan, on the Effective Date, the provisions of the Plan shall constitute a
good faith compromise and settlement of all Claims and Interests and
controversies resolved pursuant to the Plan.  The Confirmation Order shall
constitute the Court’s approval of the compromise, settlement, and release of
all such Claims, Interests, and Causes of Action, as well as a finding by the
Bankruptcy Court that all such compromises, settlements, and releases are mutual
and bi-directional and are in the best interests of the Debtors, their estates,
and the holders of Claims, Interests, and Causes of Action, and is fair,
equitable, and reasonable.  Except as otherwise provided in the Wildfire Trust
Agreements and the Claims Resolution Procedures, in accordance with the
provisions of the Plan, pursuant to section 1123 of the Bankruptcy Code and
Bankruptcy Rule 9019, without any further notice to or action, order, or
approval of the Bankruptcy Court, after the Effective Date, the Reorganized
Debtors, may compromise and settle all Claims and Causes of Action against, and
Interests in, the Debtors and their estates.  The compromises, settlements, and
releases described herein shall be deemed nonseverable from each other and from
all other terms of the Plan.


6.2          Restructuring Transactions; Effectuating Documents.



--------------------------------------------------------------------------------

48




(a)          Following the Confirmation Date or as soon as reasonably
practicable thereafter, the Debtors or the Reorganized Debtors, as applicable,
may take all actions as may be necessary or appropriate to effectuate any
transaction described in, approved by, contemplated by, or necessary to
effectuate the Plan or to obtain any of the Plan Funding (collectively, the
“Restructuring Transactions”), including (i) the execution and delivery of
appropriate agreements or other documents of merger, amalgamation,
consolidation, restructuring, conversion, disposition, transfer, arrangement,
continuance, dissolution, sale, purchase, or liquidation containing terms that
are consistent with the terms of the Plan, (ii) the execution and delivery of
appropriate instruments of transfer, assignment, assumption, or delegation of
any asset, property, right, liability, debt, or obligation on terms consistent
with the terms of the Plan, (iii) the filing of appropriate certificates or
articles of incorporation, reincorporation, merger, consolidation, conversion,
amalgamation, arrangement, continuance, or dissolution pursuant to applicable
state or federal law, (iv) the execution and delivery of the Plan Documents, (v)
the issuance of securities, all of which shall be authorized and approved in all
respects in each case without further action being required under applicable
law, regulation, order, or rule, (vi) such other transactions that are necessary
or appropriate to implement the Plan in the most tax efficient manner, and (vii)
all other actions that the applicable Entities determine to be necessary or
appropriate, including making filings or recordings that may be required by
applicable law.


(b)          Each officer, or member of the board of directors, of the Debtors
is (and each officer, or member of the board of directors of the Reorganized
Debtors shall be) authorized to issue, execute, deliver, file, or record such
contracts, securities, instruments, releases, indentures, and other agreements
or documents and take such actions as may be necessary or appropriate to
effectuate, implement, and further evidence the terms and conditions of the Plan
and the securities issued pursuant to the Plan in the name of and on behalf of
the Reorganized Debtors, all of which shall be authorized and approved in all
respects, in each case, without the need for any approvals, authorization,
consents, or any further action required under applicable law, regulation,
order, or rule (including any action by the stockholders or directors of the
Debtors or the Reorganized Debtors) except for those expressly required pursuant
to the Plan.


(c)          All matters provided for herein involving the corporate structure
of the Debtors or Reorganized Debtors, or any corporate action required by the
Debtors or Reorganized Debtors in connection herewith shall be deemed to have
occurred and shall be in effect, without any requirement of further action by
the stockholders or directors of the Debtors or Reorganized Debtors, and with
like effect as though such action had been taken unanimously by the stockholders
of the Debtors or Reorganized Debtors.


6.3          Continued Corporate Existence.  Except as otherwise provided in
this Plan (including pursuant to the Restructuring Transactions), the Debtors
shall continue to exist after the Effective Date as Reorganized Debtors in
accordance with the applicable laws of the respective jurisdictions in which
they are incorporated or organized.  On or after the Effective Date, without
prejudice to the rights of any party to a contract or other agreement with any
Reorganized Debtor, each Reorganized Debtor may, in its sole discretion, take
such action as permitted by applicable law and such Reorganized Debtor’s
organizational documents, as such Reorganized Debtor may determine is



--------------------------------------------------------------------------------

49




reasonable and appropriate, including causing:  (i) the legal name of a
Reorganized Debtor to be changed; (ii) the closure of a Reorganized Debtor’s
Chapter 11 Case on the Effective Date or any time thereafter; or (iii)
Reorganized HoldCo to amend its charter so as to prevent the acquisition, sale,
or other transaction of any class or classes of stock of Reorganized HoldCo,
other than pursuant to the Plan, for the purpose of preserving the tax benefits
of the Reorganized Debtors if such acquisition, sale, or other transaction would
result in an increase in the amount stock of Reorganized HoldCo beneficially
owned (as determined for applicable tax purposes) by any person or group of
persons that owns, or as a result of such acquisition, sale, or other
transaction would own, at least 4.75% of any class or classes of stock of
Reorganized HoldCo.


6.4          The Subrogation Wildfire Trust.


(a)          On or before the Effective Date, the Subrogation Wildfire Trust
shall be established by the Subrogation Wildfire Trustee and on the Effective
Date or as soon as reasonably practicable thereafter, the Debtors shall fund the
Subrogation Wildfire Trust as provided in Section 4.19(b) hereof.  In accordance
with the Subrogation Wildfire Trust Agreement and the Subrogation Wildfire Trust
Claims Distribution Procedures, each of which shall become effective as of the
Effective Date, the Subrogation Wildfire Trust shall administer, process,
settle, resolve, liquidate, satisfy, and pay all Subrogation Wildfire Claims. 
All Subrogation Wildfire Claims shall be channeled to the Subrogation Wildfire
Trust and shall be subject to the Channeling Injunction.


(b)          Each trust comprising the Subrogation Wildfire Trust is intended to
be treated, and shall be reported, as a “qualified settlement fund” for U.S.
federal income tax purposes and shall be treated consistently for state and
local tax purposes, to the extent applicable; provided, however, that the
Reorganized Debtors may elect to treat any trust comprising the Subrogation
Wildfire Trust as  a “grantor trust” for U.S. federal income tax purposes, in
which case each such trust shall be treated consistently for state and local tax
purposes, to the extent applicable. The Subrogation Wildfire Trustee and all
holders of Subrogation Wildfire Claims shall report consistently with the
foregoing.  The Subrogation Wildfire Trustee shall be the “administrator,”
within the meaning of Treasury Regulations Section 1.468B-2(k)(3), of the
Subrogation Wildfire Trust and, in such capacity, the Subrogation Wildfire
Trustee shall be responsible for filing all tax returns of the Subrogation
Wildfire Trust and, out of the assets of the Subrogation Wildfire Trust, the
payment of any taxes due with respect to trust assets or otherwise imposed on
the Subrogation Wildfire Trust (including any tax liability arising in
connection with the distribution of trust assets), and shall be permitted to
sell any assets of the Subrogation Wildfire Trust to the extent necessary to
satisfy such tax liability (including any tax liability arising in connection
with such sale).


(c)          Except as otherwise provided in the Subrogation Wildfire Trust
Agreement, or the Subrogation Wildfire Claim Allocation Agreement, the
Subrogation Wildfire Trustee will make the applicable distribution under the
Subrogation Wildfire Trust Agreement and, subject to Bankruptcy Rule 2002, at: 
(i) the address of such holder on the books and records of the Debtors or their
agents; (ii) the address provided by such holder on its most recent proof of
claim, or (iii) the address in any written notice of address change delivered to
the Debtors prior to the Effective Date, or the Subrogation Wildfire Trustee
after the Effective Date, including any addresses included on any



--------------------------------------------------------------------------------

50




transfers of Claim filed pursuant to Bankruptcy Rule 3001.  In the event that
any distribution to any holder is returned as undeliverable, no distribution or
payment to such holder shall be made unless and until the Subrogation Wildfire
Trustee has been notified of the then-current address of such holder, at which
time or as soon as reasonable practicable thereafter, such distribution shall be
made to such holder without interest.


(d)          The Subrogation Wildfire Trustee may request an expedited
determination of taxes under section 505(b) of the Bankruptcy Code for all tax
returns filed by or on behalf of the Subrogation Wildfire Trust through the
termination of the Subrogation Wildfire Trust.


6.5          Subrogation Wildfire Trustee


(a)          Powers and Duties of Trustee.  The powers and duties of the
Subrogation Wildfire Trustee shall include, but shall not be limited to, those
responsibilities vested in the Subrogation Wildfire Trustee pursuant to the
terms of the Subrogation Trust Agreement, or as may be otherwise necessary and
proper to (i) make distributions to holders of Subrogation Wildfire Claims in
accordance with the terms of the Plan, Subrogation Trust Agreement, and
Subrogation Wildfire Claim Allocation Agreement and (ii) carry out the
provisions of the Plan relating to the Subrogation Wildfire Trust and the
Subrogation Wildfire Claims.  The Trustee shall maintain good and sufficient
books and records relating to each Subrogation Wildfire Claim, including the
identity of the owner of each Subrogation Wildfire Claim and the amount and date
of all Distributions made on account of each such Subrogation Wildfire Claim.


(b)          The Subrogation Wildfire Trustee shall cooperate fully with the
Reorganized Debtors in connection with the preparation and filing by the
Reorganized Debtors of any tax returns, claims for refunds, or other tax
filings, and any tax proceedings, to the extent relating to any transfers to,
distributions by, or the operations of the Subrogation Wildfire Trust.


6.6          Subrogation Trust Advisory Board


(a)          Appointment of Subrogation Trust Advisory Board.  The Subrogation
Trust Advisory Board shall consist of three (3) initial members selected by
holders of Subrogation Wildfire Claims in accordance with the Subrogation Trust
Agreement and the Subrogation Wildfire Claim Allocation Agreement.


(b)          Powers and Duties of Subrogation Trust Advisory Board.  The
Subrogation Trust Advisory Board shall, as and when requested by the Subrogation
Wildfire Trustee, or as is otherwise either (i) required under the Plan, the
Confirmation Order, the Subrogation Trust Agreement or (ii) contemplated by the
Subrogation Wildfire Claim Allocation Agreement, consult with and advise the
Subrogation Wildfire Trustee as to the administration and management of the
Subrogation Wildfire Trust in accordance with the terms of this Plan, the
Confirmation Order, and/or the Subrogation Trust Agreement.



--------------------------------------------------------------------------------

51




(c)          The Subrogation Wildfire Trust Advisory Board shall be appointed on
the Effective Date.  The rights and responsibilities of the Subrogation Wildfire
Trust Advisory Board shall be set forth in the Subrogation Wildfire Trust
Agreement.


6.7          The Other Wildfire Trust.


(a)          On or before the Effective Date, the Other Wildfire Trust shall be
established.  In accordance with the Plan, the Confirmation Order, the Other
Wildfire Trust Agreement and the Other Wildfire Claims Resolution Procedures,
the Other Wildfire Trust shall administer, process, settle, resolve, liquidate,
satisfy, and pay all Other Wildfire Claims.  All Other Wildfire Claims shall be
channeled to the Other Wildfire Trust and shall be subject to the Channeling
Injunction.


(b)          Each trust comprising the Other Wildfire Trust is intended to be
treated, and shall be reported, as a “qualified settlement fund” for U.S.
federal income tax purposes and shall be treated consistently for state and
local tax purposes, to the extent applicable; provided, however, that the
Reorganized Debtors may elect to treat any trust comprising the Other Wildfire
Trust as  a “grantor trust” for U.S. federal income tax purposes, in which case
each such trust shall be treated consistently for state and local tax purposes,
to the extent applicable. The Other Wildfire Trustee and all holders of Other
Wildfire Claims shall report consistently with the foregoing.  The Other
Wildfire Trustee shall be the “administrator,” within the meaning of Treasury
Regulations Section 1.468B-2(k)(3), of the Wildfire Trust and, in such capacity,
the Other Wildfire Trustee shall be responsible for filing all tax returns of
the Other Wildfire Trust and, out of the assets of the Other Wildfire Trust, the
payment of any taxes due with respect to trust assets or otherwise imposed on
the Other Wildfire Trust (including any tax liability arising in connection with
the distribution of trust assets), shall be permitted to sell any assets of the
Other Wildfire Trust to the extent necessary to satisfy such tax liability
(including any tax liability arising in connection with such sale).


(c)           The Other Wildfire Trustee shall cooperate fully with the
Reorganized Debtors in connection with the preparation and filing by the
Reorganized Debtors of any tax returns, claims for refunds, or other tax
filings, and any tax proceedings, to the extent relating to any transfers to,
distributions by, or the operations of the Other Wildfire Trust.


(d)         The Other Wildfire Trust Advisory Board shall be appointed on the
Effective Date.  The Other Wildfire Trust Advisory Board shall consist of
members selected and appointed by the Debtors’ board of directors.  The rights
and responsibilities of the Other Wildfire Trust Advisory Board shall be set
forth in the Other Wildfire Trust Agreement.


(e)           On the Effective Date, the Other Wildfire Claims Resolution
Procedures shall become effective.


(f)         Except as otherwise provided in the Other Wildfire Trust Agreement,
or the Other Wildfire Claims Resolution Procedures, the Other Wildfire Trustee
will make the applicable distribution under the Other Wildfire Trust Agreement
and, subject to Bankruptcy Rule 2002, at:  (i) the address of such holder on the
books and records of the Debtors or their agents; (ii) the address provided by
such holder on its most recent proof of claim, or (iii) the address in any
written notice of



--------------------------------------------------------------------------------

52




address change delivered to the Debtors prior to the Effective Date, or the
Other Wildfire Trustee after the Effective Date, including any addresses
included on any transfers of Claim filed pursuant to Bankruptcy Rule 3001.  In
the event that any distribution to any holder is returned as undeliverable, no
distribution or payment to such holder shall be made unless and until the Other
Wildfire Trustee has been notified of the then-current address of such holder,
at which time or as soon as reasonable practicable thereafter, such distribution
shall be made to such holder without interest.


(g)          The Other Wildfire Trustee may request an expedited determination
of taxes under section 505(b) of the Bankruptcy Code for all tax returns filed
by or on behalf of the Other Wildfire Trust through the termination of the Other
Wildfire Trust.


6.8          Public Entities Segregated Defense Fund.


(a)          On the Effective Date, the Reorganized Debtors shall fund the
Public Entities Segregated Defense Fund in accordance with the terms of the
Public Entities Plan Support Agreements.


(b)         The Public Entities Segregated Defense Fund shall be maintained by
the Reorganized Debtors until the later of (i) the expiration of the applicable
statute of limitations period for any and all Public Entities Third Party Claims
and (ii) the conclusion of all litigation, including appeals, involving all
Public Entities Third Party Claims.


6.9          Go-Forward Wildfire Fund.


(a)          On the Effective Date, the Debtors shall contribute, in accordance
with the Wildfire Legislation (A.B. 1054), an initial contribution of
approximately $4.8 billion and first annual contribution of approximately $193
million, to the Go-Forward Wildfire Fund in order to secure the participation of
the Reorganized Debtors therein.


(b)          The Reorganized Debtors shall also be responsible for ongoing
funding commitments to the Go-Forward Wildfire Fund as required by the terms
thereof and the Wildfire Legislation (A.B. 1054).


6.10          Officers and Board of Directors.


(a)          On the Effective Date, (i) the New Board of HoldCo shall consist of
the Chief Executive Officer and [●] other initial directors and (ii) the New
Board of the Utility shall consist of the Chief Executive Officer and [●] other
initial directors.  The New Board for HoldCo and the Utility will, among other
things, satisfy the requirements of the Wildfire Legislation (A.B. 1054) and
other applicable law, including with respect to directors having appropriate
experience in safety, finance and utility operations.  The composition of the
New Board shall be disclosed in accordance with section 1129(a)(5) of the
Bankruptcy Code.



--------------------------------------------------------------------------------

53




(b)          Except as otherwise provided in the Plan Supplement, the officers
of the respective Debtors immediately before the Effective Date, as applicable,
shall serve as the initial officers of each of the respective Reorganized
Debtors on and after the Effective Date.


(c)          Except to the extent that a member of the board of directors of a
Debtor continues to serve as a director of the respective Reorganized Debtor on
and after the Effective Date, the members of the board of directors of each
Debtor prior to the Effective Date, in their capacities as such, shall have no
continuing obligations to the Reorganized Debtors on or after the Effective Date
and each such director will be deemed to have resigned or shall otherwise cease
to be a director of the applicable Debtor on the Effective Date.


(d)          Commencing on the Effective Date, the directors of each of the
Reorganized Debtors shall be elected and serve pursuant to the terms of the
applicable organizational documents of such Reorganized Debtor and may be
replaced or removed in accordance with such organizational documents.


6.11         Management Incentive Plan.  On or after the Effective Date, the
Management Incentive Plan may be established and implemented at the discretion
of the New Board and in compliance with the Wildfire Legislation (A.B. 1054).


6.12          Cancellation of Existing Securities and Agreements.


(a)          Except for the purpose of enabling holders of Allowed Claims to
receive a distribution under the Plan as provided herein and except as otherwise
set forth in this Plan, the Plan Supplement or the Confirmation Order, on the
Effective Date, all agreements, instruments, and other documents evidencing any
prepetition Claim or and any rights of any holder in respect thereof shall be
deemed cancelled, discharged, and of no force or effect.  For the avoidance of
doubt, in accordance with Sections 4.12, 4.13, 4.26, and 4.27 of the Plan, none
of the HoldCo Common Interests, the HoldCo Other Interests, the Utility
Preferred Interests, or the Utility Common Interests shall be cancelled pursuant
to the Plan.  The holders of, or parties to, such cancelled instruments,
Securities, and other documentation shall have no rights arising from or related
to such instruments, Securities, or other documentation or the cancellation
thereof, except the rights provided for pursuant to this Plan.


(b)          The Funded Debt Trustees shall be released and discharged from all
duties and responsibilities under the applicable Funded Debt Documents;
provided, that notwithstanding the releases in Article X of the Plan, entry of
the Confirmation Order or the occurrence of the Effective Date, each of the
Funded Debt Documents or agreement that governs the rights of the holder of a
Claim or Interest shall continue in effect to the extent necessary to: 
(i) enforce the rights, Claims, and interests of the Funded Debt Trustees
thereto vis-a-vis any parties other than the Released Parties; (ii) allow the
holders of Funded Debt Claims, as applicable, to receive distributions under the
Plan, to the extent provided for under the Plan; (iii) appear to be heard in the
Chapter 11 Cases or in any proceedings in this Court or any other court; (iv)
preserve any rights of the Funded Debt Trustees to payment of fees, expenses,
and indemnification obligations from or on any money or property to be
distributed in respect of the Allowed Funded Debt Claims, solely to the extent
provided in the Plan; and (v) enforce any obligation owed to the Funded Debt
Trustees under the Plan.



--------------------------------------------------------------------------------

54




6.13          Cancellation of Certain Existing Security Agreements.  Promptly
following the payment in full or other satisfaction of an Allowed Other Secured
Claim, the holder of such Allowed Other Secured Claim shall deliver to the
Debtors or Reorganized Debtors, as applicable, any Collateral or other property
of a Debtor held by such holder, together with any termination statements,
instruments of satisfaction, or releases of all security interests with respect
to its Allowed Other Secured Claim that may be reasonably required to terminate
any related financing statements, mortgages, mechanics’ or other statutory
Liens, or lis pendens, or similar interests or documents.


6.14          Issuance of New HoldCo Common Stock.  On and after the Effective
Date, Reorganized HoldCo is authorized to issue, or cause to be issued, the New
HoldCo Common Stock in accordance with the Plan and the Plan Documents, all
without the need for any further corporate, limited liability company, or
shareholder action.  All of the New HoldCo Common Stock distributable under the
Plan shall be duly authorized, validly issued, and fully paid and
non-assessable.


6.15          Exit Financing.  On the Effective Date, the Exit Financing
Documents shall be executed and delivered.  The Reorganized Debtors shall be
authorized to execute, deliver, and enter into and perform under the Exit
Financing Documents and to consummate the Exit Financing without the need for
any further corporate action and without further action by the holders of Claims
or Interests.


6.16          Wildfire Victim Recovery Bonds or Other Securitized Bonds.


(a)          If the State of California enacts legislation authorizing the
issuance of Wildfire Victim Recovery Bonds or other securitized bonds, this
would provide a source of low cost financing for expediting payment and
satisfaction of Wildfire Claims following estimation or settlement.


(b)          On or after the Effective Date, if authorized, the Wildfire Victim
Recovery Bonds or other securitized bonds shall be issued on the terms set forth
in the Plan, the Wildfire Victim Recovery Bonds Documents or other applicable
bonds documents, and the Wildfire Victim Recovery Bonds Legislation or other
legislation.


(c)          On or after the Effective Date, if authorized the Wildfire Victim
Recovery Bonds Documents or other securitized bonds documents shall be executed
and delivered.  The Reorganized Debtors shall be authorized to execute, deliver,
and enter into and perform under the Wildfire Victim Recovery Bonds Documents or
other applicable bonds documents, without the need for any further corporate
action and without further action by the holders of Claims or Interests.


6.17          Rights Offering.  If applicable, following approval by the
Bankruptcy Court of the Rights Offering Procedures and, if the offer, issuance
and distribution of Securities pursuant to the Rights Offering is to be
registered under the Securities Act, effectiveness of an appropriate
registration statement registering such offer, issuance and distribution under
the Securities Act, the Debtors shall, if they determine to implement the same,
commence and consummate the Rights Offering in accordance therewith.  New HoldCo
Common Stock shall be issued to each Eligible Offeree that exercises its
respective subscription rights pursuant to the Rights Offering Procedures and
the Plan.  The consummation of the Rights Offering shall be conditioned on the
occurrence of the Effective Date,



--------------------------------------------------------------------------------

55




and any other condition specified in the Backstop Commitment Letters.  Amounts
held by the subscription agent with respect to the Rights Offering prior to the
Effective Date shall not be entitled to any interest on account of such amounts
and no Eligible Offeree participating in the Rights Offering shall have any
rights in New HoldCo Common Stock until the Rights Offering is consummated.


6.18          Securities Act Registrations or Exemptions.


(a)          The offer, issuance and distribution of the New HoldCo Common
Stock, Wildfire Victim Recovery Bonds, other securitized bonds, Mandatory
Convertible Preferred Stock and other Securities as provided hereunder may be
exempt from registration under (i) the Securities Act of 1933 and all rules and
regulations promulgated thereunder and (ii) any state or local law requiring
registration for the offer, issuance, or distribution of Securities, pursuant to
section 1145 of the Bankruptcy Code, without further act or action by any
Entity, pursuant to another available exemption from registration, such as
section 4(a)(2) of the Securities Act and/or Regulation D promulgated
thereunder, or pursuant to Article III of the Securities Act, or such offer,
issuance and distribution may be registered under the Securities Act pursuant to
an appropriate registration statement.  Any offer, issuance and distribution of
Securities pursuant to any Backstop Commitment Letter may be exempt from
registration pursuant to section 4(a)(2) of the Securities Act and/or Regulation
D promulgated thereunder.


(b)          Under section 1145 of the Bankruptcy Code, any securities issued
under the Plan that are exempt from such registration pursuant to section
1145(a) of the Bankruptcy Code will be freely tradable by the recipients
thereof, subject to (i) the provisions of section 1145(b)(1) of the Bankruptcy
Code relating to the definition of an underwriter in section 2(a)(11) of the
Securities Act of 1933, (ii) compliance with any rules and regulations of the
Securities and Exchange Commission, if any, applicable at the time of any future
transfer of such securities or instruments, (iii) the restrictions, if any, on
the transferability of such securities and instruments, including any
restrictions on the transferability under the terms of the New Organizational
Documents, (iv) any applicable procedures of DTC, and (v) applicable regulatory
approval.


ARTICLE VII.


Procedures for Disputed Claims


7.1          Objections to Claims.  Except as otherwise provided herein, in the
Claims Resolution Procedures, the Subrogation Claims RSA, and in the Wildfire
Trust Agreements, the Reorganized Debtors shall be entitled to object to
Claims.  The Subrogation Wildfire Trustee shall be entitled to object to
Subrogation Wildfire Claims.  Any objections to Claims shall be served and filed
on or before the later of (i) one-hundred and eighty (180) days after the
Effective Date and (ii) such later date as may be fixed by the Bankruptcy Court
(as the same may be extended by the Bankruptcy Court for cause shown).


7.2          Resolution of Disputed Administrative Expense Claims and Disputed
Claims.  Except as otherwise provided for in the Plan, in the Claims Resolution
Procedures, the Subrogation Claims RSA, or in the Wildfire Trust Agreements, on
and after the Effective Date, the



--------------------------------------------------------------------------------

56




Reorganized Debtors shall have the authority to compromise, settle, otherwise
resolve, or withdraw any objections to Disputed Administrative Expense Claims or
Disputed Claims and to compromise, settle, or otherwise resolve any Disputed
Administrative Expense Claims and Disputed Claims without approval of the
Bankruptcy Court, other than with respect to any Professional Fee Claims.  On
and after the Effective Date, the Subrogation Wildfire Trustee shall have the
authority to compromise, settle, otherwise resolve, or withdraw any objections
to Disputed Subrogation Wildfire Claims without approval of the Bankruptcy
Court.  Notwithstanding the foregoing, and for the avoidance of doubt,
Subrogation Wildfire Claims and Other Wildfire Claims may only be compromised,
settled, or resolved pursuant to the applicable Claims Resolution Procedures and
Wildfire Trust Agreement.


7.3          Payments and Distributions with Respect to Disputed Claims. 
Notwithstanding anything herein to the contrary, if any portion of a Claim is a
Disputed Claim, no payment or distribution provided hereunder shall be made on
account of such Claim (including on account of the non-Disputed portion of such
Claim) unless and until such Disputed Claim becomes an Allowed Claim.


7.4          Distributions After Allowance.  After such time as a Disputed Claim
becomes, in whole or in part, an Allowed Claim, the holder thereof shall be
entitled to distributions, if any, to which such holder is then entitled as
provided in this Plan.  Such distributions shall be made as soon as practicable
after the date that the order or judgment of the Bankruptcy Court allowing such
Disputed Claim (or portion thereof) becomes a Final Order.


7.5          Disallowance of Claims.  Any Claims held by an Entity from which
property is recoverable under sections 542, 543, 550, or 553 of the Bankruptcy
Code or that is a transferee of a transfer avoidable under section 522(f),
522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, as determined
by a Final Order, shall be deemed disallowed pursuant to section 502(d) of the
Bankruptcy Code, and holders of such Claims may not receive any distributions on
account of such Claims until such time as such Causes of Action against that
Entity have been settled or a Final Order with respect thereto has been entered
and all sums due, if any, to the Debtors by that Entity have been turned over or
paid to the Debtors or the Reorganized Debtors.  Except as otherwise provided
herein or by an order of the Bankruptcy Court, all proofs of Claim filed after
the Effective Date shall be disallowed and forever barred, estopped, and
enjoined from assertion, and shall not be enforceable against any Reorganized
Debtor, without the need for any objection by the Reorganized Debtors or any
further notice to or action, order, or approval of the Bankruptcy Court, other
than a claim for damages arising from the rejection of an executory contract or
unexpired lease.


7.6          Estimation.  Except as otherwise provide in the Plan, in the Claims
Resolution Procedures, and in the Wildfire Trust Agreements, or as ordered by
the Bankruptcy Court in the Claims Estimation Proceedings, the Debtors or the
Reorganized Debtors (or the Subrogation Wildfire Trustee solely with respect to
Disputed Subrogation Wildfire Claims) may determine, resolve and otherwise
adjudicate all contingent Claims or unliquidated Claims in the Bankruptcy Court
or such other court of the Debtors’, Reorganized Debtors’ or the Subrogation
Wildfire Trustee’s choice having jurisdiction over the validity, nature or
amount thereof.  The Debtors or the Reorganized Debtors (or the Subrogation
Wildfire Trustee solely with respect to Disputed Subrogation Wildfire Claims)
may



--------------------------------------------------------------------------------

57




at any time request that the Bankruptcy Court estimate any contingent Claims or
unliquidated Claims pursuant to section 502(c) of the Bankruptcy Code for any
reason or purpose, regardless of whether any of the Debtors or the Reorganized
Debtors (or the Subrogation Wildfire Trustee solely with respect to Disputed
Subrogation Wildfire Claims) have previously objected to such Claim or whether
the Bankruptcy Court has ruled on any such objection.  The Bankruptcy Court
shall retain jurisdiction to estimate any Claim at any time during litigation
concerning any objection to any Claim, including, during the pendency of any
appeal relating to any such objection.  If the Bankruptcy Court estimates any
contingent Claim or unliquidated Claim, that estimated amount shall constitute
the maximum limitation on such Claim, and the Debtors or the Reorganized Debtors
(or the Subrogation Wildfire Trustee solely with respect to Disputed Subrogation
Wildfire Claims) may pursue supplementary proceedings to object to the ultimate
allowance of such Claim; provided, that such limitation shall not apply to
Claims requested by the Debtors to be estimated for voting purposes only.  All
of the aforementioned objection, estimation and resolution procedures are
cumulative and not exclusive of one another.  Claims may be estimated and
subsequently compromised, settled, withdrawn, or resolved by any mechanism
approved by the Bankruptcy Court.  Notwithstanding section 502(j) of the
Bankruptcy Code, in no event shall any holder of a Claim that has been estimated
pursuant to section 502(c) of the Bankruptcy Code or otherwise be entitled to
seek reconsideration of such Claim unless the holder of such Claim has filed a
motion requesting the right to seek such reconsideration on or before twenty
(20) calendar days after the date such Claim is estimated by the Bankruptcy
Court.  Notwithstanding the foregoing, and for the avoidance of doubt,
Subrogation Wildfire Claims and Other Wildfire Claims may only be compromised,
settled, or resolved pursuant to terms of the applicable Wildfire Trust
Agreement.


ARTICLE VIII.


Executory Contracts and Unexpired Leases


8.1          General Treatment.


(a)          As of, and subject to, the occurrence of the Effective Date and the
payment of any applicable Cure Amount, all executory contracts and unexpired
leases of the Reorganized Debtors shall be deemed assumed, unless such executory
contract or unexpired lease (i) was previously assumed or rejected by the
Debtors, pursuant to a Final Order, (ii) previously expired or terminated
pursuant to its own terms or by agreement of the parties thereto, (iii) is the
subject of a motion to assume, assume and assign, or reject filed by the Debtors
on or before the Confirmation Date, or (iv) is specifically designated as an
executory contract or unexpired lease to be rejected on the Schedule of Rejected
Contracts.


  Notwithstanding the foregoing, as of and subject to the occurrence of the
Effective Date and the payment of any applicable Cure Amount, all power purchase
agreements, renewable energy power purchase agreements, and Community Choice
Aggregation servicing agreements of the Debtors shall be deemed assumed.



--------------------------------------------------------------------------------

58




(b)          Subject to the occurrence of the Effective Date, entry of the
Confirmation Order by the Bankruptcy Court shall constitute approval of the
assumptions, assumptions and assignments, or rejections provided for in this
Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code.  Each
executory contract and unexpired lease assumed pursuant to this Plan shall vest
in, and be fully enforceable by, the applicable Reorganized Debtor in accordance
with its terms, except as modified by the provisions of this Plan, any order of
the Bankruptcy Court authorizing and providing for its assumption or assumption
and assignment, or applicable law.


8.2          Determination of Cure Disputes and Deemed Consent.


(a)          Any monetary defaults under an assumed or assumed and assigned
executory contract or unexpired lease, shall be satisfied, pursuant to section
365(b)(1) of the Bankruptcy Code, by payment of the default amount, as reflected
in the applicable cure notice, in Cash on the Effective Date, subject to the
limitations described below, or on such other terms as the parties to such
executory contracts or unexpired leases and the Debtors may otherwise agree.


(b)          At least fourteen (14) days before the Confirmation Hearing, the
Debtors shall distribute, or cause to be distributed, assumption and cure
notices to the applicable third parties.  Any objection by a counterparty to an
executory contract or unexpired lease to the proposed assumption, assumption and
assignment, or related Cure Amount must be filed, served, and actually received
by the Debtors at least seven (7) days before the Confirmation Hearing.  Any
counterparty to an executory contract or unexpired lease that fails to object
timely to the proposed assumption, assumption and assignment, or Cure Amount
will be deemed to have assented to such assumption, assumption and assignment,
or Cure Amount.  Notwithstanding anything herein to the contrary, in the event
that any executory contract or unexpired lease is removed from the Schedule of
Rejected Contracts after such fourteen (14)-day deadline, a cure notice with
respect to such executory contract or unexpired lease will be sent promptly to
the counterparty thereof and a noticed hearing set to consider whether such
executory contract or unexpired lease can be assumed or assumed and assigned, as
applicable.


(c)          In the event of an unresolved dispute regarding (i) any Cure
Amount, (ii) the ability of the Reorganized Debtors or any assignee to provide
“adequate assurance of future performance” (within the meaning of section 365 of
the Bankruptcy Code) under the executory contract or unexpired lease to be
assumed, or (iii) any other matter pertaining to assumption, assumption and
assignment, or the Cure Amounts required by section 365(b)(1) of the Bankruptcy
Code, such dispute shall be resolved by a Final Order (which order may be the
Confirmation Order).


(d)          If the Bankruptcy Court makes a determination regarding any of the
matters set forth in Section 8.2(c) above with respect to any executory contract
or unexpired lease is greater than the amount set forth in the applicable cure
notice, as set forth in Section 8.8(a) below, the Debtors or Reorganized
Debtors, as applicable, shall have the right to alter the treatment of such
executory contract or unexpired lease, including, without limitation, to add
such executory contract or unexpired lease to the Schedule of Rejected
Contracts, in which case such executory contract or unexpired lease shall be
deemed rejected as of the Effective Date.



--------------------------------------------------------------------------------

59




(e)          Assumption or assumption and assignment of any executory contract
or unexpired lease pursuant to the Plan or otherwise shall result in the full
release and satisfaction of any Claims and Causes of Action against any Debtor
or defaults by any Debtor, whether monetary or nonmonetary, including those
arising under sections 503(b)(9) or 546(c) of the Bankruptcy Code, defaults of
provisions restricting the change in control or ownership interest composition
or other bankruptcy-related defaults, arising under any assumed executory
contract or unexpired lease at any time before the date that the Debtors assume
or assume and assign such executory contract or unexpired lease.  Any proofs of
Claim filed with respect to an executory contract or unexpired lease that has
been assumed or assumed and assigned shall be deemed disallowed and expunged,
without further notice to or action, order, or approval of the Bankruptcy Court.


8.3           Rejection Damages Claims.  In the event that the rejection of an
executory contract or unexpired lease hereunder results in damages to the other
party or parties to such contract or lease, any Claim for such damages, if not
heretofore evidenced by a timely filed proof of Claim, shall be forever barred
and shall not be enforceable against the Debtors or the Reorganized Debtors, or
their respective estates, properties or interests in property, unless a proof of
Claim is filed with the Bankruptcy Court and served upon the Debtors or the
Reorganized Debtors, as applicable, no later than thirty (30) days after the
later of (i) the Confirmation Date or (ii) the effective date of the rejection
of such executory contract or unexpired lease, as set forth on the Schedule of
Rejected Contracts or order of the Bankruptcy Court.  The Confirmation Order
shall constitute the Bankruptcy Court’s approval of the rejection of all the
leases and contracts identified in the Schedule of Rejected Contracts.


8.4         Survival of the Debtors’ Indemnification Obligations.  Any and all
obligations of the Debtors pursuant to their corporate charters, agreements,
bylaws, limited liability company agreements, memorandum and articles of
association, or other organizational documents (including all Indemnification
Obligations) to indemnify current and former officers, directors, agents, or
employees with respect to all present and future actions, suits, and proceedings
against the Debtors or such officers, directors, agents, or employees based upon
any act or omission for or on behalf of the Debtors shall remain in full force
and effect to the maximum extent permitted by applicable law and shall not be
discharged, impaired, or otherwise affected by this Plan.  All such obligations
shall be deemed and treated as executory contracts that are assumed by the
Debtors under this Plan and shall continue as obligations of the Reorganized
Debtors.  Any Claim based on the Debtors’ obligations in this Section 8.4 herein
shall not be a Disputed Claim or subject to any objection, in either case, by
reason of section 502(e)(1)(B) of the Bankruptcy Code or otherwise.


8.5          Assumption of Employee Benefit Plans.  On the Effective Date, all
Employee Benefit Plans are deemed to be, and shall be treated as, executory
contracts under this Plan and, on the Effective Date, shall be assumed pursuant
to sections 365 and 1123 of the Bankruptcy Code.


8.6            Collective Bargaining Agreements.


(a)           On or prior to the Effective Date, and subject to the occurrence
of the Effective Date, the Reorganized Debtors shall assume the Collective
Bargaining Agreements.



--------------------------------------------------------------------------------

60




8.7           Insurance Policies.


(a)          All Insurance Policies (including all D&O Liability Insurance
Policies and tail coverage liability insurance) to which any Debtor is a party
as of the Effective Date shall be deemed to be and treated as executory
contracts and shall be assumed by the applicable Debtors or Reorganized Debtor
and shall continue in full force and effect thereafter in accordance with their
respective terms.


8.8          Reservation of Rights.


(a)          The Debtors may amend the Schedule of Rejected Contracts and any
cure notice until the later of (i) through 4:00 p.m. (Pacific Time) on the
Business Day immediately prior to the commencement of the Confirmation Hearing
or (ii) if Section 8.2(d) is applicable, the Business Day seven (7) Business
Days following the determination by the Bankruptcy Court, in order to add,
delete, or reclassify any executory contract or unexpired lease; provided, that
if the Confirmation Hearing is adjourned for a period of more than two (2)
consecutive calendar days, the Debtors’ right to amend such schedules and
notices shall be extended to 4:00 p.m. (Pacific Time) on the Business Day
immediately prior to the adjourned date of the Confirmation Hearing, with such
extension applying in the case of any and all subsequent adjournments of the
Confirmation Hearing.


(b)          Neither the exclusion nor the inclusion by the Debtors of any
contract or lease on any exhibit, schedule, or other annex to this Plan or in
the Plan Supplement, nor anything contained in this Plan or in the Plan
Documents, will constitute an admission by the Debtors that any such contract or
lease is or is not an executory contract or unexpired lease or that the Debtors
or the Reorganized Debtors or their respective affiliates has any liability
thereunder.


(c)          Except as explicitly provided in this Plan, nothing herein shall
waive, excuse, limit, diminish, or otherwise alter any of the defenses, claims,
Causes of Action, or other rights of the Debtors or the Reorganized Debtors
under any executory or non-executory contract or unexpired or expired lease.


(d)          Nothing in this Plan will increase, augment, or add to any of the
duties, obligations, responsibilities, or liabilities of the Debtors or the
Reorganized Debtors, as applicable, under any executory or non-executory
contract or unexpired or expired lease.


8.9          Modifications, Amendments, Supplements, Restatements, or Other
Agreements.  Unless otherwise provided in the Plan, each executory contract or
unexpired lease that is assumed shall include all modifications, amendments,
supplements, restatements, or other agreements that in any manner affect such
executory contract or unexpired lease, and executory contracts and unexpired
leases related thereto, if any, including easements, licenses, permits, rights,
privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected
or repudiated or is rejected or repudiated under the Plan.



--------------------------------------------------------------------------------

61




ARTICLE IX.


Effectiveness of the Plan




9.1          Conditions Precedent to Confirmation of the Plan.  The following
are conditions precedent to confirmation of the Plan:


(a)          The Disclosure Statement Order has been entered by the Bankruptcy
Court;


(b)          The Bankruptcy Court shall have entered the Confirmation Order in
form and substance acceptable to the Debtors;


(c)          The Debtors have received the CPUC Approval;


(d)          The Subrogation Claims RSA shall be in full force and effect; and


(e)          The Backstop Commitment Letters, if necessary for the Plan Funding,
shall be in full force and effect and binding on all parties thereto, and shall
not have been terminated by the parties thereto.


9.2          Conditions Precedent to the Effective Date.  The following are
conditions precedent to the Effective Date of the Plan:


(a)          The Confirmation Order shall have been entered by the Bankruptcy
Court no later than the June 30, 2020 date set forth in section 3292(b) of the
Wildfire Legislation (A.B. 1054) or any extension of such date;


(b)          The Subrogation Claims RSA shall be in full force and effect;


(c)          The Confirmation Order shall be in full force and effect, and no
stay thereof shall be in effect;


(d)          The Debtors shall have implemented all transactions contemplated by
this Plan;


(e)          All documents and agreements necessary to consummate the Plan shall
have been effected or executed;


(f)          The Debtors shall have elected, and received Bankruptcy Court
approval to, participate in and fund the Go-Forward Wildfire Fund;


(g)          The Debtors shall have obtained the Plan Funding;


(h)          The Debtors shall have received all authorizations, consents, legal
and regulatory approvals, rulings, letters, no-action letters, opinions, or
documents that are necessary to implement and consummate the Plan and the Plan
Funding and that are required by law, regulation, or order;



--------------------------------------------------------------------------------

62




(i)          The CPUC Approval remains in full force and effect;


(j)          The Debtors’ aggregate liability with respect to Other Wildfire
Claims as determined pursuant to the Other Wildfire Claims Estimation Proceeding
shall not exceed the Other Wildfire Claims Cap;


(k)          The Wildfire Trusts shall have been established and Trustees for
each appointed; and


(l)          The Plan shall not have been materially amended, altered or
modified from the Plan as confirmed by the Confirmation Order, unless such
material amendment, alteration or modification has been made in accordance with
Section 12.6 of the Plan.


It shall not be a condition to the occurrence of the Effective Date that
Wildfire Victim Recovery Bonds shall be available for the Plan Funding or that
Wildfire Victim Recovery Bonds Legislation shall have been enacted.


9.3          Satisfaction of Conditions.  Except as otherwise provided herein,
any actions required to be taken on the Effective Date shall take place and
shall be deemed to have occurred simultaneously, and no such action shall be
deemed to have occurred prior to the taking of any other such action.  If the
Debtors determine that any of the conditions precedent set forth in Sections 9.1
or 9.2 hereof cannot be satisfied and the occurrence of such conditions is not
waived pursuant to Section 9.4, then the Debtors shall file a notice of the
failure of the Effective Date with the Bankruptcy Court.


9.4          Waiver of Conditions.  The conditions set forth in Sections 9.1 or
9.2 may be waived or modified only by the Debtors, with the consent of the
Backstop Parties holding a majority of the Aggregate Backstop Commitment Amount
(such consent not to be unreasonably withheld, conditioned or delayed), and for
Sections 9.1(d) and 9.2(b) only, the Requisite Consenting Creditors, without
notice, leave, or order of the Bankruptcy Court or any formal action other than
proceedings to confirm or consummate the Plan.


9.5           Effect of Non-Occurrence of Effective Date.  If the Effective Date
does not occur on or before December 31, 2020, then:  (a) the Plan will be null
and void in all respects; and (b) nothing contained in the Plan or the
Disclosure Statement shall:  (i) constitute a waiver or release of any Claims,
Interests, or Causes of Action by an Entity; (ii) prejudice in any manner the
rights of any Debtor or any other Entity; or (iii) constitute an admission,
acknowledgment, offer, or undertaking of any sort by any Debtor or any other
Entity.


ARTICLE X.


Effect of Confirmation




10.1          Binding Effect.  Except as otherwise provided in section
1141(d)(3) of the Bankruptcy Code, and subject to the occurrence of the
Effective Date, on and after the entry of the Confirmation Order, the provisions
of this Plan shall bind every holder of a Claim against or Interest



--------------------------------------------------------------------------------

63




in any Debtor and inure to the benefit of and be binding on such holder’s
respective successors and assigns, regardless of whether the Claim or Interest
of such holder is impaired under this Plan and whether such holder has accepted
this Plan.


10.2        Vesting of Assets.  Upon the Effective Date, pursuant to sections
1141(b) and (c) of the Bankruptcy Code, all assets and property of the Debtors
shall vest in the Reorganized Debtors, as applicable, free and clear of all
Claims, Liens, charges, and other interests, except as otherwise provided
herein.  The Reorganized Debtors may operate their businesses and use, acquire,
and dispose of property free of any restrictions of the Bankruptcy Code or the
Bankruptcy Rules and in all respects as if there were no pending cases under any
chapter or provision of the Bankruptcy Code, except as otherwise provided
herein.


10.3        Release and Discharge of Debtors.  Upon the Effective Date and in
consideration of the distributions to be made hereunder, except as otherwise
expressly provided herein, each holder (as well as any representatives,
trustees, or agents on behalf of each holder) of a Claim or Interest and any
affiliate of such holder shall be deemed to have forever waived, released, and
discharged the Debtors, to the fullest extent permitted by section 1141 of the
Bankruptcy Code, of and from any and all Claims, Interests, rights, and
liabilities that arose prior to the Effective Date.  Upon the Effective Date,
all such Persons shall be forever precluded and enjoined, pursuant to section
524 of the Bankruptcy Code, from prosecuting or asserting any such discharged
Claim against or Interest in the Debtors.


10.4          Term of Injunctions or Stays.  Unless otherwise provided herein or
in a Final Order, all injunctions or stays arising under or entered during the
Chapter 11 Cases under section 105 or 362 of the Bankruptcy Code, or otherwise,
and in existence on the Confirmation Date, shall remain in full force and effect
until the later of the Effective Date and the date indicated in the order
providing for such injunction or stay.  The Trading Order shall remain
enforceable as to transfers through the Effective Date with respect to those
persons having “beneficial ownership” of “PG&E Stock” (as such terms are defined
in Trading Order).  Accordingly, the Trading Order has no applicability or
effect with respect to the trading of stock of Reorganized HoldCo after the
Effective Date.


10.5          Injunction Against Interference with Plan.  Upon entry of the
Confirmation Order, all holders of Claims and Interests and other parties in
interest, along with their respective present or former employees, agents,
officers, directors, principals, and affiliates, shall be enjoined from taking
any actions to interfere with the implementation or consummation of the Plan;
provided, that nothing herein or in the Confirmation Order shall preclude,
limit, restrict or prohibit any party in interest from seeking to enforce the
terms of the Plan, the Confirmation Order, or any other agreement or instrument
entered into or effectuated in connection with the consummation of the Plan.


10.6          Injunction.


(a)          Except as otherwise provided in this Plan or in the Confirmation
Order, as of the entry of the Confirmation Order but subject to the occurrence
of the Effective Date, all Persons who have held, hold, or may hold Claims or
Interests are, with respect to any such Claim or Interest, permanently enjoined
after the entry of the Confirmation Order from: (i) commencing, conducting, or



--------------------------------------------------------------------------------

64




continuing in any manner, directly or indirectly, any suit, action, or other
proceeding of any kind (including, any proceeding in a judicial, arbitral,
administrative, or other forum) against or affecting, directly or indirectly, a
Debtor, a Reorganized Debtor, or an estate or the property of any of the
foregoing, or any direct or indirect transferee of any property of, or direct or
indirect successor in interest to, any of the foregoing Persons mentioned in
this subsection (i) or any property of any such transferee or successor;
(ii) enforcing, levying, attaching (including, any prejudgment attachment),
collecting, or otherwise recovering in any manner or by any means, whether
directly or indirectly, any judgment, award, decree, or order against a Debtor,
a Reorganized Debtor, or an estate or its property, or any direct or indirect
transferee of any property of, or direct or indirect successor in interest to,
any of the foregoing Persons mentioned in this subsection (ii) or any property
of any such transferee or successor; (iii) creating, perfecting, or otherwise
enforcing in any manner, directly or indirectly, any encumbrance of any kind
against a Debtor, a Reorganized Debtor, or an estate or any of its property, or
any direct or indirect transferee of any property of, or successor in interest
to, any of the foregoing Persons mentioned in this subsection (iii) or any
property of any such transferee or successor; (iv) acting or proceeding in any
manner, in any place whatsoever, that does not conform to or comply with the
provisions of this Plan to the full extent permitted by applicable law; and
(v) commencing or continuing, in any manner or in any place, any action that
does not comply with or is inconsistent with the provisions of this Plan;
provided, that nothing contained herein shall preclude such Persons who have
held, hold, or may hold Claims against a Debtor or an estate from exercising
their rights, or obtaining benefits, pursuant to and consistent with the terms
of this Plan, the Confirmation Order, or any other agreement or instrument
entered into or effectuated in connection with the consummation of the Plan;
provided further that this Section 10.6 shall not apply to holders of Ghost Ship
Fire Claims or Workers’ Compensation Claims.


(b)          By accepting distributions pursuant to this Plan, each holder of an
Allowed Claim will be deemed to have affirmatively and specifically consented to
be bound by this Plan, including, the injunctions set forth in this Section.


10.7          Channeling Injunction.


(a)          The sole source of recovery for holders of Subrogation Wildfire
Claims and Other Wildfire Claims shall be from the Subrogation Wildfire Trust
and the Other Wildfire Trust, as applicable.  The holders of such Claims shall
have no recourse to or Claims whatsoever against the Reorganized Debtors or
their assets and properties.  Consistent with the foregoing all Persons that
have held or asserted, or that hold or assert any Subrogation Wildfire Claim or
Other Wildfire Claim shall be permanently and forever stayed, restrained, and
enjoined from taking any action for the purpose of directly or indirectly
collecting, recovering, or receiving payments, satisfaction, or recovery from
any Reorganized Debtor or its assets and properties with respect to any Wildfire
Claims, including all of the following actions:


(i)          commencing, conducting, or continuing, in any manner, whether
directly or indirectly, any suit, action, or other proceeding of any kind in any
forum with respect to any such Wildfire Claim, against or affecting any
Reorganized Debtor, or any property or interests in property of any Reorganized
Debtor with respect to any such Wildfire Claim;



--------------------------------------------------------------------------------

65




(ii)          enforcing, levying, attaching, collecting or otherwise recovering,
by any manner or means, or in any manner, either directly or indirectly, any
judgment, award, decree or other order against any Reorganized Debtor or against
the property of any Reorganized Debtor with respect to any such Wildfire Claim;


(iii)        creating, perfecting, or enforcing in any manner, whether directly
or indirectly, any Lien of any kind against any Reorganized Debtor or the
property of any Reorganized Debtor with respect to any such Wildfire Claims;


(iv)        asserting or accomplishing any setoff, right of subrogation,
indemnity, contribution, or recoupment of any kind, whether directly or
indirectly, against any obligation due to any Reorganized Debtor or against the
property of any Reorganized Debtor with respect to any such Wildfire Claim; and


(v)          taking any act, in any manner, in any place whatsoever, that does
not conform to, or comply with, the provisions of the Plan Documents, with
respect to any such Wildfire Claim.


(b)              Reservations.  Notwithstanding anything to the contrary in this
Section 10.7 of the Plan, this Channeling Injunction shall not enjoin:


(i)            the rights of holders of Subrogation Wildfire Claims and Other
Wildfire Claims to the treatment afforded them under the Plan, including the
right to assert such Claims in accordance with the applicable Wildfire Trust
Agreements solely against the applicable Wildfire Trust whether or not there are
funds to pay such Wildfire Claims; and


(ii)            the Wildfire Trusts from enforcing their rights under the
Wildfire Trust Agreements.


(c)          Modifications.  There can be no modification, dissolution, or
termination of the Channeling Injunction, which shall be a permanent injunction.


(d)           No Limitation on Channeling Injunction.  Nothing in the Plan, the
Confirmation Order, or the Wildfire Trust Agreements shall be construed in any
way to limit the scope, enforceability, or effectiveness of the Channeling
Injunction provided for herein and in the Confirmation Order.


(e)           Bankruptcy Rule 3016 Compliance.  The Debtors’ compliance with the
requirements of Bankruptcy Rule 3016 shall not constitute an admission that the
Plan provides for an injunction against conduct not otherwise enjoined under the
Bankruptcy Code.


10.8        Exculpation.  Notwithstanding anything herein to the contrary, and
to the maximum extent permitted by applicable law, no Exculpated Party shall
have or incur, and each Exculpated Party is hereby released and exculpated from,
any Claim, Interest, obligation, suit, judgment, damage, demand, debt, right,
Cause of Action, loss, remedy, or liability for any claim



--------------------------------------------------------------------------------

66




(including, but not limited to, any claim for breach of any fiduciary duty or
any similar duty) in connection with or arising out of the administration of the
Chapter 11 Cases; the negotiation and pursuit of the Public Entities Plan
Support Agreements, the Backstop Commitment Letters, the Subrogation Claims RSA,
the Plan Funding, the DIP Facilities, the Disclosure Statement, the Plan, the
Restructuring Transactions, the Wildfire Trusts (including the Plan Documents,
the Claims Resolution Procedures and the Wildfire Trust Agreements), or any
agreement, transaction, or document related to any of the foregoing, or the
solicitation of votes for, or confirmation of, this Plan; the funding of this
Plan; the occurrence of the Effective Date; the administration of this Plan or
the property to be distributed under this Plan; any membership in (including,
but not limited to, on an ex officio basis), participation in, or involvement
with the Statutory Committees; the issuance of Securities under or in connection
with this Plan; or the transactions in furtherance of any of the foregoing;
except for Claims related to any act or omission that is determined in a Final
Order by a court of competent jurisdiction to have constituted actual fraud or
willful misconduct, but in all respects such Entities shall be entitled to
reasonably rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to this Plan. The Exculpated Parties and each of their
respective affiliates, agents, directors, officers, employees, advisors, and
attorneys have acted in compliance with the applicable provisions of the
Bankruptcy Code with regard to the solicitation and distributions pursuant to
this Plan and, therefore, are not, and on account of such distributions shall
not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of this Plan
or such distributions made pursuant to this Plan, including the issuance of
Securities thereunder. This exculpation shall be in addition to, and not in
limitation of, all other releases, indemnities, exculpations, and any other
applicable law or rules protecting such Exculpated Parties from liability.


10.9          Releases.


(a)          Releases by the Debtors.  As of and subject to the occurrence of
the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce this Plan and the Plan Documents, for good and
valuable consideration, the adequacy of which is hereby confirmed, including,
the service of the Released Parties to facilitate the reorganization of the
Debtors, the implementation of the Restructuring, and except as otherwise
provided in this Plan or in the Confirmation Order, the Released Parties are
deemed forever released and discharged, to the maximum extent permitted by law
and unless barred by law, by the Debtors, the Reorganized Debtors, and the
Debtors’ estates, in each case on behalf of themselves and their respective
successors, assigns, and representatives and any and all other Entities who may
purport to assert any Cause of Action derivatively, by or through the foregoing
Entities, from any and all claims, interests, obligations, suits, judgments,
damages, demands, debts, rights, Causes of Action, losses, remedies, or
liabilities whatsoever, including any derivative claims, asserted or assertable
on behalf of the Debtors, the Reorganized Debtors, or the Debtors’ estates,
whether known or unknown, foreseen or unforeseen, existing or hereinafter
arising, in law, equity, or otherwise, that the Debtors, the Reorganized
Debtors, or the  Debtors’ estates would have been legally entitled to assert in
their own right (whether individually or collectively) or on behalf of the
holder of any Claim or Interest or other Entity, based on or relating to, or in
any



--------------------------------------------------------------------------------

67




manner arising from, in whole or in part, the Debtors, the Chapter 11 Cases, the
Wildfires, the purchase, sale, or rescission of the purchase or sale of any
Security of the Debtors or the Reorganized Debtors, the subject matter of, or
the transactions or events giving rise to, any Claim or Interest that is treated
in this Plan, the business or contractual arrangements between any Debtor and
any Released Party, the DIP Facilities, the Plan Funding, the Restructuring, the
restructuring of any Claim or Interest before or during the Chapter 11 Cases,
the Restructuring Transactions, the Public Entities Plan Support Agreements, the
Backstop Commitment Letters, the Subrogation Claims RSA, the negotiation,
formulation, or preparation of the Disclosure Statement and this Plan and
related agreements, instruments, and other documents (including the Plan
Documents, the Claims Resolution Procedures, the Wildfire Trust Agreements,
Public Entities Plan Support Agreements, the Backstop Commitment Letters and the
Subrogation Claims RSA), the solicitation of votes with respect to this Plan,
any membership (including, but not limited to, on an ex officio basis),
participation in, or involvement with the Statutory Committees, or any other act
or omission, transaction, agreement, event, or other occurrence, and in all
respects such Entities shall be entitled to reasonably rely upon the advice of
counsel with respect to their duties and responsibilities pursuant to this Plan.


(b)          Releases by Holders of Claims and Interests.  As of and subject to
the occurrence of the Effective Date, except for the rights that remain in
effect from and after the Effective Date to enforce the Plan and the Plan
Documents, for good and valuable consideration, the adequacy of which is hereby
confirmed, including, the service of the Released Parties to facilitate the
reorganization of the Debtors and the implementation of the Restructuring, and
except as otherwise provided in the Plan or in the Confirmation Order, the
Released Parties, are deemed forever released and discharged, to the maximum
extent permitted by law and unless barred by law, by the Releasing Parties from
any and all claims, interests, obligations, suits, judgments, damages, demands,
debts, rights, Causes of Action, losses, remedies, and liabilities whatsoever,
including any derivative claims, asserted or assertable on behalf of the
Debtors, and any claims for breach of any fiduciary duty (or any similar duty),
whether known or unknown, foreseen or unforeseen, existing or hereinafter
arising, in law, equity, or otherwise, that such holders or their affiliates (to
the extent such affiliates can be bound) would have been legally entitled to
assert in their own right (whether individually or collectively) or on behalf of
the holder of any Claim or Interest or other Entity, based on or relating to, or
in any manner arising from, in whole or in part, the Debtors, the Wildfires, the
Chapter 11 Cases, the purchase, sale, or rescission of the purchase or sale of
any Security of the Debtors or the Reorganized Debtors, the subject matter of,
or the transactions or events giving rise to, any Claim or Interest that is
treated in the Plan, the business or contractual arrangements between any Debtor
and any Released Party, the DIP Facilities, the Plan Funding, the Restructuring,
the restructuring of any Claim or Interest before or during the Chapter 11
Cases, the Restructuring Transactions, the Public Entities Plan Support
Agreement, the Backstop Commitment Letters, the Subrogation Claims RSA, the
negotiation, formulation, or preparation of the Disclosure Statement, the Plan
and related agreements, instruments, and other documents (including the Plan
Documents, the Claims Resolution Procedures, the Wildfire Trust Agreements,
Public Entities Plan Support Agreements, the Backstop Commitment Letters, and
the Subrogation Claims RSA), the solicitation of votes with respect to the Plan,
any membership in (including, but not limited to,



--------------------------------------------------------------------------------

68




on an ex officio basis), participation in, or involvement with the Statutory
Committees, or any other act or omission, transaction, agreement, event, or
other occurrence, and in all respects such Entities shall be entitled to
reasonably rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan.  Notwithstanding the above, the holders
of Ghost Ship Fire Claims and Workers’ Compensation Claims retain the right to
assert such Claims against the Reorganized Debtors in accordance with the terms
of the Plan.


(c)          Release of Liens.  Except as otherwise specifically provided in the
Plan or in any contract, instrument, release, or other agreement or document
created pursuant to the Plan, including the Exit Financing Documents, on the
Effective Date and concurrently with the applicable distributions made pursuant
to the Plan and, in the case of a Secured Claim, satisfaction in full of the
portion of the Secured Claim that is Allowed as of the Effective Date, all
mortgages, deeds of trust, Liens, pledges, or other security interests against
any property of the estates shall be fully released and discharged, and all of
the right, title, and interest of any holder of such mortgages, deeds of trust,
Liens, pledges, or other security interests shall revert to the Reorganized
Debtors and their successors and assigns, in each case, without any further
approval or order of the Bankruptcy Court and without any action or filing being
required to be made by the Debtors.


(d)          Waiver of Statutory Limitations on Releases.  Each releasing party
in each of the releases contained in the Plan (including under Article X of the
Plan) expressly acknowledges that although ordinarily a general release may not
extend to claims which the releasing party does not know or suspect to exist in
his favor, which if known by it may have materially affected its settlement with
the party released, each releasing party has carefully considered and taken into
account in determining to enter into the above releases the possible existence
of such unknown losses or claims. Without limiting the generality of the
foregoing, each releasing party expressly waives any and all rights conferred
upon it by any statute or rule of law which provides that a release does not
extend to claims which the claimant does not know or suspect to exist in its
favor at the time of executing the release, which if known by it may have
materially affected its settlement with the released party, including the
provisions of California Civil Code section 1542.  The releases contained in
this Article X of the Plan are effective regardless of whether those released
matters are presently known, unknown, suspected or unsuspected, foreseen or
unforeseen.


(e)          Injunction Related to Releases and Exculpation.  The Confirmation
Order shall permanently enjoin the commencement or prosecution by any Person or
Entity, whether directly, derivatively, or otherwise, of any Claims,
obligations, suits, judgments, damages, demands, debts, rights, Causes of
Action, losses, or liabilities released pursuant to this Plan, including, the
claims, obligations, suits, judgments, damages, demands, debts, rights, Causes
of Action, and liabilities released or exculpated in this Plan.  Notwithstanding
the above, the holders of Ghost Ship Fire Claims and Workers’ Compensation
Claims retain the right to assert such Claims against the Reorganized Debtors in
accordance with the terms of the Plan.



--------------------------------------------------------------------------------

69




10.10       Subordination.  The allowance, classification, and treatment of all
Allowed Claims and Interests and the respective distributions and treatments
thereof under this Plan take into account and conform to the relative priority
and rights of the Claims and Interests in each Class in connection with any
contractual, legal, and equitable subordination rights relating thereto, whether
arising under general principles of equitable subordination, sections 510(a),
510(b), or 510(c) of the Bankruptcy Code, or otherwise.  Pursuant to section 510
of the Bankruptcy Code, the Debtors reserve the right to reclassify any Allowed
Claim (other than any DIP Facility Claims) or Interest in accordance with any
contractual, legal, or equitable subordination relating thereto.


10.11          Retention of Causes of Action/Reservation of Rights.


(a)          Except as otherwise provided in Section 10.9 hereof, nothing herein
or in the Confirmation Order shall be deemed to be a waiver or the
relinquishment of any rights or Causes of Action that the Debtors or the
Reorganized Debtors may have or which the Reorganized Debtors may choose to
assert on behalf of their respective estates under any provision of the
Bankruptcy Code or any applicable nonbankruptcy law, including (i) any and all
Claims against any Person or Entity, to the extent such Person or Entity asserts
a crossclaim, counterclaim, and/or Claim for setoff which seeks affirmative
relief against the Debtors, the Reorganized Debtors, or their officers,
directors, or representatives and (ii) for the turnover of any property of the
Debtors’ estates.


(b)          Nothing herein or in the Confirmation Order shall be deemed to be a
waiver or relinquishment of any rights or Causes of Action, right of setoff, or
other legal or equitable defense that the Debtors had immediately prior to the
Petition Date, against or with respect to any Claim left unimpaired by the
Plan.  The Reorganized Debtors shall have, retain, reserve, and be entitled to
assert all such claims, Causes of Action, rights of setoff, and other legal or
equitable defenses that they had immediately prior to the Petition Date fully as
if the Chapter 11 Cases had not been commenced, and all of the Reorganized
Debtors’ legal and equitable rights with respect to any Claim left unimpaired by
the Plan may be asserted after the Confirmation Date to the same extent as if
the Chapter 11 Cases had not been commenced.


(c)          The Reorganized Debtors reserve and shall retain the applicable
Causes of Action notwithstanding the rejection of any executory contract or
unexpired lease during the Chapter 11 Cases or pursuant to the Plan.  In
accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action
that a Debtor may hold against any Entity shall vest in the Reorganized Debtors
in accordance with the terms hereof.  The Reorganized Debtors shall have the
exclusive right, authority, and discretion to determine and to initiate, file,
prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate
to judgment any such Causes of Action and to decline to do any of the foregoing
without the consent or approval of any third party or further notice to or
action, order, or approval of the Bankruptcy Court.


10.12        Preservation of Causes of Action.  No Entity may rely on the
absence of a specific reference in the Plan, the Plan Supplement, or the
Disclosure Statement to any Cause of Action against them as any indication that
the Debtors or the Reorganized Debtors will not pursue any and all available
Causes of Action against them.  The Debtors and the Reorganized



--------------------------------------------------------------------------------

70




Debtors expressly reserve all rights to prosecute any and all Causes of Action
against any Entity, except as otherwise expressly provided herein.


10.13        Special Provisions for Governmental Units.  Solely with respect to
Governmental Units, nothing herein shall limit or expand the scope of discharge,
release, or injunction to which the Debtors or the Reorganized Debtors are
entitled under the Bankruptcy Code.  Further, nothing herein, including Sections
10.8 and 10.9 hereof, shall discharge, release, enjoin, or otherwise bar (a) any
liability of the Debtors or the Reorganized Debtors to a Governmental Unit
arising on or after the Confirmation Date with respect to events occurring on or
after the Confirmation Date, (b) any liability to a Governmental Unit that is
not a Claim, (c) any valid right of setoff or recoupment of a Governmental Unit,
(d) any police or regulatory action by a Governmental Unit, (e) any
environmental liability to a Governmental Unit that the Debtors, the Reorganized
Debtors, any successors thereto, or any other Person or Entity may have as an
owner or operator of real property after the Effective Date, or (f) any
liability to a Governmental Unit on the part of any Persons or Entities other
than the Debtors or the Reorganized Debtors, provided, that nothing in this
Section 10.13 shall affect the Debtors’ releases in Section 10.9 hereof, nor
shall anything herein enjoin or otherwise bar any Governmental Unit from
asserting or enforcing, outside the Bankruptcy Court, any of the matters
described in clauses (a) through (f) above.


10.14       Document Retention.  On and after the Effective Date, the
Reorganized Debtors may maintain documents in accordance with the Debtors’
standard document retention policy, as may be altered, amended, modified, or
supplemented by the Reorganized Debtors.


10.15      Solicitation of Plan.  As of and subject to the occurrence of the
Confirmation Date:  (a) the Debtors shall be deemed to have solicited
acceptances of the Plan in good faith and in compliance with the applicable
provisions of the Bankruptcy Code, including sections 1125(a) and (e) of the
Bankruptcy Code, and any applicable non-bankruptcy law, rule, or regulation
governing the adequacy of disclosure in connection with such solicitation and
(b) the Debtors and each of their respective directors, officers, employees,
affiliates, agents, restructuring advisors, financial advisors, investment
bankers, professionals, accountants, and attorneys shall be deemed to have
participated in good faith and in compliance with the applicable provisions of
the Bankruptcy Code in the offer and issuance of any securities under the Plan,
and therefore are not, and on account of such offer, issuance, and solicitation
shall not be, liable at any time for any violation of any applicable law, rule,
or regulation governing the solicitation of acceptances or rejections of the
Plan or the offer and issuance of any securities under the Plan.


ARTICLE XI.


Retention of Jurisdiction


11.1          Jurisdiction of Bankruptcy Court.  On and after the Effective
Date, the Bankruptcy Court shall retain exclusive jurisdiction of all matters
arising under, arising out of, or related to the Chapter 11 Cases and the Plan
pursuant to, and for the purposes of, sections 105(a) and 1142 of the Bankruptcy
Code and for, among other things, the following purposes:



--------------------------------------------------------------------------------

71




(a)      To hear and determine motions for and any disputes involving the
assumption, assumption and assignment, or rejection of executory contracts or
unexpired leases and the allowance of Claims resulting therefrom, including the
determination of any Cure Amount;


(b)      To determine any motion, adversary proceeding, application, contested
matter, and other litigated matter pending on or commenced before or after the
Confirmation Date, including, any proceeding with respect to a Cause of Action
or Avoidance Action;


(c)       To ensure that distributions to holders of Allowed Claims are
accomplished as provided herein;


(d)       To consider Claims or the allowance, classification, priority,
compromise, estimation, or payment of any Claim, including any Administrative
Expense Claims;


(e)       To enter, implement, or enforce such orders as may be appropriate in
the event the Confirmation Order is for any reason stayed, reversed, revoked,
modified, or vacated;


(f)      To issue injunctions, enter and implement other orders, and take such
other actions as may be necessary or appropriate to restrain interference by any
Person with the consummation, implementation, or enforcement of the Plan, the
Confirmation Order, or any other order, judgment or ruling of the Bankruptcy
Court, including enforcement of the releases, exculpations, and the Channeling
Injunction;


(g)      To hear and determine any application to modify the Plan in accordance
with section 1127 of the Bankruptcy Code and to remedy any defect or omission or
reconcile any inconsistency in the Plan, the Disclosure Statement, or any order
of the Bankruptcy Court, including the Confirmation Order, in such a manner as
may be necessary to carry out the purposes and effects thereof;


(h)      To hear and determine all applications under sections 330, 331, and
503(b) of the Bankruptcy Code for awards of compensation for services rendered
and reimbursement of expenses incurred prior to the Confirmation Date;


(i)      To hear and determine disputes arising in connection with or related to
the interpretation, implementation, or enforcement of the Plan, the Confirmation
Order, any transactions or payments contemplated herein, or any agreement,
instrument, or other document governing or relating to any of the foregoing;


(j)        To hear and determine disputes arising in connection with Disputed
Claims;


(k)      To take any action and issue such orders as may be necessary to
construe, enforce, implement, execute, and consummate the Plan or to maintain
the integrity of the Plan following consummation;



--------------------------------------------------------------------------------

72




(l)        To recover all assets of the Debtors and property of the Debtors’
estates, wherever located;


(m)      To determine such other matters and for such other purposes as may be
provided in the Confirmation Order;


(n)      To hear and determine matters concerning state, local, and federal
taxes in accordance with sections 346, 505, and 1146 of the Bankruptcy Code
(including the expedited determination of taxes under section 505(b) of the
Bankruptcy Code);


(o)       To enforce all orders previously entered by the Bankruptcy Court;


(p)       To hear and determine any other matters related hereto and not
inconsistent with the Bankruptcy Code and title 28 of the United States Code;


(q)     To resolve any disputes concerning whether a Person or entity had
sufficient notice of the Chapter 11 Cases, the Disclosure Statement, any
solicitation conducted in connection with the Chapter 11 Cases, any bar date
established in the Chapter 11 Cases, or any deadline for responding or objecting
to a Cure Amount, in each case, for the purpose for determining whether a Claim
or Interest is discharged hereunder or for any other purpose;


(r)       To determine any other matters or adjudicate any disputes that may
arise in connection with or are related to the Plan, the Disclosure Statement,
the Confirmation Order, the Plan Supplement, or any document related to the
foregoing; provided, that the Bankruptcy Court shall not retain jurisdiction
over disputes concerning documents contained in the Plan Supplement that have a
jurisdictional, forum selection or dispute resolution clause that refers
disputes to a different court;


(s)       To hear and determine all disputes involving the existence, nature, or
scope of the Debtors’ discharge;


(t)        To hear and determine any rights, claims, or Causes of Action held by
or accruing to the Debtors or the Reorganized Debtors pursuant to the Bankruptcy
Code or any federal or state statute or legal theory;


(u)       To hear and determine any dispute involving the Wildfire Trusts,
including but not limited to the interpretation of the Wildfire Trust
Agreements;


(v)       To hear any other matter not inconsistent with the Bankruptcy Code;
and


(w)      To enter a final decree closing the Chapter 11 Cases.


To the extent that the Bankruptcy Court is not permitted under applicable law to
preside over any of the forgoing matters, the reference to the “Bankruptcy
Court” in this Article XI shall be deemed to be replaced by the “District
Court.”  Nothing in this Article XI shall expand the exclusive jurisdiction of
the Bankruptcy Court beyond that provided by applicable law.



--------------------------------------------------------------------------------

73




ARTICLE XII.


Miscellaneous Provisions


12.1       Dissolution of Statutory Committees.  On the Effective Date, the
Statutory Committees shall dissolve, the current and former members of the
Statutory Committees, including any ex officio members, and their respective
officers, employees, counsel, advisors and agents, shall be released and
discharged of and from all further authority, duties, responsibilities and
obligations related to and arising from and in connection with the Chapter 11
Cases, except for the limited purpose of prosecuting (i) requests for allowances
of compensation and reimbursement of expenses incurred prior to the Effective
Date or (ii) any appeals of the Confirmation Order.


12.2         Substantial Consummation.  On the Effective Date, the Plan shall be
deemed to be substantially consummated under sections 1101 and 1127(b) of the
Bankruptcy Code.


12.3        Exemption from Transfer Taxes.  Pursuant to section 1146(a) of the
Bankruptcy Code, the issuance, transfer, or exchange of any Security or property
hereunder or in connection with the transactions contemplated hereby, the
creation, filing, or recording of any mortgage, deed of trust, or other security
interest, the making, assignment, filing, or recording of any lease or sublease,
or the making or delivery of any deed, bill of sale, or other instrument of
transfer under, in furtherance of, or in connection with the Plan, or any
agreements of consolidation, deeds, bills of sale, or assignments executed in
connection with any of the transactions contemplated herein, shall constitute a
“transfer under a plan” within the purview of section 1146 of the Bankruptcy
Code and shall not be subject to or taxed under any law imposing a stamp tax or
similar tax, to the maximum extent provided by section 1146(a) of the Bankruptcy
Code.  To the maximum extent provided by section 1146(a) of the Bankruptcy Code
and applicable nonbankruptcy law, the Restructuring Transactions shall not be
taxed under any law imposing a stamp tax or similar tax.


12.4        Expedited Tax Determination.  The Reorganized Debtors may request an
expedited determination of taxes under section 505(b) of the Bankruptcy Code for
all returns filed for or on behalf of the Debtors or the Reorganized Debtors for
all taxable periods of the Debtors through the Effective Date.


12.5        Payment of Statutory Fees.  On the Effective Date, and thereafter as
may be required, each of the Debtors shall pay all the respective fees payable
pursuant to section 1930 of chapter 123 of title 28 of the United States Code,
together with interest, if any, pursuant to section 3717 of title 31 of the
United States Code, until the earliest to occur of the entry of (i) a final
decree closing such Debtor’s Chapter 11 Case, (ii) a Final Order converting such
Debtor’s Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code, or
(iii) a Final Order dismissing such Debtor’s Chapter 11 Case.


12.6        Plan Modifications and Amendments.  The Plan may be amended,
modified, or supplemented by the Debtors or the Reorganized Debtors, as
applicable, in the manner provided for by section 1127 of the Bankruptcy Code or
as otherwise permitted by law without additional disclosure pursuant to section
1125 of the Bankruptcy Code, except as the Bankruptcy Court may otherwise



--------------------------------------------------------------------------------

74




direct, so long as such action does not materially and adversely affect the
treatment of holders of Claims or Interests hereunder.  The Debtors may
institute proceedings in the Bankruptcy Court to remedy any defect or omission
or reconcile any inconsistencies in the Plan or the Confirmation Order with
respect to such matters as may be necessary to carry out the purposes and
effects of the Plan and any holder of a Claim or Interest that has accepted the
Plan shall be deemed to have accepted the Plan as so amended, modified, or
supplemented.  Prior to the Effective Date, the Debtors may make appropriate
technical adjustments and modifications to the Plan without further order or
approval of the Bankruptcy Court; provided, that such technical adjustments and
modifications do not materially and adversely affect the treatment of holders of
Claims or Interests.


12.7        Revocation or Withdrawal of Plan. The Debtors may revoke, withdraw,
or delay consideration of the Plan prior to the Confirmation Date, either
entirely or with respect to one or more of the Debtors, and to file subsequent
amended plans of reorganization.  If the Plan is revoked, withdrawn, or delayed
with respect to fewer than all of the Debtors, such revocation, withdrawal, or
delay shall not affect the enforceability of the Plan as it relates to the
Debtors for which the Plan is not revoked, withdrawn, or delayed.  If the
Debtors revoke the Plan in its entirety, the Plan shall be deemed null and
void.  In such event, nothing herein shall be deemed to constitute a waiver or
release of any Claim by or against the Debtors or any other Person or to
prejudice in any manner the rights of the Debtors or any other Person in any
further proceedings involving the Debtors.


12.8       Courts of Competent Jurisdiction.  If the Bankruptcy Court abstains
from exercising, or declines to exercise, jurisdiction or is otherwise without
jurisdiction over any matter arising out of the Plan, such abstention, refusal,
or failure of jurisdiction shall have no effect upon and shall not control,
prohibit, or limit the exercise of jurisdiction by any other court having
competent jurisdiction with respect to such matter.


12.9       Severability.  If, prior to entry of the Confirmation Order, any term
or provision of the Plan is held by the Bankruptcy Court to be invalid, void, or
unenforceable, the Bankruptcy Court, in each case at the election and request of
the Debtors may alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original
purpose of the term or provision held to be invalid, void, or unenforceable, and
such term or provision shall then be applicable as altered or interpreted. 
Notwithstanding any such holding, alteration, or interpretation, the remainder
of the terms and provisions of the Plan shall remain in full force and effect
and shall in no way be affected, impaired, or invalidated by such holding,
alteration, or interpretation.  The Confirmation Order shall constitute a
judicial determination and provide that each term and provision hereof, as it
may have been altered or interpreted in accordance with the foregoing, is (a)
valid and enforceable pursuant to its terms; (b) integral to the Plan and may
not be deleted or modified except in accordance with the terms of the Plan; and
(c) nonseverable and mutually dependent.


12.10      Governing Law.  Except to the extent the Bankruptcy Code or other
U.S. federal law is applicable, or to the extent a schedule hereto, or a
schedule in the Plan Supplement expressly provides otherwise, the rights,
duties, and obligations arising hereunder shall be governed by, and construed
and enforced in accordance with, the laws of the State of California, without
giving



--------------------------------------------------------------------------------

75




effect to the principles of conflicts of law thereof to the extent they would
result in the application of the laws of any other jurisdiction.


12.11       Schedules and Exhibits.  The schedules and exhibits to the Plan and
the Plan Supplement are incorporated into, and are part of, the Plan as if set
forth herein.


12.12      Successors and Assigns.  All the rights, benefits, and obligations of
any Person named or referred to herein shall be binding on, and inure to the
benefit of, the heirs, executors, administrators, successors, and/or assigns of
such Person.


12.13      Time.  In computing any period of time prescribed or allowed herein,
unless otherwise set forth herein or determined by the Bankruptcy Court, the
provisions of Bankruptcy Rule 9006 shall apply.


12.14       Notices.  To be effective, all notices, requests, and demands to or
upon the Debtors shall be in writing (including by facsimile or electronic
transmission) and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when actually delivered, or in the case of
notice by facsimile transmission, when received and telephonically confirmed,
addressed as follows:


If to the Debtors, to:
 
PG&E Corporation and Pacific Gas and Electric Company
77 Beale Street
San Francisco, CA 94105
Attn: Janet Loduca, Senior Vice President and General Counsel
E-mail:  J1Lc@pge.com
 
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York  10153
Attn: Stephen Karotkin, Ray C. Schrock, Jessica Liou and Matthew Goren
Telephone: (212) 310-8000
E-mail:  stephen.karotkin@weil.com, ray.schrock@weil.com, jessica.liou@weil.com,
matthew.goren@weil.com
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475
Attn:  Kevin J. Orsini, Paul H. Zumbro
Telephone: (212) 474-1000
Email: korsini@cravath.com,
pzumbro@cravath.com
 
Keller & Benvenutti LLP
650 California Street, Suite 1900
 






--------------------------------------------------------------------------------

76





 
San Francisco, CA 94108
Attn: Tobias S. Keller, Peter J. Benvenutti, and Jane Kim
Telephone: (415) 796 0709
Email: tkeller@kellerbenvenutti.com,
pbenvenutti@kellerbenvenutti.com,
jkim@kellerbenvenutti.com.
If to the Creditors Committee:
 
Milbank LLP
55 Hudson Yards
New York, New York 10001-2163
Attn: Dennis F. Dunne
Telephone: (212) 530-5000
Email: ddunne@milbank.com
 
 
Milbank LLP
2029 Century Park East, 33rd Floor
Los Angeles, CA US 90067-3019
Attn: Thomas A. Kreller
Telephone: (424) 386-4000
Email: tkreller@milbank.com
If to the Tort Claimants Committee:
 
Baker & Hostetler LLP
1160 Battery Street, Suite 100
San Francisco, CA 94111
Attn: Robert Julian and Cecily A. Dumas
Telephone: (628) 208 6434
Email: rjulian@bakerlaw.com and cdumas@bakerlaw.com
 
 
Baker & Hostetler LLP
11601 Wilshire Boulevard, Suite 1400
Los Angeles, CA 90025
Attn: Eric E. Sagerman and Lauren T. Attard
Telephone (310) 820 8800
Email: esagerman@bakerlaw.com, lattard@bakerlaw.com
If to the U.S. Trustee:
 
United States Department of Justice
Office of the U.S. Trustee
450 Golden Gate Avenue, Suite 05-0153
San Francisco, CA 94102
Attn: Andrew R. Vara and Timothy S. Laffredi
Telephone: (415) 705-3333
Email: Andrew.R.Vara@usdoj.gov and
Timothy.S.Laffredi@usdoj.gov
 



After the occurrence of the Effective Date, the Reorganized Debtors have
authority to send a notice to Entities that in order to continue to receive
documents pursuant to Bankruptcy Rule 2002, such Entities must file a renewed
request to receive documents pursuant to Bankruptcy Rule 2002.  After the
occurrence of the Effective Date, the Reorganized Debtors are authorized to
limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002
to those Entities that have filed such renewed requests.





--------------------------------------------------------------------------------

2


12.15          Reservation of Rights.  Except as otherwise provided herein, this
Plan shall be of no force or effect unless the Bankruptcy Court enters the
Confirmation Order.  None of the filing of this Plan, any statement or provision
of this Plan, or the taking of any action by the Debtors with respect to this
Plan shall be or shall be deemed to be an admission or waiver of any rights of
the Debtors with respect to any Claims or Interests prior to the Effective Date.



--------------------------------------------------------------------------------






Dated:
September 9, 2019

San Francisco, California





  Respectfully submitted,          

PG&E CORPORATION


         

By:

      Name:   Jason P. Wells      
Title:     Executive Vice President and Chief Financial
             Officer
         






  PACIFIC GAS AND ELECTRIC COMPANY          


By:

      Name:   David S. Thomason      
Title:     Vice President, Chief Financial Officer and
              Controller
         


      




--------------------------------------------------------------------------------



Exhibit A


Mandatory Convertible Preferred Stock Term Sheet1




Term Sheet for
5.00% Mandatory Convertible Preferred Stock


Issuer:
PG&E Corporation (“PG&E”)
   
Title of Securities:
5.00% Mandatory Convertible Preferred Stock of PG&E (the “Mandatory Convertible
Preferred Stock”)
   
Shares of Mandatory Convertible Preferred
Stock Offered by PG&E:


Up to [●] shares
   
Offering Price:
$1,000 per share of the Mandatory Convertible Preferred Stock
   
Issue Date:
The Effective Date of the Plan
   
Liquidation Preference:
$1,000 per share
   
Dividends:
5.00% of the Liquidation Preference of $1,000 per share of the Mandatory
Convertible Preferred Stock per year (equivalent to $50 per annum per share),
when, as and if declared by the Board, payable in cash or, by delivery of
additional shares of Mandatory Convertible Preferred Stock or any combination of
cash and shares of Mandatory Convertible Preferred Stock, as determined by PG&E
in its sole discretion
   
Floor Price:
100% of the Initial Price, subject to standard anti-dilution adjustments
   
Dividend Payment Dates:
If declared, January 1, April 1, July 1 and October 1 of each year, commencing
on (TBD)
   
Dividend Record Dates:
The March 15, June 15, September 15 and December 15 immediately preceding the
next dividend payment date
   
Redemption:
The Mandatory Convertible Preferred Stock will be redeemable on terms and
conditions to be determined
   
Initial Price:
A per share price equal to (a) the greater of (i) an Implied P/E Multiple of
13.5 or (ii) the Implied P/E Multiple of a Permitted Equity Offering, times (b)
the Normalized Estimated Net Income as of the Determination Date, divided by (c)
the number of fully diluted shares of PG&E (calculated using the treasury stock
method) that will be outstanding as of the Effective Date.



__________________________
1 Capitalized terms used but not otherwise herein defined shall have the
meanings ascribed to such terms in the Backstop Commitment Letters.



--------------------------------------------------------------------------------







Threshold Appreciation Price:
110% of the Initial Price, subject to standard ant-dilution adjustments
   
Mandatory Conversion Date:
1/8th of the Mandatory Convertible Preferred Stock will convert into PG&E common
stock 90, 180, 270, 360, 450, 540, 630, and 720 days from Issue Date
   
Conversion Rate:
Upon conversion on the Mandatory Conversion Date, the conversion rate for each
share of the Mandatory Convertible Preferred Stock will be not more than [●]
shares of PG&E common stock (the “Maximum Conversion Rate”) and not less than
[●] shares of PG&E common stock (the “Minimum Conversion Rate”), depending on
the Applicable Market Value of the PG&E common stock subject to standard
anti-dilution adjustments.  The following table illustrates the conversion rate
per share of the Mandatory Convertible Preferred Stock (in each case, subject to
standard anti-dilution adjustments):



Applicable Market Value of
the PG&E Common Stock
 
Conversion rate (number of shares of PG&E
Common Stock to be received
upon
conversion of each share of the Mandatory
Convertible Preferred Stock)
   
Greater than 110% of the Initial Price (which is the Threshold Appreciation
Price)
 
[●] shares (approximately equal to $1,000 divided by the Threshold Appreciation
Price)
   
Equal to or less than the Threshold Appreciation Price but greater than or equal
to the Floor Price
 
Between [●] and [●] shares, determined by dividing $1,000 by the Applicable
Market Value of the PG&E common stock
   
Less than the Floor Price
 
[●] shares (approximately equal to $1,000 divided by the Floor Price)
 



Applicable Market Value:
The “Applicable Market Value” shall be the 10-trading day VWAP immediately
preceding the applicable Mandatory Conversion Date
   
Conversion at the Option of the Holder:
At any time prior to final Mandatory Conversion Date, holders of the Mandatory
Convertible Preferred Stock have the option to elect to convert their shares of
the Mandatory Convertible Preferred Stock in whole or in part (but in no event
less than one share of the Mandatory Convertible Preferred Stock), into shares
of PG&E common stock at the Minimum Conversion Rate of shares of PG&E common
stock per share of the Mandatory Convertible Preferred Stock. This Minimum
Conversion Rate is subject to standard anti-dilution adjustments.
   
Limitation on Ownership
No holder, together with persons who have a formal or informal understanding
with such assignee to make a coordinated acquisition of stock, shall acquire
beneficial ownership (within the meaning of Section 382 and the Treasury
Regulations) of more than 4.75% of the outstanding Mandatory Convertible
Preferred Stock without the prior written consent of PG&E.






--------------------------------------------------------------------------------



Exhibit B


Wildfires


1.  Butte Fire (2015)
 
2.  North Bay Wildfires (2017):
   
a.
LaPorte
       
b.
McCourtney
       
c.
Lobo
       
d.
Honey
       
e.
Redwood / Potter Valley
       
f.
Sulphur
       
g.
Cherokee
       
h.
37
       
i.
Blue
       
j.
Pocket
       
k.
Atlas
       
l.
Cascade
       
m.
Nuns
       
n.
Adobe
       
o.
Norrbom
       
p.
Pressley
       
q.
Partrick
       
r.
Pythian / Oakmont
       
s.
Maacama
       
t.
Tubbs
       
u.
Point
       
v.
Sullivan
     
3.  Camp Fire (2018)














--------------------------------------------------------------------------------







Exhibit C


Transfer Agreement






 

--------------------------------------------------------------------------------



TRANSFER AGREEMENT


The undersigned (together with its affiliates, the “Transferee”) (a) hereby
acknowledges that it has read and understands the Restructuring Support
Agreement, dated as of                          2019 (the “Agreement”),1 by and
among the Company and each of the Consenting Creditors party thereto,
(b) desires to acquire the Claims described below (the “Transferred Claims”)
from one of the Consenting Creditors (the “Transferor”), (c) agrees to abide by
and join any allocation agreement previously entered into by and among the
Consenting Creditors, and (d) hereby irrevocably agrees that it and its
affiliates shall be bound by the terms and conditions of the Agreement to the
same extent Transferor was thereby bound with respect to the Transferred Claims,
and it and its affiliates shall be deemed a Consenting Creditor for all purposes
under the Agreement.


The Transferee hereby specifically and irrevocably agrees (i) to be bound by the
terms and conditions of the Agreement, (ii) to be bound by the vote of the
Transferor if cast prior to the effectiveness of the transfer of the Transferred
Claims, except as otherwise provided in the Agreement and (iii) that each of the
Parties shall be an express third-party beneficiary of this Transfer Agreement
and shall have the same recourse against the Transferee under the Agreement as
such Party would have had against the Transferor with respect to the Transferred
Claims.


TRANSFEREE
          By:
  Name:
  Title:
 

 
Subrogation Claims:
 

 
$
   



Notice Address:

 
 


 
Attn:
 
 
Fax:
 
 
Email:
 
 
 


 







_____________________
1 Capitalized terms used but not defined herein have the meanings ascribed to
such terms in the Agreement.



--------------------------------------------------------------------------------



 
Exhibit D


Joinder



--------------------------------------------------------------------------------





JOINDER


The undersigned (together with its affiliates, the “Joining Party”) (a) hereby
acknowledges that it has read and understands the Restructuring Support
Agreement, dated as of                          2019 (the “Agreement”),1 by and
among the Company and each of the Consenting Creditors party thereto,
(b) desires to join and hereby irrevocably agrees that it and its affiliates
shall be bound by the terms and conditions of the Agreement in all respects, and
it and its affiliates shall be deemed a Consenting Creditor for all purposes
under the Agreement, and (c) agrees to abide by and join any allocation
agreement previously entered into by and among the Consenting Creditors.






JOINING PARTY
          By:
  Name:
  Title:
 

 
Subrogation Claims:
 

 
$
   



Notice Address:

 
 


 
Attn:
 
 
Fax:
 
 
Email:
 
 
 


 










_____________________
1 Capitalized terms used but not defined herein have the meanings ascribed to
such terms in the Agreement.






